Name: Council Regulation (EU) NoÃ 267/2012 of 23Ã March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) NoÃ 961/2010
 Type: Regulation
 Subject Matter: international affairs;  oil industry;  technology and technical regulations;  Asia and Oceania;  coal and mining industries;  international trade;  iron, steel and other metal industries;  international security
 Date Published: nan

 24.3.2012 EN Official Journal of the European Union L 88/1 COUNCIL REGULATION (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/35/CFSP of 23 January 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 25 October 2010, the Council adopted Regulation (EU) No 961/2010 on restrictive measures against Iran and repealing Regulation (EC) No 423/2007 (2), in order to give effect to Council Decision 2010/413/CFSP (3). (2) On 23 January 2012, the Council approved Decision 2012/35/CFSP providing for additional restrictive measures against the Islamic Republic of Iran ( §Iran §) as requested by the European Council on 9 December 2011. (3) Those restrictive measures comprise, in particular, additional restrictions on trade in dual-use goods and technology, as well as on key equipment and technology which could be used in the petrochemical industry, a ban on the import of Iranian crude oil, petroleum products and petrochemical products, as well as a prohibition of investment in the petrochemical industry. Moreover, trade in gold, precious metals and diamonds with the Government of Iran, as well as the delivery of newly printed banknotes and coinage to or for the benefit of the Central Bank of Iran, should be prohibited. (4) Certain technical amendments to existing measures have also become necessary. In particular, the definition of "brokering services" should be clarified. In cases where the purchase, sale, supply, transfer or export of goods and technology or of financial and technical services may be authorised by a competent authority no separate authorisation of related brokering services will be required. (5) The definition of "transfers of funds" should be broadened to non-electronic transfers so as to counter attempts at circumventing the restrictive measures. (6) The revised restrictive measures concerning dual-use goods should cover all goods and technology set out in Annex I to Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (4), with the exception of certain items in Part 2 of category 5 thereof in view of their use in public communication services in Iran. However, the prohibitions in Article 2 of this Regulation do not apply to the sale, supply, transfer or export of goods and technology newly listed in Annex I or II of this Regulation for which an authorisation has already been granted by the competent authorities of the Member States pursuant to Article 3 of Regulation (EU) No 961/2010 prior to the entry into force of this Regulation. (7) In order to ensure the effective implementation of the prohibition on the sale, supply, transfer or export to Iran of certain key equipment or technology which could be used in the key sectors of the oil, natural gas and petrochemical industries, lists of such key equipment and technology should be provided. (8) For the same reason, lists of items subject to trade restrictions on crude oil and petroleum products, petrochemical products, gold, precious metals and diamonds should also be provided. (9) In addition, to be effective, restrictions on investment in the Iranian oil and gas sector should cover certain key activities, such as bulk gas transmission services for the purpose of transit or delivery to directly interconnected grids, and, for the same reason, should apply to joint ventures as well as other forms of associations and cooperation with Iran in the sector of the transmission of natural gas. (10) Effective restrictions on Iranian investment in the Union require that measures be taken to prohibit natural or legal persons, entities and bodies subject to the jurisdiction of the Member States from enabling or authorising such investment. (11) Decision 2012/35/CFSP also extends the freezing of assets to additional persons, entities or bodies providing support to the Government of Iran, including financial, logistical and material support, or associated with them. The Decision also extends the freezing measures to other members of the Islamic Revolutionary Guard Corps (IRGC). (12) Decision 2012/35/CFSP also provides for the freezing of the assets of the Central Bank of Iran. However, in consideration of possible involvement of the Central Bank of Iran in the financing of foreign trade, derogations are deemed necessary as this targeted financial measure should not prevent trade operations, including contracts relating to foodstuffs, healthcare, medical equipment or for humanitarian purposes in accordance with the provisions of this Regulation. The exemptions in Articles 12 and 14 of this Regulation concerning contracts for the import, purchase or transport of Iranian crude oil, petroleum products and petrochemical products concluded before 23 January 2012 also apply to ancillary contracts, including transport, insurance or inspections contracts necessary for the execution of such contracts. Furthermore, Iranian crude oil, petroleum products and petrochemical products which are legally imported into a Member State pursuant to the exemptions in Articles 12 and 14 of this Regulation are to be considered as being in free circulation within the Union.. (13) It is prohibited, pursuant to the obligation to freeze the assets of Islamic Republic of Iran Shipping Line (IRISL) and of entities owned or controlled by IRISL to load and unload cargoes on and from vessels owned or chartered by IRISL or by such entities in ports of Member States. Moreover, the transfer of ownership of vessels owned, controlled or chartered by IRISL companies to other entities is also prohibited pursuant to the freezing of IRISL's assets. However, the obligation to freeze the funds and economic resources of IRISL and of entities owned or controlled by IRISL does not require the impounding or detention of vessels owned by such entities or the cargoes carried by them insofar as such cargoes belong to third parties, nor does it require the detention of the crew contracted by them. (14) In consideration of Iran's attempts at circumventing the sanctions, it should be clarified that all funds and economic resources belonging to, owned, held or controlled by persons, entities or bodies listed in Annexes I or II to Decision 2010/413/CFSP are to be frozen without delay, including those of successor entities established to circumvent the measures set out in this Regulation. (15) It should also be clarified that submitting and forwarding the necessary documents to a bank for the purpose of their final transfer to a person, entity or body that is not listed, to trigger payments allowed under this Regulation, does not constitute making funds available within the meaning of this Regulation. (16) It should be clarified that funds or economic resources should be able to be released for the official purposes of diplomatic or consular missions or international organisations enjoying immunities in accordance with international law, in conformity with the provisions of this Regulation. (17) The application of targeted financial measures by providers of specialised financial messaging services should be further developed, in conformity with the provisions of this Regulation. It should be clarified that the assets of non-designated persons, entities or bodies held at designated credit and financial institutions should not remain frozen in application of the targeted financial measures and should be able to be released under the conditions provided for in this Regulation. In consideration of Iran's attempts at using its financial system for the purpose of circumventing the sanctions, it is necessary to require enhanced vigilance in relation to the activities of Iran's credit and financial institutions so as to prevent circumvention of this Regulation, including the freezing of the assets of the Central Bank of Iran. These enhanced vigilance requirements for credit and financial institutions should be complementary to existing obligations deriving from Regulation (EC) 1781/2006 of the European Parliament and of the Council of 15 November 2006 on information on the payer accompanying transfers of funds (5) and from the implementation of Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing (6). (18) Certain provisions regarding the controls of funds transfers should be reviewed in order to facilitate their application by competent authorities and operators and to prevent circumvention of the provisions of this Regulation, including the freezing of the assets of the Central Bank of Iran. (19) Furthermore, the restrictions on insurance should be adjusted, in particular with a view to clarifying that the insurance of diplomatic and consular missions within the Union is permitted, and to allow for the provision of third party liability insurance or environmental liability insurance. (20) Moreover, the requirement to submit pre-arrival and pre-departure information should be updated, since this obligation has become generally applicable to all goods entering or leaving the customs territory of the Union following the full implementation as from 1 January 2012 of the customs security measures laid down in the relevant provisions concerning entry and exit summary declarations in Regulation (EEC) No 2913/92 (7) and in Regulation (EEC) No 2454/93 (8). (21) Adjustments should also be made concerning the provision of bunkering and ship supply services, the liability of operators and the prohibition of the circumvention of the relevant restrictive measures. (22) The mechanisms for exchange of information between Member States and the Commission should be reviewed so as to ensure the effective implementation and uniform interpretation of this Regulation. (23) In consideration of its objectives, the ban on internal repression equipment should be provided for under Regulation (EU) No 359/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran (9), rather than under this Regulation. (24) For the sake of clarity, Regulation (EU) No 961/2010 should be repealed and replaced by this Regulation. (25) The restrictive measures provided for in this Regulation fall within the scope of the Treaty on the Functioning of the European Union and legislation at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (26) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and in particular the right to an effective remedy and to a fair trial, the right to property and the right to protection of personal data. This Regulation should be applied in accordance with those rights and principles. (27) This Regulation also respects the obligations of Member States under the Charter of the United Nations and the legally binding nature of Resolutions of the United Nations Security Council. (28) The procedure for the designation of persons subject to freezing measures under this Regulation should include providing designated natural or legal persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in the light of those observations and inform the person, entity or body concerned accordingly. (29) For the implementation of this Regulation, and to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources must be frozen in accordance with the Regulation, should be made public. Any processing of personal data of natural persons under this Regulation should be in conformity with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (10) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (11). (30) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: CHAPTER I DEFINITIONS Article 1 For the purposes of this Regulation the following definitions shall apply: (a) §branch § of a financial or credit institution means a place of business which forms a legally dependent part of a financial or credit institution and which carries out directly all or some of the transactions inherent in the business of financial or credit institutions; (b) §brokering services § means: (i) the negotiation or arrangement of transactions for the purchase, sale or supply of goods and technology or of financial and technical services, including from a third country to any other third country, or (ii) the selling or buying of goods and technology or of financial and technical services, including where they are located in third countries for their transfer to another third country; (c) §claim § means any claim, whether asserted by legal proceedings or not, made before or after the date of entry into force of this Regulation, under or in connection with a contract or transaction, and includes in particular: (i) a claim for performance of any obligation arising under or in connection with a contract or transaction; (ii) a claim for extension or payment of a bond, financial guarantee or indemnity of whatever form; (iii) a claim for compensation in respect of a contract or transaction; (iv) a counterclaim; (v) a claim for the recognition or enforcement, including by the procedure of exequatur, of a judgment, an arbitration award or an equivalent decision, wherever made or given; (d) §contract or transaction § means any transaction of whatever form and whatever the applicable law, whether comprising one or more contracts or similar obligations made between the same or different parties; for this purpose §contract § includes a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, and credit, whether legally independent or not, as well as any related provision arising under, or in connection with, the transaction; (e) §competent authorities § refers to the competent authorities of the Member States as identified on the websites listed in Annex X; (f) §credit institution § means a credit institution as defined in Article 4(1) of Directive 2006/48/EC of the European Parliament and of the Council of 14 June 2006 relating to the taking up and pursuit of the business of credit institutions (12), including its branches inside or outside the Union; (g) §customs territory of the Union § means the territory as defined in Article 3 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (13) and in Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Regulation (EEC) No 2913/92 (14); (h) §economic resources § means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds, but which may be used to obtain funds, goods or services; (i) §financial institution § means (i) an undertaking, other than a credit institution, which carries out one or more of the operations included in points 2 to 12 and points 14 and 15 of Annex I to Directive 2006/48/EC, including the activities of currency exchange offices (bureaux de change); (ii) an insurance company duly authorised in accordance with Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (15), in so far as it carries out activities covered by that Directive; (iii) an investment firm as defined in point 1 of Article 4(1) of Directive 2004/39/EC of the European Parliament and of the Council of 21 April 2004 on markets in financial instruments (16); (iv) a collective investment undertaking marketing its units or shares; or (v) an insurance intermediary as defined in Article 2(5) of Directive 2002/92/EC of the European Parliament and of the Council of 9 December 2002 on insurance mediation (17), with the exception of intermediaries referred to in Article 2(7) of that Directive, when they act in respect of life insurance and other investment related services; including its branches inside or outside the Union; (j) §freezing of economic resources § means preventing the use of economic resources to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (k) §freezing of funds § means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (l) §funds § means financial assets and benefits of every kind, including, but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly-and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; and (vii) documents showing evidence of an interest in funds or financial resources; (m) §goods § includes items, materials and equipment; (n) §insurance § means an undertaking or commitment whereby one or more natural or legal persons is or are obliged, in return for a payment, to provide one or more other persons, in the event of materialisation of a risk, with an indemnity or a benefit as determined by the undertaking or commitment; (o) §Iranian person, entity or body § means: (i) the State of Iran or any public authority thereof; (ii) any natural person in, or resident in, Iran; (iii) any legal person, entity or body having its registered office in Iran; (iv) any legal person, entity or body, inside or outside Iran, owned or controlled directly or indirectly by one or more of the above mentioned persons or bodies; (p) §reinsurance § means the activity consisting in accepting risks ceded by an insurance undertaking or by another reinsurance undertaking or, in the case of the association of underwriters known as Lloyd's, the activity consisting in accepting risks, ceded by any member of Lloyd's, by an insurance or reinsurance undertaking other than the association of underwriters known as Lloyd's; (q) §Sanctions Committee § means the Committee of the United Nations Security Council which was established pursuant to paragraph 18 of United Nations Security Council Resolution ("UNSCR") 1737 (2006); (r) §technical assistance § means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; including verbal forms of assistance; (s) §territory of the Union § means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace; (t) §transfer of funds § means: (i) any transaction carried out on behalf of a payer through a payment service provider by electronic means, with a view to making funds available to a payee at a payment service provider, irrespective of whether the payer and the payee are the same person. The terms payer, payee and payment service provider have the same meaning as in Directive 2007/64/EC of the European Parliament and of the Council of 13 November 2007 on payment services in the internal market (18); (ii) any transaction by non-electronic means such as in cash, cheques or accountancy orders, with a view to making funds available to a payee irrespective of whether the payer and the payee are the same person. CHAPTER II EXPORT AND IMPORT RESTRICTIONS Article 2 1. It shall be prohibited to sell, supply, transfer or export, directly or indirectly, the goods and technology listed in Annex I or II, whether or not originating in the Union, to any Iranian person, entity or body or for use in Iran. 2. Annex I shall include goods and technology, including software, which are dual-use items or technology as defined in Regulation (EC) No 428/2009 of 5 May 2009, except for certain goods and technology as specified in part A of Annex I to this Regulation. 3. Annex II shall include other goods and technology which could contribute to Iran's enrichment-related, reprocessing or heavy-water-related activities, to the development of nuclear weapon delivery systems, or to the pursuit of activities related to other topics about which the International Atomic Energy Agency (IAEA) has expressed concerns or has identified as outstanding, including those determined by the UN Security Council or by the Sanctions Committee. 4. Annexes I and II shall not include goods and technology included in the Common Military List of the European Union (19) ( §Common Military List §). Article 3 1. A prior authorisation shall be required for the sale, supply, transfer or export, directly or indirectly, of the goods and technology listed in Annex III, whether or not originating in the Union, to any Iranian person, entity or body or for use in Iran. 2. For all exports for which an authorisation is required under this Article, such authorisation shall be granted by the competent authorities of the Member State where the exporter is established and shall be in accordance with the detailed rules laid down in Article 11 of Regulation (EC) No 428/2009. The authorisation shall be valid throughout the Union. 3. Annex III shall include any goods and technology, other than those included in Annexes I and II, which could contribute to enrichment-related, reprocessing or heavy water-related activities, to the development of nuclear weapon delivery systems, or to the pursuit of activities related to other topics about which the IAEA has expressed concerns or has identified as outstanding. 4. Exporters shall supply the competent authorities with all relevant information required for their application for an export authorisation. 5. The competent authorities shall not grant any authorisation for any sale, supply, transfer or export of the goods or technology included in Annex III, if they have reasonable grounds to determine that the sale, supply, transfer or export of the goods and technology is or may be intended for use in connection with one of the following activities: (a) Iran's enrichment-related, reprocessing or heavy water-related activities; (b) the development of nuclear weapon delivery systems by Iran; or (c) the pursuit by Iran of activities related to other topics about which the IAEA has expressed concerns or has identified as outstanding. 6. Under the conditions set out in paragraph 5, the competent authorities may annul, suspend, modify or revoke an export authorisation which they have granted. 7. Where a competent authority refuses to grant an authorisation, or annuls, suspends, substantially limits or revokes an authorisation in accordance with paragraphs 5 or 6, the Member State concerned shall notify the other Member States and the Commission thereof and share the relevant information with them, while complying with the provisions concerning the confidentiality of such information of Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters (20). 8. Before a Member State grants an authorisation in accordance with paragraph 5 for a transaction which is essentially identical to a transaction which is the subject of a still valid denial issued by another Member State or by other Member States under paragraphs 6 and 7, it shall first consult the Member State or States which issued the denial. If, following such consultations, the Member State concerned decides to grant an authorisation, it shall inform the other Member States and the Commission thereof, providing all relevant information to explain the decision. Article 4 It shall be prohibited to purchase, import or transport from Iran, directly or indirectly, the goods and technology listed in Annex I or II whether the item concerned originates in Iran or not. Article 5 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to the goods and technology listed in the Common Military List, or related to the provision, manufacture, maintenance and use of goods included in that list, to any Iranian person, entity or body or for use in Iran; (b) to provide, directly or indirectly, technical assistance or brokering services related to the goods and technology listed in Annex I or II, or related to the provision, manufacture, maintenance and use of goods listed in Annex I or II, to any Iranian person, entity or body or for use in Iran; and (c) to provide, directly or indirectly, financing or financial assistance related to the goods and technology listed in the Common Military List or in Annex I or II, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any Iranian person, entity or body or for use in Iran. 2. The provision of the following shall be subject to an authorisation from the competent authority concerned: (a) technical assistance or brokering services related to goods and technology listed in Annex III and to the provision, manufacture, maintenance and use of those items, directly or indirectly to any Iranian person, entity or body or for use in Iran; (b) financing or financial assistance related to goods and technology referred to in Annex III, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of those items, or for any provision of related technical assistance, directly or indirectly, to any Iranian person, entity or body or for use in Iran. 3. The competent authorities shall not grant any authorisation for the transactions referred to in paragraph 2, if they have reasonable grounds to determine that the action is or may be intended to contribute to one of the following activities: (a) Iran's enrichment-related, reprocessing or heavy water-related activities; (b) the development of nuclear weapon delivery systems by Iran; or (c) the pursuit by Iran of activities related to other topics about which the IAEA has expressed concerns or has identified as outstanding. Article 6 Article 2(1) and Article 5(1) shall not apply to: (a) the direct or indirect transfer of goods falling within Part B of Annex I, through the territories of Member States when those goods are sold, supplied, transferred or exported to, or for use in, Iran for a light water reactor in Iran the construction of which has begun before December 2006; (b) transactions mandated by the IAEA technical cooperation programme; or (c) goods supplied or transferred to, or for use in, Iran due to obligations of State Parties under the Paris Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction of 13 January 1993. Article 7 1. Without prejudice to Article 1(b) of Regulation (EU) No 359/2011, the competent authorities may grant, under such terms and conditions as they deem appropriate, an authorisation for a transaction in relation to goods and technology referred to in Article 2(1) of this Regulation or assistance or brokering services referred to in Article 5(1), provided that: (a) the goods and technology, assistance or brokering services are for food, agricultural, medical or other humanitarian purposes; and (b) in those cases where the transaction concerns goods or technology contained in the Nuclear Suppliers Group or Missile Technology Control Regime lists, the Sanctions Committee has determined in advance and on a case-by-case basis that the transaction would clearly not contribute to the development of technologies in support of Iran's proliferation-sensitive nuclear activities, or to the development of nuclear weapon development delivery systems. 2. The Member State concerned shall inform the other Member States and the Commission, within four weeks, of authorisations granted under this Article. Article 8 1. It shall be prohibited to sell, supply, transfer or export key equipment or technology listed in Annex VI, directly or indirectly, to any Iranian person, entity or body or for use in, Iran. 2. Annex VI shall include key equipment and technology for the following key sectors of the oil and gas industry in Iran: (a) exploration of crude oil and natural gas; (b) production of crude oil and natural gas; (c) refining; (d) liquefaction of natural gas. 3. Annex VI shall also include key equipment and technology for the petrochemical industry in Iran. 4. Annex VI shall not include items included in the Common Military List, or in Annex I, Annex II or Annex III. Article 9 It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the key equipment and technology listed in Annex VI, or related to the provision, manufacture, maintenance and use of goods listed in Annex VI, to any Iranian person, entity or body or for use in Iran. (b) to provide, directly or indirectly, financing or financial assistance related to the key equipment and technology listed in Annex VI, to any Iranian person, entity or body or for use in Iran. Article 10 The prohibitions in Articles 8 and 9 shall not apply to: (a) transactions required by a trade contract concerning key equipment or technology in the exploration of crude oil and natural gas, production of crude oil and natural gas, refining, liquefaction of natural gas concluded before 27 October 2010, or ancillary contracts necessary for the execution of such contracts, or by a contract or agreement concluded before 26 July 2010 and relating to an investment in Iran made before 26 July 2010, nor shall they prevent the execution of an obligation arising there from; or (b) transactions required by a trade contract concerning key equipment or technology for the petrochemical industry concluded before 24 March 2012, or of ancillary contracts necessary for the execution of such contracts, or by a contract or agreement concluded before 23 January 2012 and relating to an investment in Iran made before 23 January 2012, nor shall they prevent the execution of an obligation arising therefrom; provided that the natural or legal person, entity or body seeking to engage in such transactions, or to provide assistance to such transactions, has notified, at least 20 working days in advance, the transaction or assistance to the competent authority of the Member State in which it is established. Article 11 1. It shall be prohibited: (a) to import crude oil or petroleum products into the Union if they: (i) originate in Iran; or (ii) have been exported from Iran; (b) to purchase crude oil or petroleum products which are located in or which originated in Iran; (c) to transport crude oil or petroleum products if they originate in Iran, or are being exported from Iran to any other country; and (d) to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and re-insurance related to the import, purchase or transport of crude oil and petroleum products of Iranian origin or that have been imported from Iran. 2. Crude oil and petroleum products means the products listed in Annex IV. Article 12 1. The prohibitions in Article 11 shall not apply to: (a) the execution until 1 July 2012, of trade contracts concluded before 23 January 2012, or of ancillary contracts necessary for the execution of such contracts; (b) the execution of contracts concluded before 23 January 2012, or of ancillary contracts, necessary for the execution of such contracts, where such a contract specifically provides that the supply of Iranian crude oil and petroleum products or the proceeds derived from their supply are for the reimbursement of outstanding amounts to persons, entities or bodies under the jurisdiction of Member States, (c) the import, purchase and transport of crude oil or petroleum products which had been exported from Iran prior to 23 January 2012, or where the export was made pursuant to point (a) on or prior to 1 July 2012; or where the export was made pursuant to point (b); provided that the person, entity or body seeking to perform the contract concerned has notified, at least 20 working days in advance, the activity or transaction to the competent authority of the Member State in which it is established. 2. The prohibition in Article 11(1)(d) shall not apply to the provision, until 1 July 2012, directly or indirectly, of third party liability insurance and environmental liability insurance and reinsurance. Article 13 1. It shall be prohibited (a) to import petrochemical products into the Union if they: (i) originate in Iran; or (ii) have been exported from Iran; (b) to purchase petrochemical products which are located in or which originated in Iran; (c) to transport petrochemical products if they originate in Iran, or are being exported from Iran to any other country; and (d) to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and re-insurance related to the import, purchase or transport of petrochemical products of Iranian origin or that have been imported from Iran. 2. Petrochemical products means the products listed in Annex V. Article 14 1. The prohibitions in Article 13 shall not apply to: (a) the execution until 1 May 2012, of trade contracts concluded before 23 January 2012, or of ancillary contracts necessary for the execution of such contracts; (b) the execution of contracts concluded before 23 January 2012, or of ancillary contracts, including transport or insurance contracts, necessary for the execution of such contracts, where a contract specifically provides that the supply of Iranian petrochemical products or the proceeds derived from their supply are for the reimbursement of outstanding amounts to persons, entities or bodies under the jurisdiction of Member States; (c) the import, purchase and transport of petrochemical products which had been exported from Iran prior to 23 January 2012, or where the export was made pursuant to point (b), on or prior to 1 May 2012, provided that the person, entity or body seeking to perform the contract concerned has notified, at least 20 working days in advance, the activity or transaction to the competent authority of the Member State in which it is established. 2. The prohibition in Article 13(1)(d) shall not apply to the provision, until 1 May 2012, directly or indirectly, of third party liability insurance and environmental liability insurance and reinsurance. Article 15 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, gold, precious metals and diamonds, as listed in Annex VII, whether or not originating in the Union, to the Government of Iran, its public bodies, corporations and agencies, any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them; (b) to purchase, import or transport, directly or indirectly, gold, precious metals and diamonds, as listed in Annex VII, whether the item concerned originates in Iran or not, from the Government of Iran, its public bodies, corporations and agencies and any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them; and (c) to provide, directly or indirectly, technical assistance or brokering services, financing or financial assistance, related to the goods referred to in points (a) and (b), to the Government of Iran, its public bodies, corporations and agencies and any person, entity or body acting on their behalf or at their direction, or any enty or body owned or controlled by them. 2. Annex VII shall include gold, precious metals and diamonds subject to the prohibitions referred to in paragraph 1. Article 16 It shall be prohibited to sell, supply, transfer or export, directly or indirectly, newly printed or unissued Iranian denominated banknotes and minted coinage, to, or for the benefit of the Central Bank of Iran. CHAPTER III RESTRICTIONS ON FINANCING OF CERTAIN ENTREPRISES Article 17 1. The following shall be prohibited: (a) the granting of any financial loan or credit to any Iranian person, entity or body referred to in paragraph 2; (b) the acquisition or extension of a participation in any Iranian person, entity or body referred to in paragraph 2; (c) the creation of any joint venture with any Iranian person, entity or body referred to in paragraph 2. 2. The prohibition in paragraph 1 shall apply to any Iranian person, entity or body engaged: (a) in the manufacture of goods or technology listed in the Common Military List or in Annex I or II; (b) in the exploration or production of crude oil and natural gas, the refining of fuels or the liquefaction of natural gas; or (c) in the petrochemical industry. 3. For the purposes of paragraph 2(b) and (c) only, the following definitions shall apply: (a) §exploration of crude oil and natural gas § includes the exploration for, prospection of and management of crude oil and natural gas reserves, as well as the provision of geological services in relation to such reserves; (b) §production of crude oil and natural gas § includes bulk gas transmission services for the purpose of transit or delivery to directly interconnected grids; (c) §refining § means the processing, conditioning or preparation for the ultimately final sale of fuels. (d) §petrochemical industry § means production plants for the manufacturing of items in Annex V. 4. It shall be prohibited to establish cooperation with an Iranian person, entity or body engaged in the transmission of natural gas as referred to in paragraph 3(b). 5. For the purposes of paragraph 4, §cooperation § means: (a) the sharing of investment costs in an integrated or managed supply chain for the receipt or delivery of natural gas directly from or to the territory of Iran; and (b) direct cooperation for the purpose of investing in liquefied natural gas facilities within the territory of Iran or in liquefied natural gas facilities directly connected thereto. Article 18 1. The making of an investment through transactions referred to in Article 17(1) in an Iranian person, entity or body engaged in the manufacture of goods or technology listed in Annex III shall be subject to an authorisation from the competent authority concerned. 2. The competent authorities shall not grant any authorisation for the transactions referred to in paragraph 1, if they have reasonable grounds to determine that the action would contribute to one of the following activities: (a) Iran's enrichment-related, reprocessing or heavy water-related activities; (b) the development of nuclear weapon delivery systems by Iran; or (c) the pursuit by Iran of activities related to other topics about which the IAEA has expressed concerns or has identified as outstanding. Article 19 1. By way of derogation from Article 17(2)(a), the competent authorities may grant, under such terms and conditions as they deem appropriate, an authorisation to make an investment through transactions referred to in Article 17(1), if the following conditions are met: (a) the investment is for food, agricultural, medical or other humanitarian purposes; and (b) in those cases where the investment is made in an Iranian person, entity or body engaged in the manufacture of goods or technology contained in the Nuclear Suppliers Group and Missile Technology Control Regime lists, the Sanctions Committee has determined in advance and on a case-by-case basis that the transaction would clearly not contribute to the development of technologies in support of Iran's proliferation-sensitive nuclear activities, or to the development of nuclear weapon development delivery systems. 2. The Member State concerned shall inform the other Member States and the Commission, within four weeks, of authorisations granted under this Article. Article 20 Article 17(2)(b) shall not apply to the granting of a financial loan or credit or to the acquisition or extension of a participation, if the following conditions are met: (a) the transaction is required by an agreement or contract concluded before 26 July 2010; and (b) the competent authority has been informed at least 20 working days in advance of that agreement or contract. Article 21 Article 17(2)(c) shall not apply to the granting of a financial loan or credit or to the acquisition or extension of a participation, if the following conditions are met: (a) the transaction is required by an agreement or contract concluded before 23 January 2012; and (b) the competent authority has been informed at least 20 working days in advance of that agreement or contract. Article 22 It shall be prohibited to accept or approve, by concluding an agreement or by any other means, that the granting of any financial loan or credit, or the acquisition or extension of a participation, or the creation of any joint venture be made by one or more Iranian persons, entities or bodies, in an enterprise engaged in any of the following activities: (a) uranium mining, (b) uranium enrichment and reprocessing of uranium; (c) the manufacture of goods or technology included in the Nuclear Suppliers Group or Missile Technology Control Regime lists. CHAPTER IV FREEZING OF FUNDS AND ECONOMIC RESOURCES Article 23 1. All funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annex VIII shall be frozen. Annex VIII includes the persons, entities and bodies designated by the United Nations Security Council or by the Sanctions Committee in accordance with paragraph 12 of UNSCR 1737 (2006), paragraph 7 of UNSCR 1803 (2008) or paragraph 11, 12 or 19 of UNSCR 1929 (2010). 2. All funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annex IX shall be frozen. Annex IX shall include the natural and legal persons, entities and bodies who, in accordance with Article 20(1)(b) and (c) of Council Decision 2010/413/CFSP, have been identified as: (a) being engaged in, directly associated with, or providing support for Iran's proliferation-sensitive nuclear activities or the development of nuclear weapon delivery systems by Iran, including through involvement in the procurement of prohibited goods and technology, or being owned or controlled by such a person, entity or body, including through illicit means, or acting on their behalf or at their direction; (b) being a natural or legal person, entity or body that has assisted a listed person, entity or body to evade or violate the provisions of this Regulation, Council Decision 2010/413/CFSP or UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010); (c) being a member of the Islamic Revolutionary Guard Corps or a legal person, entity or body owned or controlled by the Islamic Revolutionary Guard Corps or by one of more of its members, or natural or legal persons acting on their behalf; (d) being other persons, entities or bodies that provide support, such as material, logistical or financial support, to the Government of Iran, and persons and entities associated with them; (e) being a legal person, entity or body owned or controlled by the Islamic Republic of Iran Shipping Lines (IRISL), or acting on their behalf. Pursuant to the obligation to freeze the funds and economic resources of IRISL and of designated entities owned or controlled by IRISL, it shall be prohibited to load and unload cargoes on and from vessels owned or chartered by IRISL or by such entities in ports of Member States. The obligation to freeze the funds and economic resources of IRISL and of designated entities owned or controlled by IRISL shall not require the impounding or detention of vessels owned by such entities or the cargoes carried by them insofar as such cargoes belong to third parties, nor does it require the detention of the crew contracted by them. 3. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annexes VIII and IX or. 4. Without prejudice to the derogations provided for in Articles 24, 25, 26, 27, 28, or 29, it shall be prohibited to supply specialised financial messaging services, which are used to exchange financial data to the natural or legal persons, entities or bodies listed in Annexes VIII and IX. 5. Annexes VIII and IX shall include the grounds for listing of listed persons, entities and bodies, as provided by the Security Council or by the Sanctions Committee. 6. Annexes VIII and IX shall also include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned, as provided by the Security Council or by the Sanctions Committee. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, adress, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. With regard to airlines and shipping companies, Annexes VIII and IX shall also include, where available, information necessary to identify each vessel or aircraft belonging to a listed company such as the original registration number or name. Annexes VIII and IX shall also include the date of designation. Article 24 By way of derogation from Article 23, the competent authorities may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources are the subject of a judicial, administrative or arbitral lien established before the date on which the person, entity or body referred to in Article 23 has been designated by the Sanctions Committee, the Security Council or the Council or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex VIII or IX; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned; and (e) where Article 23(1) applies, the Sanctions Committee has been notified by the Member State of the lien or judgment. Article 25 By way of derogation from Article 23 and provided that a payment by a person, entity or body listed in Annex VIII or IX is due under a contract or agreement that was concluded by, or an obligation that arose for the person, entity or body concerned, before the date on which that person, entity or body had been designated by the Sanctions Committee, the Security Council or by the Council, the competent authorities may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, if the following conditions are met: (a) the competent authority concerned has determined that: (i) the funds or economic resources shall be used for a payment by a person, entity or body listed in Annex VIII or IX; (ii) the payment will not contribute to an activity prohibited under this Regulation; and (iii) the payment is not in breach of Article 23(3); and (b) where Article 23(1) applies, the Member State concerned has notified the Sanctions Committee of that determination and its intention to grant an authorisation, and the Sanctions Committee has not objected to that course of action within ten working days of notification. Article 26 1. By way of derogation from Article 23, the competent authorities may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, provided that the following conditions are met: (a) the competent authority concerned has determined that the funds or economic resources are: (i) necessary to satisfy the basic needs of persons listed in Annex VIII or IX and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (ii) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; or (iii) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; and (b) where the authorisation concerns a person, entity or body listed in Annex VIII, the Member State concerned has notified the Sanctions Committee of the determination referred to in point (a) and its intention to grant an authorisation, and the Sanctions Committee has not objected to that course of action within five working days of notification. 2. By way of derogation from Article 23, the competent authorities may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, after having determined that the funds or economic resources are necessary for extraordinary expenses or for payment for or transfer of goods when procured for a light water reactor in Iran the construction of which has begun before December 2006, or for any goods for the purposes referred to in Article 6(b) and (c), provided that where the authorisation concerns a person, entity or body listed in Annex VIII, the Sanctions Committee has been notified of that determination by the Member State concerned and the determination has been approved by that Committee. Article 27 By way of derogation from Article 23(2) and (3), the competent authorities may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, after having determined that the funds or economic resources are necessary for official purposes of diplomatic or consular missions or international organisations enjoying immunities in accordance with international law. Article 28 By way of derogation from Articles 23(2) and (3), the competent authorities may also authorise, under such conditions as they deem appropriate: (a) the making available of certain funds to the Central Bank of Iran, after having determined that the funds are necessary for the execution, until 1 July 2012, of a contract referred to in Article 12; (b) the release of certain frozen funds or economic resources of the Central Bank of Iran or the making available of certain funds or economic resources to the Central Bank of Iran, after having determined that the funds or economic resources are necessary for the purpose of providing credit or financial institutions with liquidity for the financing of trade, or the servicing of trade loans; or (c) the release of certain frozen funds or economic resources held by the Central Bank of Iran or the making available of certain funds or economic resources to the Central Bank of Iran, after having determined on a case-by-case basis, that the funds or economic resources are necessary in connection with a specific trade contract other than contracts referred to in paragraph (a), the execution of which may involve the Central Bank of Iran, provided that the payment will not contribute to an activity prohibited under this Regulation, provided that the Member State concerned has notified the other Member States and the Commission of its intention to grant an authorisation at least ten working days prior to the authorisation. Article 29 1. Article 23(3) shall not prevent financial or credit institutions from crediting frozen accounts where they receive funds transferred onto the account of a listed natural or legal person, entity or body, provided that any additions to such accounts shall also be frozen. The financial or credit institution shall inform the competent authorities about such transactions without delay. 2. Article 23(3) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the person, entity or body referred to in Article 23 has been designated by the Sanctions Committee, the Security Council or by the Council; provided that any such interest or other earnings and payments are frozen in accordance with Article 23(1) or (2). 3. This Article shall not be construed as authorising transfers of funds referred to in Article 30. CHAPTER V RESTRICTIONS ON TRANSFERS OF FUNDS AND ON FINANCIAL SERVICES Article 30 1. Transfers of funds to and from an Iranian person, entity or body shall be processed as follows: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for humanitarian purposes shall be carried out without any prior authorisation. The transfer shall be notified in advance in writing to the competent authorities if above EUR 10 000 or equivalent; (b) any other transfer below EUR 40 000 shall be carried out without any prior authorisation. The transfer shall be notified in advance in writing to the competent authorities if above EUR 10 000 or equivalent; (c) any other transfer of or above EUR 40 000 or equivalent shall require a prior authorisation of the competent authorities. 2. Paragraph 1 shall apply regardless of whether the transfer of funds is executed in a single operation or in several operations which appear to be linked. For the purpose of this Article, "operations which appear to be linked" includes: (i) a series of consecutive transfers from or to the same Iranian person, entity or body which are made in connection with a single obligation to a transfer of funds, where each individual transfer falls below the threshold set out in paragraph 1 but which, in the aggregate, meet the criteria for notification or authorisation; or (ii) a chain of transfers involving different payment service providers or natural or legal persons which effects a single obligation to make a transfer of funds. 3. Notifications and requests for authorisation relating to the transfer of funds shall be processed as follows: (a) In the case of electronic transfers of funds processed by credit or financial institutions, notifications and requests for authorisation relating to the transfer of funds shall be processed as follows: (i) Notifications and requests for authorisation relating to the transfer of funds to an Iranian person, entity or body which is located outside the Union, shall be addressed by or on behalf of the payment service provider of the payer to the competent authorities of the Member State where the initial order to execute the transfer is given. (ii) Notifications and requests for authorisation relating to the transfer of funds from an Iranian person, entity or body which is located outside the Union, shall be addressed by or on behalf of the payment service provider of the payee to the competent authorities of the Member State in which the payee is resident or the payment service provider is established. (iii) If the payment service provider of the payer or of the payee does not fall under the scope of Article 49, notifications and requests for authorisation shall be addressed, in the case of a transfer to an Iranian person, entity or body, by the payer, and in the case of a transfer from an Iranian person, entity or body by the payee to the competent authorities of the Member State in which, respectively, the payer or payee is resident. (iv) Notifications and requests for authorisation relating to the transfer of funds to an Iranian person, entity or body which is located within the Union, shall be addressed by or on behalf of the payment service provider of the payee to the competent authorities of the Member States in which the payee is resident or the payment service provider is established. (v) Notifications and requests for authorisation relating to the transfer of funds from an Iranian person, entity or body which is located within the Union, shall be addressed by or on behalf of the payment service provider of the payer to the competent authorities of the Member States where the initial order to execute the transfer is given. (vi) In relation to a transfer of funds to or from an Iranian person, entity or body where none of the payer, payee or their respective payment service providers fall under the scope of Article 49 but a payment service provider which does fall under the scope of that Article acts as an intermediary, then that payment service provider must comply with the obligation to notify or seek authorisation, as applicable, if it knows or has reasonable cause to suspect that the transfer is to or from an Iranian person, entity or body. Where there is more than one payment service provider acting as an intermediary, only the first payment service provider to process the transfer is required to comply with the obligation to notify or seek authorisation, as applicable. Any notification or request for authorisation must be addressed to the competent authorities of the Member State in which the payment service provider is established. (vii) Where there is more than one payment service provider involved in a series of linked transfers of funds, transfers within the Union shall include a reference to the authorisation granted under this Article. (b) In the case of transfers of funds which are effected by non-electronic means, notifications and requests for authorisation relating to the transfer of funds shall be processed as follows: (i) Notifications and requests for authorisation relating to transfers to an Iranian person, entity or body shall be addressed by the payer to the competent authorities of the Member State where the payer is resident. (ii) Notifications and requests for authorisation relating to the transfers from an Iranian person, entity or body shall be addressed by the payee to the competent authorities of the Member State in which the payee is resident. 4. For the purposes of paragraph 1(c), the competent authorities shall grant, under such terms and conditions as they deem appropriate, an authorisation for a transfer of funds having a value of EUR 40 000 or more, unless they have reasonable grounds to determine that the transfer of funds for which the authorisation is requested could be in breach of any of the prohibitions or obligations in this Regulation. A competent authority may charge a fee for the assessment of requests for authorisation. An authorisation shall be deemed granted if a competent authority has received a request in writing for authorisation and, within four weeks, the competent authority has not objected in writing to the transfer of funds. If the objection is raised because an investigation is pending, the competent authority shall state this and communicate its decision without delay. The competent authorities shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement related information necessary for carrying out the investigation. The Member State concerned shall inform the other Member States and the Commission of authorisations rejected. 5. This article shall not apply where an authorisation has been granted in accordance with Article 24, 25, 26, 27, or 28. 6. Persons, entities or bodies who merely convert paper documents into electronic data and are acting under a contract with a credit institution or a financial institution do not fall within the scope of this Article, nor does any natural or legal person, entity or body that provides credit or financial institutions solely with a message or other support system for transmitting funds or with clearing and settlement systems. Article 31 1. Branches and subsidiaries, falling within the scope of Article 49, of credit and financial institutions domiciled in Iran shall notify the competent authority of the Member State where they are established of all transfers of funds carried out or received by them, the names of the parties and the amount and the date of the transaction, within five working days after carrying out or receiving the transfer of funds concerned. If the information is available, the notification must specify the nature of the transaction and, where appropriate, the nature of the goods covered by the transaction and must, in particular, state whether the goods are covered by Annex I, II, III, IV, V, VI or VII of this Regulation and, if their export is subject to authorisation, indicate the number of the licence granted. 2. Subject to and in accordance with the information-sharing arrangements, the other notified competent authorities shall without delay transmit that data, as necessary, in order to prevent any transaction that could contribute to proliferation-sensitive nuclear activities or to the development of nuclear weapons delivery systems, to the competent authorities of other Member States where the counterparts to such transactions are established. Article 32 1. Credit and financial institutions shall, in their activities with entities referred to in paragraph 2 and in order to prevent infringements of the provisions of this Regulation, conduct enhanced vigilance as follows: (a) exercise continuous vigilance over account activity, particularly through their programmes on customer due diligence; (b) require that in payment instructions all information fields which relate to the originator and beneficiary of the transaction in question be completed and if that information is not supplied, refuse the transaction; (c) maintain all records of transactions for a period of five years and make them available to national authorities on request; (d) if they have reasonable grounds to suspect that activities with credit and financial institutions may be in breach of the provisions of this Regulation, report without delay their suspicions to the financial intelligence unit (FIU) or to another competent authority designated by the Member State concerned, without prejudice to Articles 5 and 23. The FIU or such other competent authority will serve as a national centre for receiving and analysing suspicious transaction reports regarding potential breaches of this Regulation. The FIU or such other competent authority shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement information that it requires to properly undertake this function, including the analysis of suspicious transaction reports. 2. The measures set out in paragraph 1 shall apply to credit and financial institutions in their activities with: (a) bureaux de change, credit and financial institutions domiciled in Iran; (b) branches and subsidiaries, where they fall within the scope of Article 49, of credit and financial institutions and bureaux de change domiciled in Iran; (c) branches and subsidiaries, where they do not fall within the scope of Article 49, of credit and financial institutions and bureaux de change domiciled in Iran; and (d) bureaux de change, credit and financial institutions that are not domiciled in Iran but are controlled by persons and entities domiciled in Iran. Article 33 1. It shall be prohibited for credit and financial institutions falling within the scope of Article 49 to do any of the following: (a) to open a new bank account with a credit or financial institution domiciled in Iran or with any credit or financial institution referred to in Article 32(2); (b) to establish a new correspondent banking relationship with a credit or financial institution domiciled in Iran or with any credit or financial institution referred to in Article 32(2), (c) to open a new representative office in Iran or to establish a new branch or subsidiary in Iran; (d) to establish a new joint venture with a credit or financial institution domiciled in Iran or with any credit or financial institution referred to in Article 32(2). 2. It shall be prohibited: (a) to authorise the opening of a representative office or the establishment of a branch or subsidiary in the Union of a credit or financial institution domiciled in Iran or of any credit or financial institution referred to in Article 32(2); (b) to conclude agreements for, or on behalf of, a credit or financial institution domiciled in Iran or for, or on behalf of, any credit or financial institution referred to in Article 32(2) pertaining to the opening of a representative office or the establishment of a branch or subsidiary in the Union; (c) to grant an authorisation for taking up and pursuing the business of credit institution or for any other business requiring prior authorisation, by a representative office, branch or subsidiary of a credit or financial institution domiciled in Iran or of any credit or financial institution referred to in Article 32(2), if the representative office, branch or subsidiary was not operational before 26 July 2010. (d) to acquire or to extend a participation, or to acquire any other ownership interest, in a credit or financial institution falling within the scope of Article 49 by any credit or financial institution referred to in Article 32(2). Article 34 It shall be prohibited: (a) to sell or purchase public or public-guaranteed bonds issued after 26 July 2010, directly or indirectly, to or from any of the following: (i) Iran or its Government, and its public bodies, corporations and agencies; (ii) a credit or financial institution domiciled in Iran or any credit or financial institution referred to in Article 32(2); (iii) a natural person or a legal person, entity or body acting on behalf or at the direction of a legal person, entity or body referred to in (i) or (ii); (iv) a legal person, entity or body owned or controlled by a person, entity or body referred to in (i), (ii) or (iii); (b) to provide brokering services with regard to public or public-guaranteed bonds issued after 26 July 2010 to a person, entity or body referred to in point (a); (c) to assist a person, entity or body referred to in point (a) in order to issue public or public-guaranteed bonds, by providing brokering services, advertising or any other service with regard to such bonds. Article 35 1. It shall be prohibited to provide insurance or re-insurance, or to broker the provision of insurance or reinsurance, to: (a) Iran or its Government, and its public bodies, corporations and agencies; (b) an Iranian person, entity or body other than a natural person; or (c) a natural person or a legal person, entity or body when acting on behalf or at the direction of a legal person, entity or body referred to in (a) or (b). 2. Points (a) and (b) of paragraph 1 shall not apply to the provision or brokering of compulsory or third party liability insurance or reinsuranceto Iranian persons, entities and bodies based in the Union, nor to the provision of insurance for Iranian diplomatic or consular missions in the Union. 3. Point (c) of paragraph 1 shall not apply to the provision of insurance or brokering of insurance, including health and travel insurance or reinsurance, to individuals acting in their private capacity, except for persons listed in Annexes VIII and IX. Point (c) of paragraph 1 shall not prevent the provision of insurance or re-insurance or brokering of insurance to the owner of a vessel, aircraft or vehicle chartered by a person, entity or body referred to in point (a) or (b) of paragraph 1. For the purpose of point (c) of paragraph 1, a person, entity or body shall not be considered to act at the direction of a person, entity or body referred to in points (a) and (b) of paragraph 1 where that direction is for the purposes of docking, loading, unloading or safe transit of a vessel or aircraft temporarily in Iranian waters or airspace. 4. This Article prohibits the extension or renewal of insurance and re-insurance agreements concluded before 27 October 2010, but, without prejudice to Article 23(3), it does not prohibit compliance with agreements concluded before that date. CHAPTER VI RESTRICTIONS ON TRANSPORT Article 36 1. To prevent the transfer of goods and technology which are covered by the Common Military List or the supply, sale, transfer, export or import of which is prohibited by this Regulation, and in addition to the obligation to provide the competent customs authorities with the pre-arrival and pre-departure information as determined in the relevant provisions concerning entry and exit summary declarations as well as customs declarations in Regulation (EEC) No 2913/92 (21) and in Regulation (EEC) No 2454/93 (22), the person who provides the information referred to in paragraph 2 of this Article, shall declare whether the goods are covered by the Common Military List or by this Regulation and, where their export is subject to authorisation, specify the particulars of the export licence granted. 2. The required additional elements referred to in this Article shall be submitted either in written form or using a customs declaration as appropriate. Article 37 1. The provision of bunkering or ship supply services, or any other servicing of vessels, to vessels owned or controlled, directly or indirectly, by an Iranian person, entity or body shall be prohibited where the providers of the service have information, including from the competent customs authorities on the basis of the pre-arrival and pre-departure information referred to in Article 36, that provides reasonable grounds to determine that the vessels carry goods covered by the Common Military List or goods whose supply, sale, transfer or export is prohibited under this Regulation, unless the provision of such services is necessary for humanitarian and safety purposes. 2. The provision of engineering and maintenance services to cargo aircraft owned or controlled, directly or indirectly, by an Iranian person, entity or body shall be prohibited, where the providers of the service have information, including from the competent customs authorities on the basis of the pre-arrival and pre-departure information referred to in Article 36, that provides reasonable grounds to determine that the cargo aircraft carry goods covered by the Common Military List or goods the supply, sale, transfer or export of which is prohibited under this Regulation, unless the provision of such services is necessary for humanitarian and safety purposes. 3. The prohibitions in paragraphs 1 and 2 of this Article shall apply until the cargo has been inspected and, if necessary, seized or disposed of, as the case may be. Any seizure and disposal may, in accordance with national legislation or the decision of a competent authority, be carried out at the expense of the importer or be recovered from any other person or entity responsible for the attempted illicit supply, sale, transfer or export. CHAPTER VII GENERAL AND FINAL PROVISIONS Article 38 1. No claims in connection with any contract or transaction the performance of which has been affected, directly or indirectly, in whole or in part, by the measures imposed under this Regulation, including claims for indemnity or any other claim of this type, such as a claim for compensation or a claim under a guarantee, notably a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, shall be satisfied, if they are made by: (a) designated persons, entities or bodies listed in Annexes VIII and IX; (b) any other Iranian person, entity or body, including the Iranian government; (c) any person, entity or body acting through or on behalf of one of the persons, entities or bodies referred to in points (a) and (b). 2. The performance of a contract or transaction shall be regarded as having been affected by the measures imposed under this Regulation where the existence or content of the claim results directly or indirectly from those measures. 3. In any proceedings for the enforcement of a claim, the onus of proving that satisfying the claim is not prohibited by paragraph 1 shall be on the person seeking the enforcement of that claim. 4. This Article is without prejudice to the right of the persons, entities and bodies referred to in paragraph 1 to judicial review of the legality of the non-performance of contractual obligations in accordance with this Regulation. Article 39 For the purposes of Articles 8 and 9, point (b) of Article 17(2), and Articles 30 and 35, any body, entity or holder of rights derived from an original award before 27 October 2010 by a sovereign Government other than Iran, of a production sharing agreement shall not be considered an Iranian person, entity or body. In such cases and in relation to Article 8, the competent authority of the Member State may require appropriate end-user guarantees from any body or entity for any sale, supply, transfer or export of any key equipment or technology listed in Annex VI. Article 40 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as information on accounts and amounts frozen in accordance with Article 23, to the competent authorities of the Member States where they are resident or located, and shall transmit such information, directly or through the Member States, to the Commission; (b) cooperate with the competent authorities in any verification of this information. 2. Any additional information received directly by the Commission shall be made available to the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 41 It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the measures referred to in Article 2, 5, 8, 9, 11, 13, 17, 22, 23, 30, 34 or 35. Article 42 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person, entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen or withheld as a result of negligence. 2. The measures set out in the present Regulation shall not give rise to liability of any kind on the part of the natural or legal persons, entities or bodies concerned, if they did not know, and had no reasonable cause to suspect, that their actions would infringe these prohibitions. 3. The disclosure in good faith, as provided for in Articles 30, 31 and 32 by a person, entity or body covered by this Regulation or an employee or director of such person, entity or body, of the information referred to in Articles 30, 31 and 32 shall not give rise to liability of any kind on the part of the institution or person or its directors or employees. Article 43 1. A Member State may take all action it deems necessary to ensure that relevant international, Union or national legal obligations concerning the health and safety of workers and environmental protection are respected where cooperation with an Iranian person, entity or body may be affected by the implementation of this Regulation. 2. For the purpose of action taken pursuant to paragraph 1, the prohibitions in Articles 8 and 9, point (b) of Article 17(2), and Articles 23(2), 30 and 35 shall not apply. 3. The Member State concerned shall notify the other Member States and the Commission of the determination referred to in paragraph 1 and its intention to grant an authorisation at least ten working days prior to the authorisation. Article 44 1. The Commission and Member States shall inform each other of the measures taken under this Regulation and share any other relevant information at their disposal in connection with this Regulation at three-monthly intervals, in particular information (a) in respect of funds frozen under Article 23 and authorisations granted under Articles 24, 25, 26 and 27; (b) in respect of violations and enforcement problems and judgments issued by national courts. 2. The Member States shall immediately inform each other and the Commission of any other relevant information at their disposal which might affect the effective implementation of this Regulation. Article 45 The Commission shall: (a) amend Annex II on the basis of determinations made by either the United Nations Security Council or the Sanctions Committee or on the basis of information supplied by Member States; (b) amend Annexes III, IV, V, VI, VII and X on the basis of information supplied by Member States. Article 46 1. Where the Security Council or the Sanctions Committee lists a natural or legal person, entity or body, the Council shall include such natural or legal person, entity or body in Annex VIII. 2. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 23(2) and (3), it shall amend Annex IX accordingly. 3. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraph 1 or 2, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 5. Where the United Nations decides to delist a natural or legal person, entity or body, or to amend the identifying data of a listed natural or legal person, entity or body, the Council shall amend Annex VIII accordingly. 6. The list in Annex IX shall be reviewed in regular intervals and at least every 12 months. Article 47 1. Member States shall lay down the rules on penalties applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for shall be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 48 1. Member States shall designate the competent authorities referred to in this Regulation and identify them on the websites listed in Annex X. Member States shall notify the Commission of any changes in the addresses of their websites listed in Annex X. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, without delay after the entry into force of this Regulation, and shall notify it of any subsequent amendment. 3. Where this Regulation sets out a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex X. Article 49 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body, inside or outside the territory of the Union, which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 50 Regulation (EU) No 961/2010 is hereby repealed. References to the repealed regulation shall be construed as references to this Regulation. Article 51 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON (1) OJ L 19, 24.01.2012, p. 22. (2) OJ L 281, 27.10.2010, p. 1. (3) OJ L 195, 27.7.2010, p. 39. (4) OJ L 134, 29.5.2009, p. 1. (5) OJ L 345, 8.12.2006, p. 1. (6) OJ L 309, 25.11.2005, p. 15. (7) OJ L 302, 19.10.1992, p. 1. (8) OJ L 253, 11.10.1993, p. 1. (9) OJ L 100, 14.4.2011, p. 1. (10) OJ L 8, 12.1.2001, p. 1. (11) OJ L 281, 23.11.1995, p. 31. (12) OJ L 177, 30.6.2006, p. 1. (13) OJ L 302, 19.10.1992, p. 1. (14) OJ L 253, 11.10.1993, p. 1. (15) OJ L 335, 17.12.2009, p. 1. (16) OJ L 145, 30.4.2004, p. 1. (17) OJ L 9, 15.1.2003, p. 3. (18) OJ L 319, 5.12.2007, p. 1. (19) OJ C 69, 18.3.2010, p. 19. (20) OJ L 82, 22.3.1997, p. 1. (21) OJ L 302, 19.10.1992, p. 1 (22) OJ L 253, 11.10.1993, p. 1. ANNEX I PART A Goods and technology referred to in Articles 2(1),(2) and (4), 3(3), 5(1), 6, 8(4), 17(2) and 31(1) This Annex comprises all goods and technology listed in Annex I to Regulation (EC) No 428/2009, as defined therein, except the following: Item from Annex I to Regulation (EC) No 428/2009 Description 5A002 "Information security" systems, equipment and components therefor, as follows: a. Systems, equipment, application specific "electronic assemblies", modules and integrated circuits for "information security", as follows and other specially designed components therefor: N.B.: For the control of Global Navigation Satellite Systems (GNSS) receiving equipment containing or employing decryption (i.e., GPS or GLONASS), see 7A005. 1. Designed or modified to use "cryptography" employing digital techniques performing any cryptographic function other than authentication or digital signature and having any of the following: 1. Authentication and digital signature functions include their associated key management function. 2. Authentication includes all aspects of access control where there is no encryption of files or text except as directly related to the protection of passwords, Personal Identification Numbers (PINs) or similar data to prevent unauthorised access. 3. "Cryptography" does not include "fixed" data compression or coding techniques. Note: 5A002.a.1. includes equipment designed or modified to use "cryptography" employing analogue principles when implemented with digital techniques. a. A "symmetric algorithm" employing a key length in excess of 56 bits; or b. An "asymmetric algorithm" where the security of the algorithm is based on any of the following: 1. Factorisation of integers in excess of 512 bits (e.g., RSA); 2. Computation of discrete logarithms in a multiplicative group of a finite field of size greater than 512 bits (e.g., Diffie-Hellman over Z/pZ); or 3. Discrete logarithms in a group other than mentioned in 5A002.a.1.b.2. in excess of 112 bits (e.g., Diffie-Hellman over an elliptic curve); 5D002 "Software" as follows: a. "Software" specially designed or modified for the "use" of equipment specified in 5A002.a.1 or "software" specified in 5D002.c.1; Specific "software", as follows: 1. "Specific Software" having the characteristics, or performing or simulating the functions of the equipment, specified in 5A002.a.1; Note: 5D002 does not control "software" as follows: a. "Software" required for the "use" of equipment excluded from control by the Note to 5A002; b. "Software" providing any of the functions of equipment excluded from control by the Note to 5A002. 5E002 "Technology" according to the General Technology Note for the "use" of equipment specified in 5A002.a.1 or "software" specified in 5D002.a. or 5D002.c.1 of this list. PART B Article 6 applies to the following goods: Item from Annex I to Regulation (EC) No 428/2009 Description 0A001 "Nuclear reactors" and specially designed or prepared equipment and components therefor, as follows: a. "Nuclear reactors"; b. Metal vessels, or major shop-fabricated parts therefor, including the reactor vessel head for a reactor pressure vessel, specially designed or prepared to contain the core of a "nuclear reactor"; c. Manipulative equipment specially designed or prepared for inserting or removing fuel in a "nuclear reactor"; d. Control rods specially designed or prepared for the control of the fission process in a "nuclear reactor", support or suspension structures therefor, rod drive mechanisms and rod guide tubes; e. Pressure tubes specially designed or prepared to contain fuel elements and the primary coolant in a "nuclear reactor" at an operating pressure in excess of 5.1 MPa; f. Zirconium metal and alloys in the form of tubes or assemblies of tubes in which the ratio of hafnium to zirconium is less than 1:500 parts by weight, specially designed or prepared for use in a "nuclear reactor"; g. Coolant pumps specially designed or prepared for circulating the primary coolant of "nuclear reactors"; h. §Nuclear reactor internals § specially designed or prepared for use in a "nuclear reactor", including support columns for the core, fuel channels, thermal shields, baffles, core grid plates, and diffuser plates; Note: In 0A001.h. §nuclear reactor internals § means any major structure within a reactor vessel which has one or more functions such as supporting the core, maintaining fuel alignment, directing primary coolant flow, providing radiation shields for the reactor vessel, and guiding in-core instrumentation. i. Heat exchangers (steam generators) specially designed or prepared for use in the primary coolant circuit of a "nuclear reactor"; j. Neutron detection and measuring instruments specially designed or prepared for determining neutron flux levels within the core of a "nuclear reactor". 0C002 Low enriched uranium covered by 0C002 when it is incorporated in assembled nuclear fuels elements ANNEX II Goods and technology referred to in Articles 2(1), 2(2) and 2(4), 3(3), 5(1), 8(4), 17(2), 31(1) and 45 INTRODUCTORY NOTES 1. Unless otherwise stated, reference numbers used in the column entitled §Description § refer to the descriptions of dual-use items and technology set out in Annex I to Regulation (EC) No 428/2009. 2. A reference number in the column entitled §Related item from Annex I to Regulation (EC) No 428/2009 § means that the characteristics of the item described in the column §Description § lie outside the parameters set out in the description of the dual-use entry referred to. 3. Definitions of terms between §single quotation marks § are given in a technical note to the relevant item. 4. Definitions of terms between "double quotation marks" can be found in Annex I to Regulation (EC) No 428/2009. GENERAL NOTES 1. The object of the prohibitions contained in this Annex should not be defeated by the export of any non-prohibited goods (including plant) containing one or more prohibited components when the prohibited component or components are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the prohibited component or components are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the prohibited component or components as the principal element of the goods being procured. 2. The goods specified in this Annex include both new and used goods. GENERAL TECHNOLOGY NOTE (GTN) (To be read in conjunction with Section II.B.) 1. The sale, supply, transfer or export of "technology" which is "required" for the "development", "production" or "use" of goods the sale, supply, transfer or export of which is prohibited in Part A (Goods) below, is prohibited in accordance with the provisions of Section II.B. 2. The sale, supply, transfer or export of "technology" which is "required" for the "development" or "production" of goods the sale, supply, transfer or export of which is controlled in Part A (Goods) of Annex IV, is prohibited in accordance with the provisions of Section II.B. 3. The "technology""required" for the "development", "production" or "use" of prohibited goods remains under prohibition even when applicable to non-prohibited goods. 4. Prohibitions do not apply to that "technology" which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not prohibited or the export of which has been authorised in accordance with Regulation (EC) No 423/2007 or this Regulation. 5. Prohibitions on "technology" transfer do not apply to information "in the public domain", to "basic scientific research" or to the minimum necessary information for patent applications. II.A. GOODS A0. Nuclear Materials, Facilities, and Equipment No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A0.001 Hollow cathode lamps as follows: a. Iodine hollow cathode lamps with windows in pure silicon or quartz b. Uranium hollow cathode lamps  II.A0.002 Faraday isolators in the wavelength range 500 nm  650 nm  II.A0.003 Optical gratings in the wavelength range 500 nm  650 nm  II.A0.004 Optical fibres in the wavelength range 500 nm  650 nm coated with anti-reflecting layers in the wavelength range 500 nm  650 nm and having a core diameter greater than 0,4 mm but not exceeding 2 mm  II.A0.005 Nuclear reactor vessel components and testing equipment, other than those specified in 0A001, as follows: 1. Seals 2. Internal components 3. Sealing, testing and measurement equipment 0A001 II.A0.006 Nuclear detection systems for detection, identification or quantification of radioactive materials and radiation of nuclear origin and specially designed components thereof other than those specified in 0A001.j. or 1A004.c. 0A001.j 1A004.c II.A0.007 Bellows-sealed valves made of aluminium alloy or stainless steel type 304, 304L or 316L. Note: This item does not cover bellow valves defined in 0B001.c.6 and 2A226. 0B001.c.6 2A226 II.A0.008 Laser mirrors, other than those specified in 6A005.e, consisting of substrates having a thermal expansion coefficient of 10-6K-1 or less at 20 °C (e.g. fused silica or sapphire). Note: This item does not cover optical systems specially designed for astronomical applications, except if the mirrors contain fused silica. 0B001.g.5, 6A005.e II.A0.009 Laser lenses, other than those specified in 6A005.e.2, consisting of substrates having a thermal expansion coefficient of 10-6K-1 or less at 20 °C (e.g. fused silica). 0B001.g, 6A005.e.2 II.A0.010 Pipes, piping, flanges, fittings made of, or lined with, nickel or nickel alloy containing more than 40 % nickel by weight, other than those specified in 2B350.h.1. 2B350 II.A0.011 Vacuum pumps other than those specified in 0B002.f.2 or 2B231, as follows: Turbomolecular pumps having a flowrate equal to or greater than 400 l/s, Roots type vacuum roughing pumps having a volumetric aspiration flowrate greater than 200 m3/h. Bellows-sealed, scroll, dry compressor, and bellows-sealed, scroll, dry vacuum pumps. 0B002.f.2, 2B231 II.A0.012 Shielded enclosures for the manipulation, storage and handling of radioactive substances (Hot cells). 0B006 II.A0.013 §Natural uranium § or §depleted uranium § or thorium in the form of metal, alloy, chemical compound or concentrate and any other material containing one or more of the foregoing, other than those specified in 0C001. 0C001 II.A0.014 Detonation chambers having a capacity of explosion absorption of more than 2.5 kg TNT equivalent.  A1. Materials, chemicals, §microorganisms § and §toxins § No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A1.001 Bis(2-ethylhexyl) phosphoric acid (HDEHP or D2HPA) CAS 298-07-7 solvent in any quantity, with a purity greater than 90 %.  II.A1.002 Fluorine gas (Chemical Abstract Number (CAS): 7782-41-4), with a purity of at least 95 %.  II.A1.005 Electrolytic cells for fluorine production with an output capacity greater than 100 g of fluorine per hour. Note: This item does not cover electrolytic cells defined in item 1B225. 1B225 II.A1.006 Catalysts, other than those prohibited by 1A225, containing platinum, palladium or rhodium, usable for promoting the hydrogen isotope exchange reaction between hydrogen and water for the recovery of tritium from heavy water or for the production of heavy water. 1B231, 1A225 II.A1.007 Aluminium and its alloys, other than those specified in 1C002.b.4 or 1C202.a, in crude or semi-fabricated form having either of the following characteristics: a. Capable of an ultimate tensile strength of 460 MPa or more at 293 K (20 °C); or b. Having a tensile strength of 415 MPa or more at 298 K (25 °C). 1C002.b.4, 1C202.a II.A1.008 Magnetic metals, of all types and of whatever form, having an initial relative permeability of 120 000 or more and a thickness between 0,05 and 0,1 mm. 1C003.a II.A1.009 §Fibrous or filamentary materials § or prepregs, as follows: N.B. SEE ALSO II.A1.019.A. a. Carbon or aramid §fibrous or filamentary materials § having either of the following characteristics: 1. A §specific modulus § exceeding 10 Ã  106 m; or 2. A §specific tensile strength § exceeding 17 Ã  104 m; b. Glass §fibrous or filamentary materials § having either of the following characteristics: 1. A §specific modulus § exceeding 3,18 Ã  106 m; or 2. A §specific tensile strength § exceeding 76,2 Ã  103 m; c. Thermoset resin-impregnated continuous §yarns §, §rovings §, §tows § or §tapes § with a width of 15 mm or less (once prepregs), made from carbon or glass §fibrous or filamentary materials § other than those specified in II.A1.010.a. or b. Note: This item does not cover §fibrous or filamentary materials § defined in items 1C010.a, 1C010.b, 1C210.a and 1C210.b. 1C010.a 1C010.b 1C210.a 1C210.b II.A1.010 Resin-impregnated or pitch-impregnated fibres (prepregs), metal or carboncoated fibres (preforms) or §carbon fibre preforms §, as follows: a. Made from §fibrous or filamentary materials § specified in II.A1.009 above; b. Epoxy resin §matrix § impregnated carbon §fibrous or filamentary materials § (prepregs), specified in 1C010.a, 1C010.b or 1C010.c, for the repair of aircraft structures or laminates, of which the size of individual sheets does not exceed 50 cm Ã  90 cm; c. Prepregs specified in 1C010.a, 1C010.b or 1C010.c, when impregnated with phenolic or epoxy resins having a glass transition temperature (Tg) less than 433 K (160 °C) and a cure temperature lower than the glass transition temperature. Note: This item does not cover §fibrous or filamentary materials § defined in item 1C010.e. 1C010.e. 1C210 II.A1.011 Reinforced silicon carbide ceramic composites usable for nose tips, re-entry vehicles, nozzle flaps, usable in §missiles §, other than those specified in 1C107. 1C107 II.A1.012 Maraging steels, other than those specified in 1C116 or 1C216, §capable of § an ultimate tensile strength of 2 050 MPa or more, at 293 K (20 °C). Technical Note: The phrase §maraging steel capable of § encompasses maraging steel before or after heat treatment. 1C216 II.A1.013 Tungsten, tantalum, tungsten carbide, tantalum carbide and alloys, having both of the following characteristics: a. In forms having a hollow cylindrical or spherical symmetry (including cylinder segments) with an inside diameter between 50 mm and 300 mm; and b. A mass greater than 5 kg. Note: This item does not cover tungsten, tungsten carbide and alloys defined in item 1C226. 1C226 II.A1.014 Elemental powders of cobalt, neodymium or samarium or alloys or mixtures thereof containing at least 20 % by weight of cobalt, neodymium or samarium, with a particle size less than 200 Ã ¼m.  II.A1.015 Pure tributyl phosphate (TBP) [CAS No 126-73-8] or any mixture having a TBP content of more than 5 % by weight.  II.A1.016 Maraging steel, other than those prohibited by 1C116, 1C216 or II.A1.012 Technical Note: Maraging steels are iron alloys generally characterised by high nickel, very low carbon content and the use of substitutional elements or precipitates to produce strengthening and age-hardening of the alloy.  II.A1.017 Metals, metal powders and material as follows: a. Tungsten and tungsten alloys, other than those prohibited by 1C117, in the form of uniform spherical or atomized particles of 500 Ã ¼m diameter or less with a tungsten content of 97 % by weight or more; b. Molybdenum and molybdenum alloys, other than those prohibited by 1C117, in the form of uniform spherical or atomized particles of 500 Ã ¼m diameter or less with a molybdenum content of 97 % by weight or more; c. Tungsten materials in the solid form, other than those prohibited by 1C226, or II.A1.013 having material compositions as follows: 1. Tungsten and alloys containing 97 % by weight or more of tungsten; 2. Copper infiltrated tungsten containing 80 % by weight or more of tungsten; or 3. Silver infiltrated tungsten containing 80 % by weight or more of tungsten.  II.A1.018 Soft magnetic alloys having a chemical composition as follows: (a) Iron content between 30 % and 60 %, and (b) Cobalt content between 40 % and 60 %.  II.A1.019 "Fibrous or filamentary materials" or prepregs, not prohibited by Annex I or by Annex II (under II.A1.009, II.A1.010) of this Regulation, or not specified by Annex I of Regulation (EC) No 428/2009, as follows: (a) Carbon "fibrous or filamentary materials"; Note: II.A1.019a. does not cover fabrics. (b) Thermoset resin-impregnated continuous "yarns", "rovings", "tows", or "tapes", made from carbon "fibrous or filamentary materials"; (c) Polyacrylonitrile (PAN) continuous "yarns", "rovings", "tows" or "tapes"  A2. Materials Processing No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A2.001 Vibration test systems, equipment and components thereof, other than those specified in 2B116: a. Vibration test systems employing feedback or closed loop techniques and incorporating a digital controller, capable of vibrating a system at an acceleration equal to or greater than 0,1 g rms between 0,1 Hz and 2 kHz and imparting forces equal to or greater than 50 kN, measured §bare table §; b. Digital controllers, combined with specially designed vibration test §software §, with a real-time bandwidth greater than 5 kHz designed for use with vibration test systems specified in a.; c. Vibration thrusters (shaker units), with or without associated amplifiers, capable of imparting a force equal to or greater than 50 kN, measured §bare table §, and usable in vibration test systems specified in a.; d. Test piece support structures and electronic units designed to combine multiple shaker units in a system capable of providing an effective combined force equal to or greater than 50 kN, measured §bare table §, and usable in vibration systems specified in a. Technical Note: §Bare table § means a flat table, or surface, with no fixture or fittings. 2B116 II.A2.002 Machine tools and components and numerical controls for machine tools, as follows: a. Machine tools for grinding having positioning accuracies with "all compensations available" equal to or less (better) than 15 Ã ¼m according to ISO 230/2 (1988) (1) or national equivalents along any linear axis; Note: This item does not cover machine tools for grinding defined in items 2B201.b and 2B001.c. b. Components and numerical controls, specially designed for machine tools specified in 2B001, 2B201, or under a. 2B201.b 2B001.c II.A2.003 Balancing machines and related equipment as follows: a. Balancing machines, designed or modified for dental or other medical equipment, having all the following characteristics: 1. Not capable of balancing rotors/assemblies having a mass greater than 3 kg; 2. Capable of balancing rotors/assemblies at speeds greater than 12 500 rpm; 3. Capable of correcting imbalance in two planes or more; and 4. Capable of balancing to a residual specific imbalance of 0,2 g Ã  mm per kg of rotor mass; b. Indicator heads designed or modified for use with machines specified in a. above. Technical Note: Indicator heads are sometimes known as balancing instrumentation. 2B119 II.A2.004 Remote manipulators that can be used to provide remote actions in radiochemical separation operations or hot cells, other than those specified in 2B225, having either of the following characteristics: a. A capability of penetrating a hot cell wall of 0,3 m or more (through the wall operation); or b. A capability of bridging over the top of a hot cell wall with a thickness of 0,3 m or more (over the wall operation). 2B225 II.A2.006 Furnaces capable of operation at temperatures above 400 °C as follows: a. Oxidation furnaces b. Controlled atmosphere heat treatment furnaces Note: This item does not cover tunnel kilns with roller or car conveyance, tunnel kilns with conveyor belt, pusher type kilns or shuttle kilns, specially designed for the production of glass, tableware ceramics or structural ceramics. 2B226 2B227 II.A2.007 "Pressure transducers", other than those defined in 2B230, capable of measuring absolute pressures at any point in the range 0 to 200 kPa and having both of the following characteristics: a. Pressure sensing elements made of or protected by "Materials resistant to corrosion by uranium hexafluoride (UF6)", and b. Having either of the following characteristics: 1. A full scale of less than 200 kPa and an "accuracy" of better than ± 1 % of full scale; or 2. A full scale of 200 kPa or greater and an "accuracy" of better than 2 kPa. 2B230 II.A2.011 Centrifugal separators, capable of continuous separation without the propagation of aerosols and manufactured from: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Nickel or alloys with more than 40 % nickel by weight; 5. Tantalum or tantalum alloys; 6. Titanium or titanium alloys; or 7. Zirconium or zirconium alloys. Note: This item does not cover centrifugal separators defined in item 2B352.c. 2B352.c II.A2.012 Sintered metal filters made of nickel or nickel alloy with more than 40 % nickel by weight. Note: This item does not cover filters defined in item 2B352.d. 2B352.d II.A2.013 Spin-forming machines and flow-forming machines, other than those controlled by 2B009, 2B109 or 2B209, having a roller force of more than 60 kN and specially designed components therefor. Technical Note: For the purpose of II.A2.013, machines combining the functions of spin-forming and flow-forming are regarded as flow-forming machines.  II.A2.014 Liquid-liquid contacting equipment (mixer-settlers, pulsed columns, centrifugal contactors); and liquid distributors, vapour distributors or liquid collectors designed for such equipment where all surfaces that come in direct contact with the chemical(s) being processed are any of the following: N.B. SEE ALSO IV.A2.008. a. Made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Graphite or §carbon graphite §; 5. Nickel or alloys with more than 40 % nickel by weight; 6. Tantalum or tantalum alloys; 7. Titanium or titanium alloys; or 8. Zirconium or zirconium alloys; or b. Made from both stainless steel and one or more of the materials specified in II.A2.014.a. Technical Note: §Carbon graphite § is a composition consisting of amorphous carbon and graphite, in which the graphite content is 8 % or more by weight. 2B350.e II.A2.015 Industrial equipment and components, other than those specified in 2B350.d, as follows: N.B. SEE ALSO IV.A2.009. Heat exchangers or condensers with a heat transfer surface area greater than 0,05 m2, and less than 30 m2; and tubes, plates, coils or blocks (cores) designed for such heat exchangers or condensers, where all surfaces that come in direct contact with the fluid(s) are any of the following: a. Made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Fluoropolymers; 3. Glass (including vitrified or enamelled coating or glass lining); 4. Graphite or §carbon graphite §; 5. Nickel or alloys with more than 40 % nickel by weight; 6. Tantalum or tantalum alloys; 7. Titanium or titanium alloys; 8. Zirconium or zirconium alloys; 9. Silicon carbide; or 10. Titanium carbide; or b. Made from both stainless steel and one or more of the materials specified in II.A2.015.a. Note: This item does not cover vehicle radiators. Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the heat exchanger. 2B350.d II.A2.016 Multiple-seal, and seal-less pumps, other than those specified in 2B350.i, suitable for corrosive fluids, with manufacturer's specified maximum flow-rate greater than 0,6 m3/hour, or vacuum pumps with manufacturer's specified maximum flow-rate greater than 5 m3/hour [measured under standard temperature (273 K or 0 °C) and pressure (101,3 kPa) conditions]; and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come in direct contact with the chemical(s) being processed are any of the following: NB. SEE ALSO IV.A2.010. a. Made from any of the following materials: 1. Alloys with more than 25 % nickel and 20 % chromium by weight; 2. Ceramics; 3. Ferrosilicon; 4. Fluoropolymers; 5. Glass (including vitrified or enamelled coatings or glass lining); 6. Graphite or §carbon graphite § 7. Nickel or alloys with more than 40 % nickel by weight; 8. Tantalum or tantalum alloys; 9. Titanium or titanium alloys; 10. Zirconium or zirconium alloys; 11. Niobium (columbium) or niobium alloys; or 12. Aluminium alloys; or b. Made from both stainless steel and one or more of the materials specified in II.A2.016.a. Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the pump. 2B350.i A3. Electronics No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A3.001 High voltage direct current power supplies having both of the following characteristics: a. Capable of continuously producing, over a time period of eight hours, 10 kV or more, with output power of 5 kW or more with or without sweeping; and b. Current or voltage stability better than 0,1 % over a time period of four hours. Note: This item does not cover power supplies defined in items 0B001.j.5 and 3A227. 3A227 II.A3.002 Mass spectrometers, other than those specified in 3A233 or 0B002.g, capable of measuring ions of 200 atomic mass units or more and having a resolution of better than 2 parts in 200, as follows, and ion sources thereof: a. Inductively coupled plasma mass spectrometers (ICP/MS); b. Glow discharge mass spectrometers (GDMS); c. Thermal ionisation mass spectrometers (TIMS); d. Electron bombardment mass spectrometers which have a source chamber constructed from, lined with or plated with §materials resistant to corrosion by uranium hexafluoride UF6 §; e. Molecular beam mass spectrometers having either of the following characteristics: 1. A source chamber constructed from, lined with or plated with stainless steel or molybdenum and equipped with a cold trap capable of cooling to 193 K (  80 °C) or less; or 2. A source chamber constructed from, lined with or plated with §materials resistant to corrosion by uranium hexafluoride (UF6) §; f. Mass spectrometers equipped with a microfluorination ion source designed for actinides or actinide fluorides. 3A233 II.A3.003 Frequency changers or generators, other than those prohibited by 0B001 or 3A225, having all of the following characteristics, and specially designed components and software therefor: a. Multiphase output capable of providing a power of 40 W or greater; b. Capable of operating in the frequency range between 600 and 2 000 Hz; and c. Frequency control better (less) than 0,1 %. Technical Note: Frequency changers in II.A3.003 are also known as converters or inverters.  A6. Sensors and Lasers No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A6.001 Yttrium aluminium garnet (YAG) rods  II.A6.002 Optical equipment and components, other than those specified in 6A002, 6A004.b as follows: Infrared optics in the wavelength range 9 000 nm  17 000 nm and components thereof, including cadmium telluride (CdTe) components. 6A002 6A004.b II.A6.003 Wave front corrector systems for use with a laser beam having a diameter exceeding 4 mm, and specially designed components thereof, including control systems, phase front sensors and §deformable mirrors § including bimorph mirrors. Note: This item does not cover mirrors defined in 6A004.a, 6A005.e and 6A005.f. 6A003 II.A6.004 Argon ion "lasers" having an average output power equal to or greater than 5 W. Note: This item does not cover argon ion §lasers § defined in items 0B001.g.5, 6A005 and 6A205.a. 6A005.a.6 6A205.a II.A6.005 Semiconductor "lasers" and components thereof, as follows: a. Individual semiconductor "lasers" with an output power greater than 200 mW each, in quantities larger than 100; b. Semiconductor "laser" arrays having an output power greater than 20 W. 1. Semiconductor "lasers" are commonly called "laser" diodes. 2. This item does not cover "lasers" defined in items 0B001.g.5, 0B001.h.6 and 6A005.b. 3. This item does not cover "laser" diodes with a wavelength in the range 1 200 nm  2 000 nm. 6A005.b II.A6.006 Tunable semiconductor "lasers" and tunable semiconductor §laser § arrays, of a wavelength between 9 Ã ¼m and 17 Ã ¼m, as well as array stacks of semiconductor §lasers § containing at least one tunable semiconductor §laser § array of such wavelength. 1. Semiconductor "lasers" are commonly called "laser" diodes. 2. This item does not cover semiconductor "lasers" defined in items 0B001.h.6 and 6A005.b 6A005.b II.A6.007 Solid state "tunable""lasers" and specially designed components thereof as follows: a. Titanium-sapphire lasers, b. Alexandrite lasers. Note: This item does not cover titanium-sapphire and alexandrite lasers defined in items 0B001.g.5, 0B001.h.6 and 6A005.c.1. 6A005.c.1 II.A6.008 Neodymium-doped (other than glass) "lasers", having an output wavelength greater than 1 000 nm but not exceeding 1 100 nm and output energy exceeding 10 J per pulse. Note: This item does not cover neodymium-doped (other than glass) §lasers § defined in item 6A005.c.2.b. 6A005.c.2 II.A6.009 Components of acousto-optics, as follows: a. Framing tubes and solid-state imaging devices having a recurrence frequency equal to or exceeding 1 kHz; b. Recurrence frequency supplies; c. Pockels cells. 6A203.b.4.c II.A6.010 Radiation-hardened cameras, or lenses thereof, other than those specified in 6A203.c., specially designed, or rated as radiation-hardened, to withstand a total radiation dose greater than 50 Ã  103 Gy(silicon) (5 Ã  106 rad (silicon)) without operational degradation. Technical Note: The term Gy(silicon) refers to the energy in Joules per kilogram absorbed by an unshielded silicon sample when exposed to ionising radiation. 6A203.c II.A6.011 Tunable pulsed dye laser amplifiers and oscillators, having all of the following characteristics: 1. Operating at wavelengths between 300 nm and 800 nm; 2. An average output power greater than 10 W but not exceeding 30 W; 3. A repetition rate greater than 1 kHz; and 4. Pulse width less than 100 ns. 1. This item does not cover single mode oscillators. 2. This item does not cover tunable pulsed dye laser amplifiers and oscillators defined in item 6A205.c, 0B001.g.5 and 6A005. 6A205.c II.A6.012 Pulsed carbon dioxide "lasers" having all of the following characteristics: 1. Operating at wavelengths between 9 000 nm and 11 000 nm; 2. A repetition rate greater than 250 Hz; 3. An average output power greater than 100 W but not exceeding 500 W; and 4. Pulse width less than 200 ns. Note: This item does not cover pulsed carbon dioxide laser amplifiers and oscillators defined in item 6A205.d., 0B001.h.6. and 6A005.d. 6A205.d II.A6.013 Copper vapour §lasers § having both of the following characteristics: 1. Operating at wavelengths between 500 and 600 nm; and 2. An average output power equal to or greater than 15 W. 6A005.b II.A6.014 Pulsed carbon monoxide §lasers § having all of the following characteristics: 1. Operating at wavelengths between 5 000 and 6 000 nm; 2. A repetition rate greater than 250 Hz; 3. An average output power greater than 100 W; and 4. Pulse width of less than 200 ns. Note: This item does not control the higher power (typically 1 to 5 kW) industrial carbon monoxide lasers used in applications such as cutting and welding, as these latter lasers are either continuous wave or are pulsed with a pulse width greater than 200 ns. A7. Navigation and Avionics No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A7.001 Inertial navigation systems and specially designed components thereof, as follows: I. Inertial navigation systems which are certified for use on "civil aircraft" by civil authorities of a State participating in the Wassenaar Arrangement, and specially designed components thereof, as follows: a. Inertial navigation systems (INS) (gimballed or strapdown) and inertial equipment designed for "aircraft", land vehicle, vessels (surface or underwater) or §spacecraft § for attitude, guidance or control, having any of the following characteristics, and specially designed components thereof: 1. Navigation error (free inertial) subsequent to normal alignment of 0,8 nautical mile per hour (nm/hr) §Circular Error Probable § (CEP) or less (better); or 2. Specified to function at linear acceleration levels exceeding 10 g; b. Hybrid Inertial Navigation Systems embedded with Global Navigation Satellite Systems(s) (GNSS) or with "Data-Based ReferencedNavigation" ("DBRN") System(s) for attitude, guidance or control, subsequent to normal alignment, having an INS navigation position accuracy, after loss of GNSS or "DBRN" for a period of up to four minutes, of less (better) than 10 metres §Circular Error Probable § (CEP); c. Inertial Equipment for Azimuth, Heading, or North Pointing having any of the following characteristics, and specially designed components thereof: 1. Designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc/ minutes RMS at 45 degrees latitude; or 2. Designed to have a non-operating shock level of at least 900 g at a duration of at least 1 msec. Note: The parameters of I.a. and I.b. are applicable with any of the following environmental conditions: 1. Input random vibration with an overall magnitude of 7,7 g rms in the first half hour and a total test duration of one and a half hours per axis in each of the three perpendicular axes, when the random vibration meets the following: a. A constant power spectral density (PSD) value of 0,04 g2/Hz over a frequency interval of 15 to 1 000 Hz; and b. The PSD attenuates with a frequency from 0,04 g2/Hz to 0,01 g2/Hz over a frequency interval from 1 000 to 2 000 Hz; 2. A roll and yaw rate equal to or greater than +2,62 radian/s (150 deg/s); or 3. According to national standards equivalent to 1. or 2. above. 1. I.b. refers to systems in which an INS and other independent navigation aids are built into a single unit (embedded) in order to achieve improved performance. 2. §Circular Error Probable § (CEP)  In a circular normal distribution, the radius of the circle containing 50 percent of the individual measurements being made, or the radius of the circle within which there is a 50 percent probability of being located. II. Theodolite systems incorporating inertial equipment specially designed for civil surveying purposes and designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc minutes RMS at 45 degrees latitude, and specially designed components thereof. III. Inertial or other equipment using accelerometers specified in 7A001 or 7A101, where such accelerometers are specially designed and developed as MWD (Measurement While Drilling) sensors for use in downhole well services operations. 7A003 7A103 A9. Aerospace and Propulsion No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A9.001 Explosive bolts.  II.B. TECHNOLOGY No Description Related item from Annex I to Regulation (EC) No 428/2009 II.B.001 Technology required for the development, production, or use of the items in Part II.A. (Goods) above.  II.B.002 Technology required for the development or production of the items in Part IV A. (Goods) of Annex IV. Technical Note: The term §technology § includes software.  ANNEX III Goods and technology referred to in Articles 3(1), 3(3) and 3(5), 5(2), 8(4), 18(1), 31(1) and 45 INTRODUCTORY NOTES 1. Unless otherwise stated, reference numbers used in the column below entitled §Description § refer to the descriptions of dual use items and technology set out in Annex I to Regulation (EC) No 428/2009. 2. A reference number in the column below entitled §Related item from Annex I to Regulation (EC) No 428/2009 § means that the characteristics of the item described in the §Description § column lie outside the parameters set out in the description of the dual use entry referred to. 3. Definitions of terms between §single quotation marks § are given in a technical note to the relevant item. 4. Definitions of terms between "double quotation marks" can be found in Annex I to Regulation (EC) No 428/2009. GENERAL NOTES 1. The object of the controls contained in this Annex should not be defeated by the export of any non-controlled goods (including plant) containing one or more controlled components when the controlled component or components is/are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the controlled component or components is/are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the controlled component or components as the principal element of the goods being procured. 2. The goods specified in this Annex include both new and used goods. GENERAL TECHNOLOGY NOTE (GTN) (To be read in conjunction with Section III.B) 1. The sale, supply, transfer or export of "technology" which is "required" for the "use" of goods the sale, supply, transfer or export of which is controlled in Part A (Goods) below, is controlled in accordance with the provisions of Section III.B. 2. The sale, supply, transfer or export of "technology" which is "required" for the "development" or "production" of goods the sale, supply, transfer or export of which is controlled in Part A (Goods) below, is prohibited in accordance with the provisions of Annex II, Section II.B. 3. The "technology""required" for the "use" of goods under control remains under control even when it is applicable to non-controlled goods. 4. Controls do not apply to that "technology" which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not controlled or the export of which has been authorised in accordance with Regulation (EC) No 423/2007 or This Regulation. 5. Controls on "technology" transfer do not apply to information "in the public domain", to "basic scientific research" or to the minimum necessary information for patent applications. III.A. GOODS A0. Nuclear Materials, Facilities, and Equipment No Description Related item from Annex I to Regulation (EC) No 428/2009 III.A0.015 §Glove Boxes §, specially designed for radioactive isotopes, radioactive sources or radionuclides. Technical Note: §Glove Boxes § means equipment providing protection to the user, from hazardous vapour, particles or radiation, from materials inside the equipment being handled or processed by a person outside the equipment, by means of manipulators or gloves integrated into the equipment. 0B006 III.A0.016 Toxic gas monitoring systems designed for continuous operation and detection of Hydrogen Sulphide, and specially designed detectors therefore. 0A001 0B001.c III.A0.017 Helium Leak Detectors. 0A001 0B001.c A1. Materials, chemicals, §micro-organisms § and §toxins § No Description Related item from Annex I to Regulation (EC) No 428/2009 III.A1.003 Ring-shaped seals and gaskets, having an inner diameter of 400mm or less, made of any of the following materials: a. Copolymers of vinylidene fluoride having 75 % or more beta crystalline structure without stretching; b. Fluorinated polyimides containing 10 % by weight or more of combined fluorine; c. Fluorinated phosphazene elastomers containing 30 % by weight or more of combined fluorine; d. Polychlorotrifluoroethylene (PCTFE, e.g. Kel-F ®); e. Fluoro-elastomers (e.g., Viton ®, Tecnoflon ®); f. Polytetrafluoroethylene (PTFE). III.A1.004 Personal equipment for detecting radiation of nuclear origin, including personal dosimeters. Note: This item does not cover nuclear detection systems defined in item 1A004.c. 1A004.c III.A1.020 Steel alloys in sheet or plate form, having any of the following characteristics: (a) Steel alloys §capable of § ultimate tensile strength of 1 200 MPa or more, at 293 K (20 °C); or (b) Nitrogen-stabilised duplex stainless steel. Note: The phrase alloys §capable of § encompasses alloys before or after heat treatment Technical Note: §Nitrogen-stabilised duplex stainless steel § has a two-phase microstructure consisting of grains of ferritic and austenitic steel with the addition of nitrogen to stabilise the microstructure. 1C116 1C216 III.A1.021 Carbon-Carbon Composite material. 1A002.b.1 III.A1.022 Nickel alloys in crude or semi-fabricated form, containing 60 % by weight or more nickel. 1C002.c.1.a III.A1.023 Titanium alloys in sheet or plate form §capable of § an ultimate tensile strength of 900 MPa or more at 293 K (20 °C). Note: The phrase alloys §capable of § encompasses alloys before or after heat treatment 1C002.b.3 III.A1.024 Propellants and constituent chemicals for propellants as follows: (a) Toluene Diisocyanate (TDI) (b) Methyl Diphenyl Diisocyanate (MDI) (c) Isophorone Diiscocyanate (IPDI) (d) Sodium Perchlorate (e) Xylidine (f) Hydroxy Terminated Polyether (HTPE) (g) Hydroxy Terminated Caprolactone Ether (HTCE) Technical Note: This item refers to pure substance and any mixture containing at least 50 % of one of the chemicals mentioned above. 1C111 III.A1.025 §Lubricating materials § containing, as their principal ingredients, any of the following: (a) Perfluoroalkylether, (CAS 60164-51-4); (b) Perfluoropolyalkylether, PFPE, (CAS 6991-67-9). §Lubricating materials § means oils and fluids. 1C006 III.A1.026 Beryllium-Copper or Copper-Beryllium Alloys in plate, sheet, strip or rolled bar form, having a composition comprising Copper as the major element by weight and other elements including less than 2 % by weight Beryllium. 1C002.b A2. Materials Processing No Description Related item from Annex I to Regulation (EC) No 428/2009 III.A2.008 Liquid-liquid contacting equipment (mixer-settlers, pulsed columns, centrifugal contactors); and liquid distributors, vapour distributors or liquid collectors designed for such equipment, where all surfaces that come in direct contact with the chemical(s) being processed are made from the following materials: N.B. SEE ALSO II.A2.014 1. Stainless steel. Note: for stainless steel with more than 25 % nickel and 20 % chromium by weight see entry II.A2.014.a 2B350.e III.A2.009 Industrial equipment and components, other than those specified in 2B350.d, as follows: N.B. SEE ALSO II.A2.015 Heat exchangers or condensers with a heat transfer surface area greater than 0,05 m2, and less than 30 m2; and tubes, plates, coils or blocks (cores) designed for such heat exchangers or condensers, where all surfaces that come in direct contact with the fluid(s) are made from the following materials: 1. Stainless steel. Note 1: for stainless steel with more than 25 % nickel and 20 % chromium by weight see entry II.A2.015a Note 2: This item does not cover vehicle radiators. Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the heat exchanger. 2B350.d III.A2.010 Multiple-seal, and seal-less pumps, other than those specified in 2B350.i, suitable for corrosive fluids, with manufacturer's specified maximum flow-rate greater than 0,6 m3/hour, or vacuum pumps with manufacturer's specified maximum flow-rate greater than5 m3/hour [measured under standard temperature (273 K or 0 °C) and pressure (101,3 kPa) conditions]; and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come in direct contact with the chemical(s) being processed are made from the following materials: N.B. SEE ALSO II.A2.016 1. Stainless steel; Note: for stainless steel with more than 25 % nickel and 20 % chromium by weight see entry II.A2.016a Technical Note: The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the pump. 2B350.i III.A2.017 Electrical Discharge Machine (EDM) tools for removing or cutting metals, ceramics or "composites", as follows, and specially designed ram, sinker or wire electrodes therefor: (a) Ram or sinker electrode Electrical Discharge Machines; (b) Wire electrode Electrical Discharge Machines. Note: Electrical Discharge Machines are also known as Spark Erosion Machines or Wire Erosion Machines. 2B001.d III.A2.018 Computer controlled or "numerically controlled" co-ordinate measuring machines (CMM), or dimensional inspection machines, having a three dimensional (volumetric) maximum permissible error of indication (MPPE) at any point in the operating range of the machine (i.e. within the length axes) equal to or less (better) than (3 + L/1 000) Ã ¼m (L is the measured length in mm), tested according to ISO 10360-2 (2001), and measurement probes designed therefor. 2B006.a 2B206.a III.A2.019 Computer controlled or "numerically controlled" Electron Beam Welding Machines, and specially designed components therefor. 2B001.e.1.b III.A2.020 Computer controlled or "numerically controlled" Laser Welding and Laser Cutting Machines, and specially designed components therefor. 2B001.e.1.c III.A2.021 Computer controlled or "numerically controlled" Plasma Cutting Machines, and specially designed components therefor. 2B001.e.1 III.A2.022 Vibration Monitoring Equipment specially designed for rotors or rotating equipment and machinery, capable of measuring any frequency in the range 600-2 000 Hz. 2B116 III.A2.023 Liquid Ring Vacuum Pumps, and specially designed components therefore. 2B231 2B350.i III.A2.024 Rotary Vane Vacuum Pumps, and specially designed components therefore. Note 1: III.A2.024 does not control rotary vane vacuum pumps that are specially designed for specific other equipment. Note 2: The control status of rotary vane vacuum pumps that are specially designed for specific other equipment is determined by the control status of the other equipment 2B231 2B235.i 0B002.f III.A2.025 Air filters, as follows, having one or more physical size dimension exceeding 1 000 mm: (a) High Efficiency Particulate Air (HEPA) filters; (b) Ultra-Low Penetration Air (ULPA) filters. Note: III.A2.025 does not control air filters specially designed for medical equipment. 2B352.d A3. Electronics No Description Related item from Annex I to Regulation (EC) No 428/2009 III.A3.004 Spectrometers and diffractometers, designed for the indicative test or quantitative analysis of the elemental composition of metals or alloys without chemical decomposition of the material. III.A3.005 §Frequency Changers §, Frequency Generators and Variable Speed electrical drives, having all the following characteristics: (a) Multiphase output power of 10 W or greater; (b) Capable of operating at a frequency of 600 Hz or more; and (c) Frequency control better (less) than 0,2 %. Technical Note: §Frequency Changers § includes frequency converters and frequency inverters. 1. Item III.A3.005 does not control frequency changers that include communication protocols or interfaces designed for specific industrial machinery (such as machine tools, spinning machines, printed circuit board machines) so that the frequency changers cannot be used for other purposes while meeting the performance characteristics above. 2. Item III.A3.005 does not control frequency changers specially designed for vehicles and which operate with a control sequence that is mutually communicated between the frequency changer and the vehicle control unit. 3A225 0B001.b.13 A6. Sensors and Lasers No Description Related item from Annex I to Regulation (EC) No 428/2009 III.A6.012 §Vacuum pressure gauges §, being electrically powered and having measurement accuracy of 5 % or less (better). §Vacuum pressure gauges § include Pirani Gauges, Penning Gauges and Capacitance Manometers. 0B001.b III.A6.013 Microscopes and related equipment and detectors, as follows: (a) Scanning Electron Microscopes; (b) Scanning Auger Microscopes; (c) Transmission Electron Microscopes; (d) Atomic Force Microscopes; (e) Scanning Force Microscopes; (f) Equipment and detectors, specially designed for use with the microscopes specified in III.A6.013 a) to e) above, employing any of the following materials analysis techniques: 1. X-ray Photo Spectroscopy (XPS); 2. Energy-dispersive X-ray Spectroscopy (EDX, EDS); or 3. Electron Spectroscopy for Chemical Analysis (ESCA). 6B A7. Navigation and Avionics No Description Related item from Annex I to Regulation (EC) No 428/2009 III.A7.002 Accelerometers containing piezoelectric ceramic transducer element, having a sensitivity of 1 000 mV/g or better (higher) 7A001 A9. Aerospace and Propulsion No Description Related item from Annex I to Regulation (EC) No 428/2009 III.A9.002 §Load Cells § capable of measuring rocket motor thrust having a capacity exceeding 30 kN. Technical Note: §Load Cells § means devices and transducers for the measurement of force in both tension and in compression. Note: III.A9.002 does not include equipment, devices or transducers, specially designed for the measurement of the weight of vehicles, e.g. weigh bridges. 9B117 III.A9.003 Electrical power generation gas turbines, components and related equipment as follows: (a) Gas Turbines specially designed for electrical power generation, having an output exceeding 200 MW; (b) Vanes, Stators, Combustion Chambers and Fuel Injection Nozzles, specially designed for electrical power generation gas turbines specified in III.A9.003.a; (c) Equipment specially designed for the "development" and "production" of electrical power generation gas turbines specified in III. A9.003.a. 9A001 9A002 9A003 9B001 9B003 9B004 III.B. TECHNOLOGY No Description Related item from Annex I to Regulation (EC) No 428/2009 III.B.001 §Technology § required for the use of the items in Part III.A. (Goods) above. Technical Note: The term §technology § includes software. ANNEX IV List of crude oil and petroleum products referred to in articles 11 and 31(1) HS Code Description 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude. 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils (save that the purchase, in Iran, of kerosene jet fuel of CN code 2710 19 21 is not prohibited provided that it is intended and used solely for the purpose of the continuation of the flight operation of the aircraft into which it is loaded). 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured. 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals. 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks. 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs). ANNEX V List of §petrochemical products § referred to in Articles 13 and 31(1) HS code Description 2812 10 94 Phosgene (carbonyl chloride) 2814 Ammonia 3102 30 Ammonium Nitrate 2901 21 00 Ethylene 2901 22 00 Propene (propylene) 2902 20 00 Benzene 2902 30 00 Toluene 2902 41 00 o-Xylene 2902 42 00 m-Xylene 2902 43 00 p-Xylene 2902 44 00 Mixed xylene isomers 2902 50 00 Styrene 2902 60 00 Ethyl benzene 2902 70 00 Cumene 2903 11 00 Chloromethane 2903 29 00 Unsaturated chlorinated derivatives of acyclic hydrocarbons - other 2903 81 00 Hexachlorocyclohexane [(HCH (ISO)], including lindane (ISO, DCI) 2903 82 00 Aldrin (ISO), chlordane (ISO) and heptachlor (ISO) 2903 89 90 Other halogenated derivatives of hydrocarbons 2903 91 00 Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene 2903 92 00 Hexachlorobenzene (ISO) and DDT (ISO) [clofenotane (DCI), 1,1,1-trichloro-2,2-bis(p-chlorophenyl)ethane] 2903 99 90 Other halogenated derivatives of aromatic hydrocarbons 2909 Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 41 Oxydiethanol (diethylene glycol) 2909 43 Monobutyl ethers of ethylene-glycol or diethylene glycol 2909 44 Other monoalkyl ethers of ethylene-glycol or diethylene glycol 2909 49 Other ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2905 11 00 Methanol (methyl alcohol) 2905 12 00 Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol 2905 13 00 Butan-1-ol (n-butyl alcohol) 2905 31 00 Ethylene glycol (ethanediol) 2907 11  2907 19 Phenols 2910 10 00 Oxirane (ethylene oxide) 2910 20 00 Methyloxirane (propylene oxide) 2914 11 00 Acetone 2917 14 00 Maleic anhydride (MA) 2917 35 00 Phthalic anhydride (PA) 2917 36 00 Terephthalic acid and its salts 2917 37 00 Dimethyl terephthalate (DMT) 2926 10 00 Acrylonitrile Ex 2929 10 00 Methylene diphenyl diisocyanate (MDI) Ex 2929 10 00 Hexamethylene diisocyanate (HDI) Ex 2929 10 00 Toluene diisocyanate (TDI) 3901 Polymers of ethylene, in primary forms HS code Description 2707 10 Benzol (benzene) All codes 2707 20 Toluol (toluene) All codes 2707 30 Xylol (xylenes) All codes 2707 40 Naphthalene All codes 2707 99 80 Phenols 2711 14 00 Ethylene, propylene, butadiene ANNEX VI List of key equipment and technology referred to in Articles 8 and 31(1) GENERAL NOTES 1. The object of the prohibitions contained in this Annex should not be defeated by the export of any non-prohibited goods (including plant) containing one or more prohibited components when the prohibited component or components are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the prohibited component or components are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the prohibited component or components as the principal element of the goods being procured. 2. The goods specified in this Annex include both new and used goods. 3. Definitions of terms between §single quotation marks § are given in a technical note to the relevant item. 4. Definitions of terms between "double quotation marks" can be found in Annex I to Regulation (EC) No 428/2009. GENERAL TECHNOLOGY NOTE (GTN) 1. The "technology""required" for the "development", "production" or "use" of prohibited goods remains under prohibition even when applicable to non-prohibited goods. 2. Prohibitions do not apply to that "technology" which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not prohibited or the export of which has been authorised in accordance with Regulation (EC) No 423/2007 or this Regulation. 3. Prohibitions on "technology" transfer do not apply to information "in the public domain", to "basic scientific research" or to the minimum necessary information for patent applications. EXPLORATION AND PRODUCTION OF CRUDE OIL AND NATURAL GAS 1.A Equipment 1. Geophysical survey equipment, vehicles, vessels and aircraft specially designed or adapted to acquire data for oil and gas exploration and specially designed components therefore. 2. Sensors specially designed for downhole well operations in oil and gas wells, including sensors used for measurement whilst drilling and the associated equipment specially designed to acquire and store data from such sensors. 3. Drilling equipment designed to drill rock formations, specifically for the purpose of exploring for, or producing oil, gas and other naturally occurring, hydrocarbon materials. 4. Drill bits, drill pipes, drill collars, centralisers and other equipment, specially designed for use in and with oil and gas well drilling equipment. 5. Drilling wellheads, §blowout preventers § and §Christmas or production trees § and the specially designed components thereof, meeting the §API and ISO specifications § for use with oil and gas wells. Technical Notes: a. A §blowout preventer § is a device typically used at ground level (or if drilling underwater, at the seabed) during drilling to prevent the uncontrolled escape of oil and/or gas from the well. b. A §Christmas tree or production tree § is a device typically used to control flow of fluids from the well when it is complete and oil and/or gas production has started. c. For the purpose of this item, §API and ISO specifications § refers to the American Petroleum Institute specifications 6A, 16A, 17D and 11IW and/or the International Standards Organisation specifications 10423 and 13533 for blowout preventers, wellhead and Christmas trees for use on oil and/or gas wells. 6. Drilling and production platforms for crude oil and natural gas. 7. Vessels and barges incorporating drilling and/or petroleum processing equipment used for producing oil, gas and other naturally occurring flammable materials. 8. Liquid/gas separators meeting API specification 12J, specially designed to process the production from an oil or gas well, to separate the petroleum liquids from any water and any gas from the liquids. 9. Gas compressor with a design pressure of 40 bar (PN 40 and/or ANSI 300) or more and having a suction volume capacity of 300 000 Nm3/h or more, for the initial processing and transmission of natural gas, excluded gas compressors for CNG (Compressed Natural Gas) filling stations, and specially designed components therefore. 10. Subsea production control equipment and the components thereof meeting §API and ISO specifications § for use with oil and gas wells. Technical Note: For the purposes of this entry, §API and ISO specifications § refers to the American Petroleum Institute specification 17 F and/or the International Standards Organisation specification 13268 for subsea production control systems. 11. Pumps, typically high capacity and/or high pressure (in excess of 0,3 m3 per minute and/or 40 bar), specially designed to pump drilling muds and/or cement into oil and gas wells. 1.B Test and inspection equipment 1. Equipment specially designed for sampling, testing and analysing the properties of drilling mud, oil well cements and other materials specially designed and/or formulated for use in oil and gas wells. 2. Equipment specially designed for sampling, testing and analysing the properties of rock samples, liquid and gaseous samples and other materials taken from an oil and/or gas well either during or after drilling, or from the initial processing facilities attached thereto. 3. Equipment specially designed for collecting and interpreting information about the physical and mechanical condition of an oil and/or gas well, and for determining the in situ properties of the rock and reservoir formation. 1.C Materials 1. Drilling mud, drilling mud additives and the components thereof, specially formulated to stabilise oil and gas wells during drilling, to recover drill cuttings to the surface and to lubricate and cool the drilling equipment in the well. 2. Cements and other materials meeting the §API and ISO specifications § for use in oil and gas wells. Technical Note: §API and ISO specification § refers to the American Petroleum Institute specification 10A or the International Standards Organisation specification 10426 for oil well cements and other materials specially formulated for use in the cementing of oil and gas wells. 3. Corrosion inhibiting, emulsion treatment, defoaming agents and other chemicals specially formulated to be used in the drilling for, and the initial processing of, petroleum produced from an oil and/or gas well. 1.D Software 1. "Software" specially designed to collect and interpret data acquired from seismic, electromagnetic, magnetic or gravity surveys for the purpose of establishing oil or gas prospectivity. 2. "Software" specially designed for storing, analysing and interpreting information acquired during drilling and production to assess the physical characteristics and behaviour of oil or gas reservoirs. 3. "Software" specially designed for the "use" of petroleum production and processing facilities or specific sub-units of such facilities. 1.E Technology 1. "Technology""required" for the "development", "production" and "use" of equipment specified in 1.A.01  1.A.11. REFINING OF CRUDE OIL AND LIQUEFACTION OF NATURAL GAS 2.A Equipment 1. Heat exchangers as follows and specially designed components therefore: a. Plate-fin heat exchangers with a surface/volume ratio greater than 500 m2/m3, specially designed for pre-cooling of natural gas; b. Coil-wound heat exchangers specially designed for liquefaction or sub-cooling of natural gas. 2. Cryogenic pumps for the transport of media at a temperature below  120 °C having a transport capacity of more than 500 m3/h and specially designed components therefore. 3. §Coldbox § and §coldbox § equipment not specified by 2.A.1. Technical Note: §Coldbox § equipment' refers to a specially designed construction, which is specific for LNG plants and incorporates the process stage of liquefaction. The §coldbox § comprises heat exchangers, piping, other instrumentation and thermal insulators. The temperature inside the §coldbox § is below  120 °C (conditions for condensation of natural gas). The function of the §coldbox § is the thermal insulation of the above described equipment. 4. Equipment for shipping terminals of liquefied gases having a temperature below  120 °C and specially designed components therefore. 5. Flexible and non-flexible transfer line having a diameter greater than 50 mm for the transport of media below  120 °C. 6. Maritime vessels specially designed for the transport of LNG. 7. Electrostatic desalters specially designed to remove contaminants such as salts, solids and water from crude oil and specially designed components therefore. 8. All crackers, including hydrocrackers, and cokers, specially designed for conversion of vacuum gas oils or vacuum residuum, and specially designed components therefore. 9. Hydrotreaters specially designed for desulphurisation of gasoline, diesel cuts and kerosene and specially designed components therefore. 10. Catalytic reformers specially designed for conversion of desulphurised gasoline into high-octane gasoline, and specially designed components therefore. 11. Refinery units for C5-C6 cuts isomerisation, and refinery units for alkylation of light olefins, to improve the octane index of the hydrocarbon cuts. 12. Pumps specially designed for the transport of crude oil and fuels, having a capacity of 50 m3/h or more and specially designed components therefore. 13. Tubes with an outer diameter of 0,2 m or more and made from any of the following materials: a. Stainless steels with 23 % chromium or more by weight; b. Stainless steels and nickel bases alloys with a §Pitting resistance equivalent § number higher than 33. Technical Note: §Pitting resistance equivalent § (PRE) number characterises the corrosion resistance of stainless steels and nickel alloys to pitting or crevice corrosion. The pitting resistance of stainless steels and nickel alloys is primarily determined by their compositions, primarily: chromium, molybdenum, and nitrogen. The formula to calculate the PRE number is: PRE = Cr + 3,3 % Mo + 30 % N 14. §Pigs § (Pipeline Inspection Gauge(s)) and specially designed components therefore. 15. Pig launchers and pig catchers for the integration or removing of pigs. Technical Note: §Pig § is a device typically used for cleaning or inspection of a pipeline from inside (corrosion state or crack formation) and is propelled by the pressure of the product in the pipeline. 16. Tanks for the storage of crude oil and fuels with a volume greater than 1 000 m3 (1 000 000 litres) as follows, and specially designed components therefore: a. fixed roof tanks; b. floating roof tanks. 17. Subsea flexible pipes specially designed for the transportation of hydrocarbons and injection fluids, water or gas, having a diameter greater than 50 mm. 18. Flexible pipes used for high pressure for topside and subsea application. 19. Isomeration equipment specially designed for production of high-octane gasoline based on light hydrocarbons as feed, and specially designed components therefore. 2.B Test and inspection equipment 1. Equipment specially designed for testing and analysing of quality (properties) of crude oil and fuels. 2. Interface control systems specially designed for controlling and optimising of the desalting process. 2.C Materials 1. Diethyleneglycol (CAS 111-46-6), Triethylene glycol (CAS 112-27-6) 2. N-Methylpyrrolidon (CAS 872-50-4), Sulfolane (CAS 126-33-0) 3. Zeolites, of natural or synthetic origin, specially designed for fluid catalytic cracking or for the purification and/or dehydration of gases, including natural gases. 4. Catalysts for the cracking and conversion of hydrocarbons as follows: a. Single metal (platinum group) on alumina type or on zeolite, specially designed for catalytic reforming process; b. Mixed metal species (platinum in combination with other noble metals) on alumina type or on zeolite, specially designed for catalytic reforming process; c. Cobalt and nickel catalysts doped with molybdenum on alumina type or on zeolite, specially designed for catalytic desulphurisation process; d. Palladium, nickel, chromium and tungsten catalysts on alumina type or on zeolite, specially designed for catalytic hydrocracking process. 5. Gasoline additives specially formulated for increasing the octane number of gasoline. Note: This entry includes Ethyl tertiary butyl ether(ETBE) (CAS 637-92-3) and Methyl tertiary butyl ether (MTBE) CAS 1634-04-4). 2.D Software 1. "Software" specially designed for the "use" of LNG plants or specific sub-units of such plants. 2. "Software" specially designed for the "development", "production" or "use" of plants (including their sub-units) for oil refining. 2.E Technology 1. "Technology""required" for the "development", "production" or "use" of equipment for the conditioning and purification of raw natural gas (dehydration, sweetening, removal of impurities). 2. "Technology" for the liquefaction of natural gas, including "technology" required for the "development", "production" or "use" of LNG plants. 3. "Technology""required" for the "development", "production" or "use" of equipment for the shipment of liquefied natural gas. 4. "Technology""required" for the "development", "production" or "use" of maritime vessels specially designed for the transport of liquefied natural gas. 5. "Technology""required" for the "development", "production" or "use" of tanks for the storage of crude oil and fuels. 6. "Technology""required" for the "development", "production" or "use" of a refinery plant, such as: 6.1. "Technology" for conversion of light olefin to gasoline; 6.2. Catalytic reforming and isomerisation technology; 6.3. Catalytic and thermal cracking technology. PETROCHEMICAL INDUSTRY 3.A Equipment 1. Reactors a. specially designed for production of phosgene (CAS 506-77-4) and specially designed components therefor; b. for phosgenation specially designed for the production of HDI, TDI, MDI and specially designed components therefor, with the exception of secondary reactors; c. specially designed for low pressure (up to max 40 bar) polymerisation of ethylene and propylene and specially designed components therefore; d. specially designed for the thermal cracking of EDC (ethylene dichloride) and specially designed components therefor, with the exception of secondary reactors; e. specially designed for chlorination and oxychlorination in the production of vinyl chloride and specially designed components therefor, with the exception of secondary reactors; 2. Thin film evaporators and falling film evaporators consisting of materials resistant to hot concentrated acetic acid and specially designed components therefor, and the relevant software developed therefor; 3. Plants for the separation of hydrochloric acid by electrolysis and specially designed components therefore, and the relevant software developed therefor; 4. Columns having a diameter larger than 5 000 mm and specially designed components therefor; 5. Ball valves and plug valves with ceramic balls or plugs, having a nominal diameter of 10 mm or more, and specially designed components therefor; 6. Centrifugal and/or reciprocating compressor having an installed power above 2 MW and meeting specification API610; 3.B Test and inspection equipment 3.C Materials 1. Catalysts applicable to processes of production of trinitrotoluene, ammonium nitrate and other chemical and petrochemical processes used for explosive manufacturing, and the relevant software developed therefor; 2. Catalysts used for the production of monomers such as ethylene and propylene (steam cracking units and/or Gas to petrochemicals units), and the relevant software developed therefor; 3.D Software 1. "Software" specially designed for the "development", "production" or "use" of equipment specified in 3.A; 2. "Software" specially designed for the "use" in methanol plants; 3.E Technology 1. "Technology" for the "development", "production" or "use" of Gas-To-Liquid (GTL) or Gas-To-Petrochemicals (GTP) processes or for GTL- or GTP- plants; 2. "Technology""required" for the "development", "production" or "use" of equipment designed for the manufacture of ammonia and methanol plants; 3. "Technology" for the "production" of MEG (Mono ethylene glycol), EO (Ethylene oxide)/EG (Ethylene glycol) Note: "Technology" means specific information necessary for the "development", "production" or "use" of goods. This information takes the form of "technical data" or "technical assistance". ANNEX VII List of gold, precious metals and diamonds referred to in Articles 15 and 31(1) HS Code Description 7102 Diamonds, whether or not worked, but not mounted or set 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7108 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form 7109 Base metals or silver, clad with gold, not further worked than semi-manufactured. 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form 7111 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured. 7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal ANNEX VIII List of persons and entities referred to in Article 23(1) A. Persons and entities involved in nuclear or ballistic missiles activities Natural persons (1) Fereidoun Abbasi-Davani. Other information: Senior Ministry of Defence and Armed Forces Logistics (MODAFL) scientist with links to the Institute of Applied Physics. Working closely with Mohsen Fakhrizadeh-Mahabadi. Date of UN designation: 24.3.2007. (2) Dawood Agha-Jani. Function: Head of the PFEP - Natanz. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (3) Ali Akbar Ahmadian. Title: Vice Admiral. Function: Chief of Iranian Revolutionary Guard Corps (IRGC) Joint Staff. Date of UN designation: 24.3.2007. (4) Amir Moayyed Alai. Other information: involved in managing the assembly and engineering of centrifuges. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (5) Behman Asgarpour. Function: Operational Manager (Arak). Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (6) Mohammad Fedai Ashiani. Other information: involved in the production of ammonium uranyl carbonate and management of the Natanz enrichment complex. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (7) Abbas Rezaee Ashtiani. Other information: a senior official at the AEOI Office of Exploration and Mining Affairs. Date of UN designation: 3.3.2008. (8) Bahmanyar Morteza Bahmanyar. Function: Head of Finance & Budget Dept, Aerospace Industries Organisation (AIO). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (9) Haleh Bakhtiar. Other information: involved in the production of magnesium at a concentration of 99,9 %. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (10) Morteza Behzad. Other information: involved in making centrifuge components. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (11) Ahmad Vahid Dastjerdi. Function: Head of the Aerospace Industries Organisation (AIO). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (12) Ahmad Derakhshandeh. Function: Chairman and Managing Director of Bank Sepah. Date of UN designation: 24.3.2007. (13) Mohammad Eslami. Title: Dr. Other information: Head of Defence Industries Training and Research Institute. Date of UN designation: 3.3.2008. (14) Reza-Gholi Esmaeli. Function: Head of Trade & International Affairs Dept, Aerospace Industries Organisation (AIO). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (15) Mohsen Fakhrizadeh-Mahabadi. Other information: Senior MODAFL scientist and former head of the Physics Research Centre (PHRC). Date of UN designation: 24.3.2007. (16) Mohammad Hejazi. Title: Brigadier General. Function: Commander of Bassij resistance force. Date of UN designation: 24.3.2007. (17) Mohsen Hojati. Function: Head of Fajr Industrial Group. Date of UN designation: 24.3.2007. (18) Seyyed Hussein Hosseini. Other information: AEOI official involved in the heavy water research reactor project at Arak. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (19) M. Javad Karimi Sabet. Other information: Head of Novin Energy Company, which is designated under resolution 1747 (2007). Date of EU designation: 24.4.2007 (UN: 3.3.2008). (20) Mehrdada Akhlaghi Ketabachi. Function: Head of Shahid Bagheri Industrial Group (SBIG). Date of UN designation: 24.3.2007. (21) Ali Hajinia Leilabadi. Function: Director General of Mesbah Energy Company. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (22) Naser Maleki. Function: Head of Shahid Hemmat Industrial Group (SHIG). Other information: Naser Maleki is also a MODAFL official overseeing work on the Shahab-3 ballistic missile programme. The Shahab-3 is Iran's long-range ballistic missile currently in service. Date of UN designation: 24.3.2007. (23) Hamid-Reza Mohajerani. Other information: involved in production management at the Uranium Conversion Facility (UCF) at Esfahan. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (24) Jafar Mohammadi. Function: Technical Adviser to the Atomic Energy Organisation of Iran (AEOI) (in charge of managing the production of valves for centrifuges). Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (25) Ehsan Monajemi. Function: Construction Project Manager, Natanz. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (26) Mohammad Reza Naqdi. Title: Brigadier General. Other information: former Deputy Chief of Armed Forces General Staff for Logistics and Industrial Research/Head of State Anti-Smuggling Headquarters, engaged in efforts to get round the sanctions imposed by UNSCR 1737 (2006) and 1747 (2007). Date of UN designation: 3.3.2008. (27) Houshang Nobari. Other information: involved in the management of the Natanz enrichment complex. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (28) Mohammad Mehdi Nejad Nouri. Title: Lt Gen. Function: Rector of Malek Ashtar University of Defence Technology. Other information: The chemistry department of Ashtar University of Defence Technology is affiliated to MODALF and has conducted experiments on beryllium. Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (29) Mohammad Qannadi. Function: AEOI Vice President for Research & Development. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (30) Amir Rahimi. Function: Head of Esfahan Nuclear Fuel Research and Production Center. Other information: Esfahan Nuclear Fuel Research and Production Center is part of the AEOI's Nuclear Fuel Production and Procurement Company, which is involved in enrichment-related activities. Date of UN designation: 24.3.2007. (31) Javad Rahiqi: Function: Head of the Atomic Energy Organization of Iran (AEOI) Esfahan Nuclear Technology Center (additional information: DOB: 24 April 1954; POB: Marshad). Date of UN designation: 9.6.2010 (EU: 24.4.2007). (32) Abbas Rashidi. Other information: involved in enrichment work at Natanz. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (33) Morteza Rezaie. Title: Brigadier General. Function: Deputy Commander of IRGC. Date of UN designation: 24.3.2007. (34) Morteza Safari. Title: Rear Admiral. Function: Commander of IRGC Navy. Date of UN designation: 24.3.2007. (35) Yahya Rahim Safavi. Title: Maj Gen. Function: Commander, IRGC (Pasdaran). Other information: Person involved in both Iran's nuclear and ballistic missile programmes. Date of UN designation: 23.12.2006. (36) Seyed Jaber Safdari. Other information: Manager of the Natanz Enrichment Facilities. Date of UN designation: 24.3.2007. (37) Hosein Salimi. Title: General. Function: Commander of the Air Force, IRGC (Pasdaran). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (38) Qasem Soleimani. Title: Brigadier General. Function: Commander of Qods force. Date of UN designation: 24.3.2007. (39) Ghasem Soleymani. Other information: Director of Uranium Mining Operations at the Saghand Uranium Mine. Date of UN designation: 3.3.2008. (40) Mohammad Reza Zahedi. Title: Brigadier General. Function: Commander of IRGC Ground Forces. Date of UN designation: 24.3.2007. (41) General Zolqadr. Function: Deputy Interior Minister for Security Affairs, IRGC officer. Date of UN designation: 24.3.2007. Entities (1) Abzar Boresh Kaveh Co. (alias BK Co.). Other information: involved in the production of centrifuge components. Date of UN designation: 3.3.2008. (2) Amin Industrial Complex: Amin Industrial Complex sought temperature controllers which may be used in nuclear research and operational/production facilities. Amin Industrial Complex is owned or controlled by, or acts on behalf of, the Defense Industries Organization (DIO), which was designated in resolution 1737 (2006). Location: P.O. Box 91735-549, Mashad, Iran; Amin Industrial Estate, Khalage Rd., Seyedi District, Mashad, Iran; Kaveh Complex, Khalaj Rd., Seyedi St., Mashad, Iran A.K.A.: Amin Industrial Compound and Amin Industrial Company. Date of UN designation: 9.6.2010. (3) Ammunition and Metallurgy Industries Group (alias (a) AMIG, (b) Ammunition Industries Group). Other information: (a) AMIG controls 7th of Tir, (b) AMIG is owned and controlled by the Defence Industries Organisation (DIO). Date of UN designation: 24.3.2007. (4) Armament Industries Group: Armament Industries Group (AIG) manufacturers and services a variety of small arms and light weapons, including large- and medium-calibre guns and related technology. AIG conducts the majority of its procurement activity through Hadid Industries Complex. Location: Sepah Islam Road, Karaj Special Road Km 10, Iran; Pasdaran Ave., P.O. Box 19585/777, Tehran, Iran. Date of EU designation: 24.4.2007 (UN: 9.6.2010). (5) Atomic Energy Organisation of Iran (AEOI). Other information: Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (6) Bank Sepah and Bank Sepah International. Other information: Bank Sepah provides support for the Aerospace Industries Organisation (AIO) and subordinates, including Shahid Hemmat Industrial Group (SHIG) and Shahid Bagheri Industrial Group (SBIG). Date of UN designation: 24.3.2007. (7) Barzagani Tejarat Tavanmad Saccal companies. Other information: (a) subsidiary of Saccal System companies, (b) this company tried to purchase sensitive goods for an entity listed in resolution 1737 (2006). Date of UN designation: 3.3.2008. (8) Cruise Missile Industry Group (alias Naval Defence Missile Industry Group). Date of UN designation: 24.3.2007. (9) Defence Industries Organisation (DIO). Other information: (a) Overarching MODAFL-controlled entity, some of whose subordinates have been involved in the centrifuge programme making components, and in the missile programme, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (10) Defense Technology and Science Research Center: Defense Technology and Science Research Center (DTSRC) is owned or controlled by, or acts on behalf of, Iran's Ministry of Defense and Armed Forces Logistics (MODAFL), which oversees Iran's defence R&D, production, maintenance, exports, and procurement. Location: Pasdaran Ave, PO Box 19585/777, Tehran, Iran. Date of EU designation: 24.4.2007 (UN: 9.6.2010). (11) Doostan International Company: Doostan International Company (DICO) supplies elements to Iran's ballistic missile program. Date of UN designation: 9.6.2010. (12) Electro Sanam Company (alias (a) E. S. Co., (b) E. X. Co.). Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (13) Esfahan Nuclear Fuel Research and Production Centre (NFRPC) and Esfahan Nuclear Technology Centre (ENTC). Other information: They are parts of the Atomic Energy Organisation of Iran's (AEOI) Nuclear Fuel Production and Procurement Company. Date of UN designation: 24.3.2007. (14) Ettehad Technical Group. Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (15) Fajr Industrial Group. Other information: (a) Formerly Instrumentation Factory Plant, (b) Subordinate entity of AIO, (c) Involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (16) Farasakht Industries: Farasakht Industries is owned or controlled by, or act on behalf of, the Iran Aircraft Manufacturing Company, which in turn is owned or controlled by MODAFL. Location: P.O. Box 83145-311, Kilometer 28, Esfahan-Tehran Freeway, Shahin Shahr, Esfahan, Iran. Date of UN designation: 9.6.2010. (17) Farayand Technique. Other information: (a) Involved in Iran's nuclear programme (centrifuge programme), (b) Identified in IAEA reports. Date of UN designation: 23.12.2006. (18) First East Export Bank, P.L.C.: First East Export Bank, PLC is owned or controlled by, or acts on behalf of, Bank Mellat. Over the last seven years, Bank Mellat has facilitated hundreds of millions of dollars in transactions for Iranian nuclear, missile, and defense entities. Location: Unit Level 10 (B1), Main Office Tower, Financial Park Labuan, Jalan Merdeka, 87000 WP Labuan, Malaysia; Business Registration Number LL06889 (Malaysia). Date of UN designation: 9.6.2010. (19) Industrial Factories of Precision (IFP) Machinery (alias Instrumentation Factories Plant). Other information: used by AIO for some acquisition attempts. Date of UN designation: 3.3.2008. (20) Jabber Ibn Hayan. Other information: AEOI laboratory involved in fuel-cycle activities. Date of UN designation: 3.3.2008 (EU: 24.4.2007). (21) Joza Industrial Co. Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (22) Kala-Electric (alias Kalaye Electric). Other information: (a) Provider for PFEP - Natanz, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (23) Karaj Nuclear Research Centre. Other information: Part of AEOI's research division. Date of UN designation: 24.3.2007. (24) Kaveh Cutting Tools Company: Kaveh Cutting Tools Company is owned or controlled by, or acts on behalf of, the DIO. Location: 3rd Km of Khalaj Road, Seyyedi Street, Mashad 91638, Iran; Km 4 of Khalaj Road, End of Seyedi Street, Mashad, Iran; P.O. Box 91735-549, Mashad, Iran; Khalaj Rd., End of Seyyedi Alley, Mashad, Iran; Moqan St., Pasdaran St., Pasdaran Cross Rd., Tehran, Iran. Date of UN designation: 9.6.2010. (25) Kavoshyar Company. Other information: Subsidiary company of AEOI. Date of UN designation: 24.3.2007. (26) Khorasan Metallurgy Industries. Other information: (a) subsidiary of the Ammunition Industries Group (AMIG) which depends on DIO, (b) involved in the production of centrifuge components. Date of UN designation: 3.3.2008. (27) M. Babaie Industries: M. Babaie Industries is subordinate to Shahid Ahmad Kazemi Industries Group (formally the Air Defense Missile Industries Group) of Iran's Aerospace Industries Organization (AIO). AIO controls the missile organizations Shahid Hemmat Industrial Group (SHIG) and the Shahid Bakeri Industrial Group (SBIG), both of which were designated in resolution 1737 (2006). Location: P.O. Box 16535-76, Tehran, 16548, Iran. Date of UN designation: 9.6.2010. (28) Malek Ashtar University: A subordinate of the DTRSC within MODAFL. This includes research groups previously falling under the Physics Research Center (PHRC). IAEA inspectors have not been allowed to interview staff or see documents under the control of this organization to resolve the outstanding issue of the possible military dimension to Iran's nuclear program. Location: Corner of Imam Ali Highway and Babaei Highway, Tehran, Iran. Date of EU designation: 24.6.2008 (UN: 9.6.2010). (29) Mesbah Energy Company. Other information: (a) Provider for A40 research reactor - Arak, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (30) Ministry of Defense Logistics Export: Ministry of Defense Logistics Export (MODLEX) sells Iranian-produced arms to customers around the world in contravention of resolution 1747 (2007), which prohibits Iran from selling arms or related materiel. Location: PO Box 16315-189, Tehran, Iran; located on the west side of Dabestan Street, Abbas Abad District, Tehran, Iran. Date of EU designation: 24.6.2008 (UN: 9.6.2010). (31) Mizan Machinery Manufacturing: Mizan Machinery Manufacturing (3M) is owned or controlled by, or acts on behalf of, SHIG. Location: P.O. Box 16595-365, Tehran, Iran A.K.A.: 3MG Date of EU designation: 24.6.2008 (UN: 9.6.2010). (32) Modern Industries Technique Company: Modern Industries Technique Company (MITEC) is responsible for design and construction of the IR-40 heavy water reactor in Arak. MITEC has spearheaded procurement for the construction of the IR-40 heavy water reactor. Location: Arak, Iran A.K.A.: Rahkar Company, Rahkar Industries, Rahkar Sanaye Company, Rahkar Sanaye Novin Date of UN designation: 9.6.2010. (33) Nuclear Research Center for Agriculture and Medicine: The Nuclear Research Center for Agriculture and Medicine (NFRPC) is a large research component of the Atomic Energy Organization of Iran (AEOI), which was designated in resolution 1737 (2006). The NFRPC is AEOI's center for the development of nuclear fuel and is involved in enrichment-related activities. Location: P.O. Box 31585-4395, Karaj, Iran A.K.A.: Center for Agricultural Research and Nuclear Medicine; Karaji Agricultural and Medical Research Center Date of UN designation: 9.6.2010. (34) Niru Battery Manufacturing Company. Other information: (a) subsidiary of the DIO, (b) its role is to manufacture power units for the Iranian military including missile systems. Date of UN designation: 3.3.2008. (35) Novin Energy Company (alias Pars Novin). Other information: It operates within AEOI. Date of UN designation: 24.3.2007. (36) Parchin Chemical Industries. Other information: Branch of DIO. Date of UN designation: 24.3.2007. (37) Pars Aviation Services Company. Other information: maintains aircraft. Date of UN designation: 24.3.2007. (38) Pars Trash Company. Other information: (a) Involved in Iran's nuclear programme (centrifuge programme), (b) Identified in IAEA reports. Date of UN designation: 23.12.2006. (39) Pejman Industrial Services Corporation: Pejman Industrial Services Corporation is owned or controlled by, or acts on behalf of, SBIG. Location: P.O. Box 16785-195, Tehran, Iran. Date of UN designation: 9.6.2010. (40) Pishgam (Pioneer) Energy Industries. Other information: has participated in construction of the Uranium Conversion Facility at Esfahan. Date of UN designation: 3.3.2008. (41) Qods Aeronautics Industries. Other information: It produces unmanned aerial vehicles (UAVs), parachutes, paragliders, paramotors, etc. Date of UN designation: 24.3.2007. (42) Sabalan Company: Sabalan is a cover name for SHIG. Location: Damavand Tehran Highway, Tehran, Iran. Date of UN designation: 9.6.2010. (43) Sanam Industrial Group. Other information: subordinate to AIO. Date of UN designation: 24.3.2007. (44) Safety Equipment Procurement (SEP). Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (45) 7th of Tir. Other information: (a) Subordinate of DIO, widely recognised as being directly involved in Iran's nuclear programme, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (46) Sahand Aluminum Parts Industrial Company (SAPICO): SAPICO is a cover name for SHIG. Location: Damavand Tehran Highway, Tehran, Iran. Date of UN designation: 9.6.2010. (47) Shahid Bagheri Industrial Group (SBIG). Other information: (a) Subordinate entity of AIO, (b) Involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (48) Shahid Hemmat Industrial Group (SHIG). Other information: (a) subordinate entity of AIO, (b) Involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (49) Shahid Karrazi Industries: Shahid Karrazi Industries is owned or controlled by, or act on behalf of, SBIG. Location: Tehran, Iran. Date of UN designation: 9.6.2010. (50) Shahid Satarri Industries: Shahid Sattari Industries is owned or controlled by, or acts on behalf of, SBIG. Location: Southeast Tehran, Iran A.K.A.: Shahid Sattari Group Equipment Industries. Date of UN designation: 9.6.2010. (51) Shahid Sayyade Shirazi Industries: Shahid Sayyade Shirazi Industries (SSSI) is owned or controlled by, or acts on behalf of, the DIO. Location: Next To Nirou Battery Mfg. Co, Shahid Babaii Expressway, Nobonyad Square, Tehran, Iran; Pasdaran St., P.O. Box 16765, Tehran 1835, Iran; Babaei Highway  Next to Niru M.F.G, Tehran, Iran. Date of UN designation: 9.6.2010. (52) Sho'a' Aviation. Other information: It produces microlights. Date of UN designation: 24.3.2007. (53) Special Industries Group: Special Industries Group (SIG) is a subordinate of DIO. Location: Pasdaran Avenue, PO Box 19585/777, Tehran, Iran. Date of EU designation: 24.7.2007 (UN: 9.6.2010). (54) TAMAS Company. Other information: (a) involved in enrichment-related activities, (b) TAMAS is an overarching body, under which four subsidiaries have been established, including one for uranium extraction to concentration and another in charge of uranium processing, enrichment and waste. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (55) Tiz Pars: Tiz Pars is a cover name for SHIG. Between April and July 2007, Tiz Pars attempted to procure a five axis laser welding and cutting machine, which could make a material contribution to Iran's missile program, on behalf of SHIG. Location: Damavand Tehran Highway, Tehran, Iran. Date of UN designation: 9.6.2010. (56) Ya Mahdi Industries Group. Other information: subordinate to AIO. Date of UN designation: 24.3.2007. (57) Yazd Metallurgy Industries: Yazd Metallurgy Industries (YMI) is a subordinate of DIO. Location: Pasdaran Avenue, Next To Telecommunication Industry, Tehran 16588, Iran; Postal Box 89195/878, Yazd, Iran; P.O. Box 89195-678, Yazd, Iran; Km 5 of Taft Road, Yazd, Iran. A.K.A.: Yazd Ammunition Manufacturing and Metallurgy Industries, Directorate of Yazd Ammunition and Metallurgy Industries Date of UN designation: 9.6.2010. B. Entities owned, controlled, or acting on behalf of the Islamic Revolutionary Guard Corps (1) Fater (or Faater) Institute: Khatam al-Anbiya (KAA) subsidiary. Fater has worked with foreign suppliers, likely on behalf of other KAA companies on IRGC projects in Iran. Date of UN designation: 9.6.2010. (2) Gharagahe Sazandegi Ghaem: Gharagahe Sazandegi Ghaem is owned or controlled by KAA Date of UN designation: 9.6.2010. (3) Ghorb Karbala: Ghorb Karbala is owned or controlled by KAA. Date of UN designation: 9.6.2010. (4) Ghorb Nooh: Ghorb Nooh is owned or controlled by KAA. Date of UN designation: 9.6.2010. (5) Hara Company: Owned or controlled by Ghorb Nooh. Date of UN designation: 9.6.2010. (6) Imensazan Consultant Engineers Institute: Owned or controlled by, or acts on behalf of, KAA. Date of UN designation: 9.6.2010. (7) Khatam al-Anbiya Construction Headquarters: Khatam al-Anbiya Construction Headquarters (KAA) is an IRGC-owned company involved in large scale civil and military construction projects and other engineering activities. It undertakes a significant amount of work on Passive Defense Organization projects. In particular, KAA subsidiaries were heavily involved in the construction of the uranium enrichment site at Qom/Fordow. Date of UN designation: 9.6.2010. (8) Makin: Makin is owned or controlled by or acting on behalf of KAA, and is a subsidiary of KAA. Date of UN designation: 9.6.2010. (9) Omran Sahel: Owned or controlled by Ghorb Nooh. Date of UN designation: 9.6.2010. (10) Oriental Oil Kish: Oriental Oil Kish is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. (11) Rah Sahel: Rah Sahel is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. (12) Rahab Engineering Institute: Rahab is owned or controlled by or acting on behalf of KAA, and is a subsidiary of KAA. Date of UN designation: 9.6.2010. (13) Sahel Consultant Engineers: Owned or controlled by Ghorb Nooh. Date of UN designation: 9.6.2010. (14) Sepanir: Sepanir is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. (15) Sepasad Engineering Company: Sepasad Engineering Company is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. C. Entities owned, controlled, or acting on behalf of the Islamic Republic of Iran Shipping Lines (IRISL) (1) Irano Hind Shipping Company: Location: 18 Mehrshad Street, Sadaghat Street, Opposite of Park Mellat, Vali-e-Asr Ave., Tehran, Iran; 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran Date of UN designation: 9.6.2010. (2) IRISL Benelux NV: Location: Noorderlaan 139, B-2030, Antwerp, Belgium; V.A.T. Number BE480224531 (Belgium) Date of UN designation: 9.6.2010. (3) South Shipping Line Iran (SSL): Location: Apt. No. 7, 3rd Floor, No. 2, 4th Alley, Gandi Ave., Tehran, Iran; Qaem Magham Farahani St., Tehran, Iran Date of UN designation: 9.6.2010. ANNEX IX List of persons and entities referred to in Article 23(2) I. Persons and entities involved in nuclear or ballistic missiles activities A. Persons Name Identifying information Reasons Date of listing 1. Reza AGHAZADEH DoB: 15.03.1949 Passport number: S4409483 valid 26.04.2000  27.04.2010: Issued: Tehran, Diplomatic passport number: D9001950, issued on 22.01.2008 valid until 21.01.2013, Place of birth: Khoy Former Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 2. Ali DIVANDARI (a.k.a DAVANDARI) Head of Bank Mellat (see Part B, no 4) 26.7.2010 3. Dr Hoseyn (Hossein) FAQIHIAN Address of NFPC: AEOI-NFPD, P.O.Box: 11365-8486, Tehran/Iran Deputy and Director-General of the Nuclear Fuel Production and Procurement Company (NFPC) (see Part B, no 30), part of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). The NFPC is involved in enrichment-related activities that Iran is required by the IAEA Board and Security Council to suspend. 23.4.2007 4. Engineer Mojtaba HAERI MODAFL Deputy for Industry. Supervisory role over AIO and DIO 23.6.2008 5. Mahmood JANNATIAN DoB 21.04.1946, passport number: T12838903 Deputy Head of the Atomic Energy Organisation of Iran 23.6.2008 6. Said Esmail KHALILIPOUR (a.k.a.: LANGROUDI) DoB: 24.11.1945, PoB: Langroud Deputy Head of AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 7. Ali Reza KHANCHI Address of NRC: AEOI-NRC P.O.Box: 11365-8486 Tehran/ Iran; Fax: (+9821) 8021412 Head of AEOI's Tehran Nuclear Research Centre. The IAEA is continuing to seek clarification from Iran about plutonium separation experiments carried out at the TNRC, including about the presence of HEU particles in environmental samples taken at the Karaj Waste Storage Facility where containers used to store depleted uranium targets used in those experiments are located. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 8. Ebrahim MAHMUDZADEH Managing Director of Iran Electronic Industries (see Part B, no 20) 23.6.2008 9. Fereydoun MAHMOUDIAN Born on 07.11.1943 in Iran. Passport no 05HK31387 issued on 01.01.2002 in Iran, valid until 07.08.2010. Acquired French nationality on 07.05.2008 Director of Fulmen (see Part B, No 13) 26.7.2010 10. Brigadier-General Beik MOHAMMADLU MODAFL Deputy for Supplies and Logistics (see Part B, no 29) 23.6.2008 11. Mohammad MOKHBER 4th Floor, No 39 Ghandi street TehranIran 1517883115 President of the Setad Ejraie foundation, an investment fund linked to Ali KhameneÃ ¯, the Supreme Leader. Member of the Management Board of Sina Bank. 26.7.2010 12. Mohammad Reza MOVASAGHNIA Head of Samen Al A'Emmeh Industries Group (SAIG), also known as the Cruise Missile Industry Group. This organisation was designated under UNSCR 1747 and listed in Annex I to Common Position 2007/140/CFSP. 26.7.2010 13. Anis NACCACHE Administrator of Barzagani Tejarat Tavanmad Saccal companies; his company has attempted to procure sensitive goods for entities designated under Resolution 1737 (2006). 23.6.2008 14. Brigadier-General Mohammad NADERI Head of Aerospace Industries Organisation (AIO) (see Part B, no 1). AIO has taken part in sensitive Iranian programmes. 23.6.2008 15. Ali Akbar SALEHI Minister for Foreign Affairs. Former Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 17.11.2009 16. Rear Admiral Mohammad SHAFI'I RUDSARI Former MODAFL Deputy for Coordination (see Part B, no 29). 23.6.2008 17. Abdollah SOLAT SANA Managing Director of the Uranium Conversion Facility (UCF) in Esfahan. This is the facility that produces the feed material (UF6) for the enrichment facilities at Natanz. On 27 August 2006, Solat Sana received a special award from President Ahmadinejad for his role. 23.4.2007 18. Mohammad AHMADIAN Formerly acting Head of the Atomic Energy Organisation of Iran (AEOI), and currently Deputy Head of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 19. Engineer Naser RASTKHAH Deputy Head of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 20. Behzad SOLTANI Deputy Head of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 21. Massoud AKHAVAN-FARD Deputy Head of the AEOI for Planning, International and Parliamentary affairs. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.05.2011 22. Dr Ahmad AZIZI Deputy Chairman and Managing Director of EU-designated Melli Bank PLC. 1.12.2011 23. Davoud BABAEI The current head of security for the Ministry Of Defence Armed Forces Logistics' research institute the Organisation of Defensive Innovation and Research (SPND), which is run by UN designated Mohsen Fakhrizadeh. The IAEA have identified SPND with their concerns over possible military dimensions to Iran's nuclear programme over which Iran refuses to co-operate. As head of security, Babaei is responsible for preventing the disclosure of information including to the IAEA. 1.12.2011 24. Hassan BAHADORI Chief Executive Officer of EU-designated Arian Bank 1.12.2011 25. Sayed Shamsuddin BORBORUDI Deputy Head of UN designated Atomic Energy Organisation of Iran, where he is subordinate to UN designated Feridun Abbasi Davani. Has been involved in the Iranian nuclear programme since at least 2002, including as the former head of procurement and logistics at AMAD, where he was responsible for using front companies such as Kimia Madan to procure equipment and material for Iran's nuclear weapons programme. 1.12.2011 26. Dr Peyman Noori BROJERDI Chairman of the Board and Managing Director of EU-designated Bank Refah 1.12.2011 27. Kamran DANESHJOO (a.k.a. DANESHJOU) Minister of Science, Research and Technology since the 2009 election. Iran failed to provide the IAEA with clarification of his role in relation to missile warhead development studies. This is part of Iran's wider non-cooperation with the IAEA investigation of the §Alleged Studies § suggesting a military aspect to Iran's nuclear programme, which includes denial of access to relevant individuals associated documents. Daneshjoo also plays a role in §Passive Defence § activities on behalf of President Ahmadenijad, in addition to his ministerial role. The Passive Defence Organisation is already EU designated. 1.12.2011 28. Dr Abdolnaser HEMMATI Managing Director and Chief Executive Officer of EU-designated Banque Sina 1.12.2011 29. Milad JAFARI date of birth 20.9.74 An Iranian national supplying goods, mostly metals, to UN designated SHIG front companies. Delivered goods to SHIG between January and November 2010. Payments for some of the goods were made at the central branch of EU-designated Export Development Bank of Iran (EDBI) in Tehran after November 2010. 1.12.2011 30. Dr Mohammad JAHROMI Chairman and Managing Director of EU-designated Bank Saderat 1.12.2011 31. Ali KARIMIAN An Iranian national supplying goods, mostly carbon fibre to UN-designated SHIG and SBIG. 1.12.2011 32. Majid KHANSARI Managing Director of UN-designated Kalaye Electric Company. 1.12.2011 33. Mahmoud Reza KHAVARI Chairman of the Board and Managing Director of EU-designated Bank Melli. 1.12.2011 34. Mohammad Reza MESKARIAN The London Chief Executive Officer of EU-designated Persia International Bank 1.12.2011 35. Mohammad MOHAMMADI Managing Director of MATSA. 1.12.2011 36. Dr M H MOHEBIAN Managing Director of EU-designated Post Bank. 1.12.2011 37. Mohammad Sadegh NASERI Head of the Physics Research Institute (formerly known as the Institute of Applied Physics). 1.12.2011 38. Mohammad Reza REZVANIANZADEH Managing Director of the EU-designated Nuclear Reactors Fuel Company (SUREH). He is also an AEOI official. He oversees and issues tenders to procurement companies for sensitive procurement work required at the Fuel Manufacturing Plant (FMP), the Zirconium Powder Plant (ZPP) and the Uranium Conversion Facility (UCF). 1.12.2011 39. A SEDGHI Chairman and Non-executive Director of the EU-designated Melli Bank PLC 1.12.2011 40. Hamid SOLTANI Managing Director of the EU-designated Management Company for Nuclear Power Plant Construction (MASNA) 1.12.2011 41. Bahman VALIKI Chairman of the Board and Managing Director of the EU-designated Export Development Bank of Iran. 1.12.2011 42. Javad AL YASIN Head of the Research Centre for Explosion and Impact, also known as METFAZ 1.12.2011 43. S ZAVVAR Acting General Manager in Dubai of the EU-designated Persia International Bank. 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 1. Aerospace Industries Organisation, AIO AIO, 28 Shian 5, Lavizan, Tehran, Iran Langare Street,Nobonyad Square,Tehran, Iran AIO oversees Iran's production of missiles, including Shahid Hemmat Industrial Group, Shahid Bagheri Industrial Group and Fajr Industrial Group, which were all designated under UNSCR 1737 (2006). The head of AIO and two other senior officials were also designated under UNSCR 1737 (2006) 23.4.2007 2. Armed Forces Geographical Organisation Assessed to provide geospatial data for the Ballistic Missile programme 23.6.2008 3. Azarab Industries Ferdowsi Ave, PO Box 11365-171, Tehran, Iran Energy sector firm that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. 26.7.2010 4. Bank Mellat (including all branches) and subsidiaries Head Office Building, 327 Takeghani (Taleghani) Avenue, Tehran 15817, Iran; P.O. Box 11365-5964, Tehran 15817, Iran Bank Mellat engages in a pattern of conduct which supports and facilitates Iran's nuclear and ballistic missile programmes. It has provided banking services to UN and EU listed entities or to entities acting on their behalf or at their direction, or to entities owned or controlled by them. It is the parent bank of First East Export Bank which is designated under UNSCR 1929. 26.7.2010 (a) Mellat Bank SB CJSC P.O. Box 24, Yerevan 0010, Republic of Armenia 100 % owned by Bank Mellat 26.7.2010 (b) Persia International Bank Plc Number 6 Lothbury, Post Code: EC2R 7HH, United Kingdom 60 % owned by Bank Mellat 26.7.2010 5. Bank Melli, Bank Melli Iran (including all branches) and subsidiaries Ferdowsi Avenue, PO Box 11365-171, Tehran, Iran Providing or attempting to provide financial support for companies which are involved in or procure goods for Iran's nuclear and missile programmes (AIO, SHIG, SBIG, AEOI, Novin Energy Company, Mesbah Energy Company, Kalaye Electric Company and DIO). Bank Melli serves as a facilitator for Iran's sensitive activities. It has facilitated numerous purchases of sensitive materials for Iran's nuclear and missile programmes. It has provided a range of financial services on behalf of entities linked to Iran's nuclear and missile industries, including opening letters of credit and maintaining accounts. Many of the above companies have been designated by UNSCRs 1737 (2006) and 1747 (2007). Bank Melli continues in this role, by engaging in a pattern of conduct which supports and facilitates Iran's sensitive activities. Using its banking relationships, it continues to provide support for, and financial services to, UN and EU listed entities in relation to such activities. It also acts on behalf of, and at the direction of such entities, including Bank Sepah, often operating through their subsidiaries and associates. 23.6.2008 (a) Arian Bank (a.k.a. Aryan Bank) House 2, Street Number 13, Wazir Akbar Khan, Kabul, Afghanistan Arian Bank is a joint-venture between Bank Melli and Bank Saderat. 26.7.2010 (b) Assa Corporation ASSA CORP, 650 (or 500) Fifth Avenue, New York, USA; Tax ID No. 1368932 (United States) Assa Corporation is a front company created and controlled by Bank Melli. It was set up by Bank Melli to channel money from the United States to Iran. 26.7.2010 (c) Assa Corporation Ltd 6 Britannia Place, Bath Street, St Helier JE2 4SU, Jersey Channel Islands Assa Corporation Ltd is the parent organization of Assa Corporation. Owned or controlled by Bank Melli 26.7.2010 (d) Bank Kargoshaie (a.k.a. Bank Kargoshaee, a.k.a Kargosai Bank, a.k.a Kargosa'i Bank) 587 Mohammadiye Square, Mowlavi St., Tehran 11986, Iran Bank Kargoshaee is owned by Bank Melli. 26.7.2010 (e) Bank Melli Iran Investment Company (BMIIC) No 1 - Didare ShomaliHaghani Highway 1518853115 Tehran Iran; Alt. Location: No.2, Nader Alley, Vali-Asr Str., Tehran, Iran, P.O. Box 3898-15875; Alt. Location: Bldg 2, Nader Alley after Beheshi Forked Road, P.O. Box 15875-3898, Tehran, Iran 15116; Alt., Location: Rafiee Alley, Nader Alley, 2 After Serahi Shahid Beheshti, Vali E Asr Avenue, Tehran, Iran; Business Registration Number: 89584. Affiliated with entities sanctioned by the United States, the European Union or the United Nations since 2000. Designated by the United States for being owned or controlled by Bank Melli. 26.7.2010 (f) Bank Melli Iran Number 9/1, Ulitsa Mashkova, Moscow, 130064, Russia Alternative addr: Mashkova st. 9/1 Moscow 105062 Russia 23.6.2008 (g) Bank Melli Printing and Publishing Company (BMPPC) 18th Km Karaj Special Road, 1398185611 Tehran, Iran, P.O. Box 37515-183; Alt. Location: Km 16 Karaj Special Road, Tehran, Iran; Business Registration Number 382231 Designated by the United States for being owned or controlled by Bank Melli 26.7.2010 (h) Cement Investment and Development Company (CIDCO) (a.k.a.: Cement Industry Investment and Development Company, CIDCO, CIDCO Cement Holding) No 20, West Nahid Blvd.Vali Asr Ave.Tehran, Iran, 1967757451 No. 241, Mirdamad Street, Tehran, Iran Wholly owned by Bank Melli Investment Co. Holding Company to manage all cement companies owned by BMIIC 26.7.2010 (i) First Persian Equity Fund Walker House, 87 Mary Street, George Town, Grand Cayman, KY1-9002, Cayman Islands; Alt. Location: Clifton House, 7z5 Fort Street, P.O. Box 190, Grand Cayman, KY1-1104; Cayman Islands; Alt. Location: Rafi Alley, Vali Asr Avenue, Nader Alley, Tehran, 15116, Iran, P.O.Box 15875-3898 Cayman-based fund licensed by the Iranian Government for foreign investment in the Tehran Stock Exchange 26.7.2010 (j) Mazandaran Cement Company No 51, sattari st.Afric Ave.TehranIran Alt. Loc.: Africa Street, Sattari Street No. 40, P.O. Box 121, Tehran, Iran 19688; Alt Location: 40 Satari Ave. Afrigha Highway, P.O. Box 19688, Tehran, Iran Controlled by Bank Melli Iran 26.7.2010 (k) Mehr Cayman Ltd. Cayman Islands; Commercial Registry Number 188926 (Cayman Islands) Owned or controlled by Bank Melli 26.7.2010 (l) Melli Agrochemical Company PJS (a.k.a: Melli Shimi Keshavarz) 5th Floor No 2315th Street, Gandi Ave. Vanak Sq., Tehran, Iran Alt. Loc.: Mola Sadra Street, 215 Khordad, Sadr Alley No. 13, Vanak Sq., P.O. Box 15875-1734, Tehran, Iran Owned or controlled by Bank Melli 26.7.2010 m) Melli Bank plc London Wall, 11th floor, London EC2Y 5EA, United Kingdom 23.6.2008 (n) Melli Investment Holding International 514 Business Avenue Building, Deira, P.O. Box 181878, Dubai, United Arab Emirates; Registration Certificate Number (Dubai) 0107 issued 30. Nov 2005. Owned or controlled by Bank Melli 26.7.2010 (o) Shemal Cement Company (a.k.a: Siman Shomal, a.k.a Shomal Cement Company ) No 269 Dr Beheshti Ave. P.O. Box 15875/4571 Tehran - 15146 Iran Alt. Loc.: Dr Beheshti Ave No. 289, Tehran, Iran 151446; Alt. Location: 289 Shahid Baheshti Ave., P.O. Box 15146, Tehran, Iran Controlled by Bank Melli Iran 26.7.2010 6. Bank Refah 40, North Shiraz Street, Mollasadra Ave., Vanak Sq., Tehran, 19917 Iran Bank Refah has taken over ongoing operations from Bank Melli in the wake of the sanctions imposed on the latter by the European Union. 26.7.2010 7. Bank Saderat Iran (including all branches) and subsidiaries: Bank Saderat Tower, 43 Somayeh Ave, Tehran, Iran. Bank Saderat is an Iranian bank partlyowned by the Iranian government. Bank Saderat has provided financial services for entities procuring on behalf of Iran's nuclear and ballistic missile programmes, including entities designated under UNSCR 1737. Bank Saderat handled DIO (sanctioned in UNSCR 1737) and Iran Electronics Industries payments and letters of credit as recently as March 2009. In 2003 Bank Saderat handled letter of credit on behalf of Iranian nuclear-related Mesbah Energy Company (subsequently sanctioned in UNSR 1737). 26.7.2010 (a) Bank Saderat PLC (London) 5 Lothbury, London, EC2R 7 HD, UK 100 % owned subsidiary of Bank Saderat 8. Sina Bank 187, Avenue Motahari, Teheran, Iran This bank is very closely linked to the interests of §Daftar § (Office of the Supreme Leader, with an administration of some 500 collaborators). It contributes in this way to funding the regime's strategic interests. 26.7.2010 9. ESNICO (Equipment Supplier for Nuclear Industries Corporation) No. 1, 37th Avenue, Asadabadi Street, Tehran, Iran Procures industrial goods, specifically for the nuclear programme activities carried out by AEOI, Novin Energy and Kalaye Electric Company (all designated under UNSCR 1737). ESNICO's Director is Haleh Bakhtiar (designated in UNSCR 1803). 26.7.2010 10. Etemad Amin Invest Co Mobin Pasadaran Av. Tehran, Iran Close to Naftar and to Bonyad-e Mostazafan, Etemad Amin Invest Co Mobin contributes to funding the strategic interests of the regime and of the parallel Iranian state. 26.7.2010 11. Export Development Bank of Iran (EDBI) (including all branches) and subsidiaries: Export Development Building, 21th floor, Tose'e tower, 15th st, Ahmad Qasir Ave, Tehran - Iran, 15138-35711 next to the 15th Alley, Bokharest Street, Argentina Square, Tehran, Iran; Tose'e Tower, corner of 15th St, Ahmad Qasir Ave., Argentine Square, Tehran, Iran; No. 129, 21 's Khaled Eslamboli, No. 1 Building, Tehran, Iran; C.R. No. 86936 (Iran) The Export Development Bank of Iran (EDBI) has been involved in the provision of financial services to companies connected to Iran's programmes of proliferation concern and has helped UN-designated entities to circumvent and breach sanctions. It provides financial services to MODAFL-subordinate entities and to their front companies which support Iran's nuclear and ballistic missile programmes. It has continued to handle payments for Bank Sepah, post-designation by the UN, including payments related to Iran's nuclear and ballistic missile programmes. EDBI has handled transactions linked to Iran's defence and missile entities, many of which have been sanctioned by UNSC. EDBI served as a leading intermediary handling Bank Sepah's (sanctioned by UNSC since 2007)financing, including WMD-related payments. EDBI provides financial services to various MODAFL entities and has facilitated ongoing procurement activities of front companies associated with MODAFL entities. 26.7.2010 (a) EDBI Exchange Company (a.k.a. Export Development Exchange Broker Co.) No 20, 13th St., Vozara Ave., Tehran, Iran 1513753411, P.O. Box: 15875-6353 Alt. Loc.: Tose'e Tower, corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Exchange Company is 70 %- owned by Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. 26.7.2010 (b) EDBI Stock Brokerage Company Tose'e Tower, corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Stock Brokerage Company is a wholly owned subsidiary of Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. 26.7.2010 (c) Banco Internacional De Desarrollo CA Urb. El Rosal, Avenida Francesco de Miranda, Edificio Dozsa, Piso 8, Caracas C.P. 1060, Venezuela Banco Internacional De Desarrollo CA is owned by the Export Development Bank of Iran. 26.7.2010 12. Fajr Aviation Composite Industries Mehrabad Airport, PO Box 13445-885, Tehran, Iran A subsidiary of the IAIO within MODAFL (see no 29), which primarily produces composite materials for the aircraft industry, but also linked to the development of carbon fibre capabilities for nuclear and missile applications. Linked to the Technology Cooperation Office. Iran has recently announced its intention to mass produce new generation centrifuges which will require FACI carbon fibre production capabilities. 26.7.2010 13. Fulmen 167 Darya boulevard - Shahrak Ghods, 14669 - 8356 Tehran. Fulmen was involved in the installation of electrical equipment on the Qom/Fordoo site before its existence had been revealed. 26.7.2010 (a) Arya Niroo Nik Arya Niroo Nik is a front company used by Fulmen for some of its operations. 26.7.2010 14. Future Bank BSC Block 304. City Centre Building. Building 199, Government Avenue, Road 383, Manama, Bahrain. PO Box 785; Business Registration 2k Document: 54514-1 (Bahrain) expires 9 Jun 2009; Trade License No 13388 (Bahrain) Two-thirds of Bahrain-based Future Bank are owned by Iranian banks. EU-designated Bank Melli and Bank Saderat each own one-third of the shares, the remaining third being held by Ahli United Bank (AUB) of Bahrain. Although AUB still owns its shares of Future Bank, according to its 2007 annual report, AUB no longer exercises significant influence over the bank which is effectively controlled by its Iranian parents both of which are singled out in UNSCR 1803 as Iranian banks requiring particular §vigilance §. The tight links between Future Bank and Iran are further evidenced by the fact that the Chairman of Bank Melli has also held concurrently the position of Chairman of Future Bank. 26.7.2010 15. Industrial Development & Renovation Organization (IDRO) Government body responsible for acceleration of Iran's industrialisation. Controls various companies involved in work for the nuclear and missile programmes and involved in the foreign procurement advanced manufacturing technology in order to support them. 26.7.2010 16. Iran Aircraft Industries (IACI) A subsidiary of the IAIO within MODAFL (see no 29). Manufactures, repairs, and conducts overhauls of airplanes and aircraft engines and procures aviation-related parts often of US-origin typically via foreign intermediaries. IACI and its subsidiaries have also been detected using a worldwide network of brokers seeking to procure aviation-related goods. 26.7.2010 17. Iran Aircraft Manufacturing Company (a.k.a: HESA, HESA Trade Center, HTC, IAMCO, IAMI, Iran Aircraft Manufacturing Company, Iran Aircraft Manufacturing Industries, Karkhanejate Sanaye Havapaymaie Iran, Hava Peyma Sazi-e Iran, Havapeyma Sazhran, Havapeyma Sazi Iran, Hevapeimasazi) P.O. Box 83145-311, 28 km Esfahan  Tehran Freeway, Shahin Shahr, Esfahan, Iran; P.O. Box 14155-5568, No. 27 Ahahamat Ave., Vallie Asr Square, Tehran 15946, Iran; P.O. Box 81465-935, Esfahan, Iran; Shahih Shar Industrial Zone, Isfahan, Iran; P.O. Box 8140, No. 107 Sepahbod Gharany Ave., Tehran, Iran Owned or controlled by, or acts on behalf of; MODAFL (see no 29). 26.7.2010 18. Iran Centrifuge Technology Company (a.k.a. TSA or TESA) 156 Golestan Street, Saradr-e Jangal, Tehran Iran Centrifuge Technology Company has taken over the activities of Farayand Technique (designated under UNSCR 1737). It manufactures uranium enrichment centrifuge parts, and is directly supporting proliferation sensitive activity that Iran is required to suspend by UNSCRs. Carries out work for Kalaye Electric Company (designated under UNSCR 1737). 26.07.2010 19. Iran Communications Industries (ICI) PO Box 19295-4731, Pasdaran Avenue, Tehran, Iran; Alternative address: PO Box 19575-131, 34 Apadana Avenue, Tehran, Iran; Alternative address: Shahid Langary Street, Nobonyad Square Ave, Pasdaran, Tehran Iran Communications Industries, a subsidiary of Iran Electronics Industries (see no 20), produces various items including communication systems, avionics, optics and electro-optics devices, micro-electronics, information technology, test and measurement, telecommunication security, electronic warfare, radar tube manufacture and refurbishment, and missile launchers. These items can be used in programmes that are under sanction per UNSCR 1737. 26.7.2010 20. Iran Electronics Industries (including all branches) and subsidiaries: P. O. Box 18575-365, Tehran, Iran Wholly-owned subsidiary of MODAFL (and therefore a sister-organisation to AIO, AvIO and DIO). Its role is to manufacture electronic components for Iranian weapons systems. 23.6.2008 (a) Isfahan Optics P.O. Box 81465-313 Kaveh Ave. Isfahan - Iran P.O. Box 81465-117, Isfahan, Iran Owned, controlled by, or acts on behalf of Iran Electronics Industries 26.7.2010 21. Iran Insurance Company (a.k.a. Bimeh Iran) 121 Fatemi Ave., P.O. Box 14155-6363 Tehran, Iran P.O. Box 14155-6363, 107 Fatemi Ave., Tehran, Iran Iran Insurance Company has insured the purchase of various items that can be used in programmes that are sanctioned by UNSCR 1737. Purchased items insured include helicopter spare parts, electronics, and computers with applications in aircraft and missile navigation. 26.7.2010 22. Iranian Aviation Industries Organization (IAIO) Ave. Sepahbod Gharani P.O. Box 15815/1775 Tehran, Iran Ave. Sepahbod Gharani P.O. Box 15815/3446 Tehran, Iran 107 Sepahbod Gharani Avenue, Tehran, Iran A MODAFL (see no 29) organisation responsible for planning and managing Iran's military aviation industry. 26.7.2010 23. Javedan Mehr Toos Engineering firm that procures for the Atomic Energy Organisation of Iran which was designated under UNSCR 1737. 26.7.2010 24. Kala Naft Kala Naft Tehran Co, P.O. Box 15815/1775, Gharani Avenue, Tehran, Iran; No 242 Shahid Kalantri Street - Near Karim Khan Bridge - Sepahbod Gharani Avenue, Teheran; Kish Free Zone, Trade Center, Kish Island, Iran; Kala Ltd., NIOC House, 4 Victoria Street, London Sw1H1 Trades equipment for oil and gas sector that can be used for Iran's nuclear programme. Attempted to procure material (very hard-wearing alloy gates) which have no use outside the nuclear industry. Has links to companies involved in Iran's nuclear programme. 26.7.2010 25. Machine Sazi Arak 4th km Tehran Road, PO Box 148, Arak, Iran Energy sector firm affiliated with IDRO that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. UK distributed an export denial notice in July 2009 against Machine Sazi Arak for an §alumina graphite stopper rod §. In May 2009 Sweden denied the export to Machine Sazi Arak of §cladding of dish ends for pressure vessels §. 26.7.2010 26. Marine Industries Pasdaran Av., PO Box 19585/ 777, Tehran A subsidiary of the DIO 23.4.2007 27. MASNA (Moierat Saakht Niroogahye Atomi Iran) Managing Company for the Construction of Nuclear Power Plants Subordinate to AEOI and Novin Energy (both designated under UNSCR 1737). Involved in the development of nuclear reactors. 26.7.2010 28. Mechanic Industries Group Took part in the production of components for the ballistics programme. 23.6.2008 29. Ministry Of Defense And Support For Armed Forces Logistics (a.k.a. Ministry Of Defense For Armed Forces Logistics; a.k.a. MODAFL; a.k.a. MODSAF) Located on the west side of Dabestan Street, Abbas Abad District, Tehran, Iran Responsible for Iran's defence research, development and manufacturing programmes, including support to missile and nuclear programmes. 23.06.2008 30. Nuclear Fuel Production and Procurement Company (NFPC) AEOI-NFPD, P.O.Box: 11365-8486, Tehran/Iran P.O. Box 14144-1339, Endof North Karegar Ave., Tehran, Iran Nuclear Fuel Production Division (NFPD) of AEOI runs research and development in the field of nuclear fuel cycle including uranium exploration, mining, milling, conversion and nuclear waste management. The NFPC is the successor to the NFPD, the subsidiary company under the AEOI that runs research and development in the nuclear fuel cycle including conversion and enrichment. 23.4.2007 31. Parchin Chemical Industries Worked on propulsion techniques for the Iranian ballistics programme. 23.6.2008 32. Parto Sanat Co No. 1281 Valiasr Ave., Next to 14th St., Tehran, 15178 Iran. Manufacturer of frequency changers and it is capable of developing/modifying imported foreign frequency changers in a way that makes them usable in gas centrifuge enrichment. It is deemed to be involved in nuclear proliferation activities. 26.7.2010 33. Passive Defense Organization Responsible for the selection and construction of strategic facilities, including  according to Iranian statements - the uranium enrichment site at Fordow (Qom) built without being declared to the IAEA contrary to Iran's obligations (affirmed in a resolution by the IAEA Board of Governors). Brigadier General Gholam-Reza Jalali, former IRGC is PDO's chairman. 26.7.2010 34. Post Bank 237, Motahari Ave., Tehran, Iran 1587618118 Post Bank has evolved from being an Iranian domestic bank to a bank which facilitates Iran's international trade. Acts on behalf of Bank Sepah (designated under UNSCR 1747), carrying out Bank Sepah's transactions and hiding Bank Sepah's connection with transactions in order to circumvent sanctions. In 2009 Post Bank facilitated business on behalf of Bank Sepah between Iran's defence industries and overseas beneficiaries. Has facilitated business with front company for DPRK's Tranchon Commercial Bank, known for facilitating proliferation-related-related business between Iran and the DPRK. 26.7.2010 35. Raka A department of Kalaye Electric Company (designated under UNSCR 1737). Established in late 2006, it was responsible for the construction of the Uranium enrichment plant at Fordow (Qom). 26.7.2010 36. Research Institute of Nuclear Science and Technology a.k.a. Nuclear Science and Technology Research Institute AEOI, PO Box 14395-836, Tehran Subordinate to the AEOI and continuing the work of its former Research Division. Its managing director is AEOI Vice President Mohammad Ghannadi (designated in UNSCR 1737). 26.07.2010 37. Schiller Novin Gheytariyeh Avenue - no 153 - 3rd Floor - PO BOX 17665/153 6 19389 Teheran Acting on behalf of Defense Industries Organisation (DIO). 26.7.2010 38. Shahid Ahmad Kazemi Industrial Group SAKIG develops and produces surface-to-air missiles systems for Iran's military. It maintains military, missile, and air defense projects and procures goods from Russia, Belarus, and North Korea. 26.7.2010 39. Shakhese Behbud Sanat Involved in the production of equipment and parts for the nuclear fuel cycle. 26.7.2010 40. State Purchasing Organisation (SPO) The SPO appears to facilitate the import of whole weapons. It appears to be a subsidiary of MODAFL 23.6.2008 41. Technology Cooperation Office (TCO) of the Iranian President's Office Tehran, Iran Responsible for Iran's technological advancement through relevant foreign procurement and training links. Supports the nuclear and missile programmes. 26.7.2010 42. Yasa Part, (including all branches) and subsidiaries: Company dealing with procurement activities related to the purchase of materials and technologies necessary to nuclear and ballistic programmes. 26.7.2010 (a) Arfa Paint Company Acting on behalf of Yasa Part. 26.7.2010 (b) Arfeh Company Acting on behalf of Yasa Part. 26.7.2010 (c) Farasepehr Engineering Company Acting on behalf of Yasa Part. 26.7.2010 (d) Hosseini Nejad Trading Co. Acting on behalf of Yasa Part. 26.7.2010 (e) Iran Saffron Company or Iransaffron Co. Acting on behalf of Yasa Part. 26.7.2010 (f) Shetab G. Acting on behalf of Yasa Part. 26.7.2010 (g) Shetab Gaman Acting on behalf of Yasa Part. 26.7.2010 (h) Shetab Trading Acting on behalf of Yasa Part. 26.7.2010 (i) Y.A.S. Co. Ltd Acting on behalf of Yasa Part. 26.7.2010 43. EuropÃ ¤isch-Iranische Handelsbank (EIH) Head Office: Depenau 2, D-20095 Hamburg; Kish branch, Sanaee Avenue, PO Box 79415/148, Kish Island 79415 Tehran branch, No. 1655/1, Valiasr Avenue, PO Box 19656 43 511, Tehran, Iran EIH has played a key role in assisting a number of Iranian banks with alternative options for completing transactions disrupted by EU sanctions targeting Iran. EIH has been noted acting as the advising bank and intermediary bank in transactions with designated Iranian entities. For example, EIH froze the accounts of EU-designated bank Saderat Iran and Bank Mellat located at EIH Hamburg in early August 2010. Shortly afterwards, EIH resumed Euro-denominated business with Bank Mellat and Bank Saderat Iranusing EIH accounts with a non-designated Iranian bank. In August 2010, EIH was setting up a system to enable routine payments to be made to Bank Saderat London and Future Bank Bahrain, in such a way as to avoid EU sanctions. As of October 2010, EIH was continuing to act as a conduit for payments by sanctioned Iranian banks, including Bank Mellat and Bank Saderat. These sanctioned banks are to direct their payments to EIH via Iran's Bank of Industry and Mine. In 2009, EIH was used by Post Bank in a sanctions evasion scheme which involved handling transactions on behalf of UN-designated Bank Sepah. EU-designated Bank Mellat is one of EIH's parent banks. 23.05.2011 44. Onerbank ZAO (a.k.a. Onerbank ZAT, Eftekhar Bank, Honor Bank, Honorbank) Ulitsa Klary Tsetkin 51-1, 220004, Minsk, Belarus Belarus-based bank owned by Bank Refah Kargaran, Bank Saderat and Bank Toseeh Saderat Iran 23.05.2011 45. Aras Farayande Unit 12, No 35 Kooshesh Street, Tehran Involved in procurement of materials for EU-sanctioned Iran Centrifuge Technology Company 23.05.2011 46. EMKA Company A subsidiary company of the UN-sanctioned TAMAS, responsible for the discovery and extraction of uranium. 23.05.2011 47. Neda Industrial Group No 10 & 12, 64th Street, Yusef Abad, Tehran Industrial automation company that has worked for the UN-sanctioned Kalaye Electric Company (KEC) at the uranium fuel enrichment plant at Natanz. 23.05.2011 48. Neka Novin Unit 7, No 12, 13th Street, Mir-Emad St, Motahary Avenue, Tehran, 15875-6653 Involved in procurement of specialist equipment and materials that have direct application in Iranian nuclear programme. 23.05.2011 49. Noavaran Pooyamoj No 15, Eighth Street, Pakistan Avenue, Shahid Beheshti Avenue, Tehran Involved in procurement of materials that are controlled and have direct application in the manufacture of centrifuges for Iran's uranium enrichment programme. 23.05.2011 50. Noor Afza Gostar, (a.k.a. Noor Afzar Gostar) Opp Seventh Alley, Zarafrshan Street, Eivanak Street, Qods Township A company that is a subsidiary of the UN-sanctioned Atomic Energy Organisation of Iran (AEOI). Involved in the procurement of equipment for the nuclear programme. 23.05.2011 51. Pouya Control No 2, Sharif Alley, Shariati Street, Tehran A company involved in procurement of inverters for Iran's proscribed enrichment programme. 23.05.2011 52. Raad Iran (a.k.a Raad Automation Company) Unit 1, No 35, Bouali Sina Sharghi, Chehel Sotoun Street, Fatemi Square, Tehran A company involved in procurement of inverters for Iran's proscribed enrichment programme. RaadIran was established to produce and design controlling systems and provides the sale and installation of inverters and programmable Logic Controllers. 23.05.2011 53. SUREH (Nuclear Reactors Fuel Company) Head Office: 61 Shahid Abtahi St, Karegar e Shomali, Tehran Complex: Persian Gulf Boulevard, Km20 SW Esfahan Road A company subordinate to the Atomic Energy Organisation of Iran (AEOI) consisting of the Uranium Conversion Facility, the Fuel Manufacturing Plant and the Zirconium Production Plant. 23.05.2011 54. Sun Middle East FZ Company A company that procures sensitive goods for the Nuclear Reactors Fuel Company (SUREH). Sun Middle East uses intermediaries based outside of Iran to source goods SUREH requires. Sun Middle East provides these intermediaries with false end user details for when the goods are sent to Iran, thereby seeking to circumvent the relevant country's Customs regime. 23.05.2011 55. Ashtian Tablo Ashtian Tablo - No 67, Ghods mirheydari St, Yoosefabad, Tehran A manufacturer of electrical equipment (switchgear)involved in the construction of the Fordow (Qom) facility, built without being declared to the IAEA. 23.05.2011 56. Bals Alman A manufacturer of electrical equipment (switchgear) involved in the ongoing construction of the Fordow (Qom) facility built without being declared to the IAEA. 23.05.2011 57. Hirbod Co Hirbod Co - Flat 2, 3 Second Street, Asad Abadi Avenue, Tehran 14316 A company that has procured goods and equipment destined for Iran's Nuclear and Ballistic Missile programmes for the UN-sanctioned Kalaye Electric Company (KEC). 23.05.2011 58. Iran Transfo 15 Hakim Azam St, Shirazeh, Shomali St, Mollasadra, Vanak Sq, Tehran Transformer manufacturer involved in the ongoing construction of the Fordow (Qom) facility built without being declared to the IAEA. 23.05.2011 59. Marou Sanat (a.k.a. Mohandesi Tarh Va Toseh Maro Sanat Company) 9, Ground Floor, Zohre Street, Mofateh Street, Tehran Procurement firm that has acted for Mesbah Energy which was designated under UNSCR 1737 23.05.2011 60. Paya Parto (a.k.a. Paya Partov) Subsidiary of Novin Energy, which was sanctioned under UNSCR 1747, involved in laser welding. 23.05.2011 61. Safa Nicu a.k.a. §Safa Nicu Sepahan §, §Safanco Company §, §Safa Nicu Afghanistan Company §, §Safa Al-Noor Company § and §Safa Nicu Ltd Company §.  Safa Nicu Building, Danesh Lane, 2nd Moshtagh Street, Esfahan, Iran  No 38, Third floor, Molla Sadra Street, Vanak Square, Tehran, Iran  No 313, Farvardin Street, Golestan Zone, Ahvaz, Iran  PO Box 106900, Abu Dhabi, UAE  No 233, Lane 15, Vazir Akbar Khan Zone, Kabul, Afghanistan  No 137, First floor, Building No. 16, Jebel Ali, UAE. Communications firm that supplied equipment for the Fordow (Qom) facility built without being declared to the IAEA. 23.05.2011 62. Taghtiran Engineering firm that procures equipment for Iran's IR-40 heavy water research reactor 23.05.2011 63. Pearl Energy Company Ltd Level 13(E) Main Office Tower, Jalan Merdeka, Financial Park Complex, Labuan 87000 Malaysia Pearl Energy Company Ltd. is a wholly- owned subsidiary of First East Export Bank (FEEB), which was designated by the UN under Security Council Resolution 1929 in June 2010. Pearl Energy Company was formed by FEEB in order to provide economic research on an array of global industries. 23.05.2011 64. Pearl Energy Services, SA 15 Avenue de Montchoisi, Lausanne, 1006 VD, Switzerland; Business Registration Document #CH-550.1.058.055-9 Pearl Energy Services S.A. is a wholly-owned subsidiary of Pearl Energy Company Ltd, located in Switzerland; its mission is to provide financing and expertise to entities seeking to enter in to Iran's petroleum sector. 23.05.2011 65. West Sun Trade GMBH Winterhuder Weg 8, Hamburg 22085, Germany; Telephone: 0049 40 2270170; Business Registration Document # HRB45757 (Germany) Owned or controlled by Machine Sazi Arak 23.05.2011 66. MAAA Synergy Malaysia Involved in procurement of components for Iranian fighter planes 23.05.2011 67. Modern Technologies FZC (MTFZC) PO Box 8032, Sharjah, United Arab Emirates Involved in procurement of components for Iranian nuclear programme 23.05.2011 68. Qualitest FZE Level 41, Emirates Towers, Sheikh Zayed Road, PO Box 31303, Dubai, United Arab Emirates Involved in procurement of components for Iranian nuclear programme 23.05.2011 69. Bonab Research Center (BRC) Jade ye Tabriz (km 7), East Azerbaijan, Iran Affiliated to AEOI 23.05.2011 70. Tajhiz Sanat Shayan (TSS) Unit 7, No. 40, Yazdanpanah, Afriqa Blvd., Teheran, Iran Involved in procurement of components for Iranian nuclear programme 23.05.2011 71. Institute of Applied Physics (IAP) Conducts research into military applications of Iranian nuclear programme 23.05.2011 72. Aran Modern Devices (AMD) Affiliated to MTFZC network 23.05.2011 73. Sakhte Turbopomp va Kompressor (SATAK) (a.k.a. Turbo Compressor Manufacturer, TCMFG) 8, Shahin Lane, Tavanir Rd., Valiasr Av., Teheran, Iran Involved in procurement efforts for Iranian missile programm 23.05.2011 74. Electronic Components Industries (ECI) Hossain Abad Avenue, Shiraz, Iran Subsidiary of Iran Electronics Industries 23.05.2011 75. Shiraz Electronics Industries Mirzaie Shirazi, P.O. Box 71365-1589, Shiraz, Iran Subsidiary of Iran Electronics Industries 23.05.2011 76. Iran Marine Industrial Company (SADRA) Sadra Building No. 3, Shafagh St., Poonak Khavari Blvd., Shahrak Ghods, P.O. Box 14669-56491, Tehran, Iran Owned or controlled by Khatam al-Anbiya Construction Headquarters 23.05.2011 77. Shahid Beheshti University Daneshju Blvd., Yaman St., Chamran Blvd., P.O. Box 19839-63113, Tehran, Iran Owned or controlled by Ministry of Defence and Armed Forces Logistics (MODAFL) Carries out scientific research on nuclear weapons 23.05.2011 78. Aria Nikan, (a.k.a. Pergas Aria Movalled Ltd) Suite 1, 59 Azadi Ali North Sohrevardi Avenue, Tehran, 1576935561 Known to procure for EU designated Iran Centrifuge Technology Company (TESA) Commercial Department. They have made efforts to procure designated materials, including goods from the EU, which have applications in the Iranian nuclear programme. 1.12.2011 79. Bargh Azaraksh; (a.k.a Barghe Azerakhsh Sakht) No 599, Stage 3, Ata Al Malek Blvd, Emam Khomeini Street, Esfahan. Company that has been contracted to work at the uranium enrichment sites at Natanz and Qom/Fordow on the electricity and piping works. It was in charge of designing, procuring and installing electrical control equipment at Natanz in 2010. 1.12.2011 80. Behineh Trading Co Tehran, Iran Involved in furnishing ammunition from Iran via Nigeria to a third country 1.12.2011 81. Eyvaz Technic No 3, Building 3, Shahid Hamid Sadigh Alley, Shariati Street, Tehran, Iran. Producer of vacuum equipment that has supplied the uranium enrichment sites at Natanz and Qom/Fordow. In 2011 it supplied pressure transducers to UN-designated Kalaye Electric Company. 1.12.2011 82. Fatsa No 84, Street 20, North Amir Abad, Tehran Iran's Uranium Processing and Nuclear Fuel Production Company. Controlled by the UN-designated Atomic Energy Organisation of Iran. 1.12.2011 83. Ghani Sazi Uranium Company (a.k.a. Iran Uranium Enrichment Company) 3, Qarqavol Close, 20th Street, Tehran Subordinate to the UN-designated TAMAS. It has production contracts with UN-designated Kalaye Electric Company and EU-designated TESA. 1.12.2011 84. Iran Pooya (a.k.a. Iran Pouya) A government owned company that operated the biggest extruder of aluminium in Iran and supplied material for use in the production of casings for the IR-1 and IR-2 centrifuges. A major manufacturer of aluminium cylinders for centrifuges whose customers include the UN-designated AEOI and EU-designated TESA. 1.12.2011 85. Iranian Offshore Engineering & Construction Co (IOEC) 18 Shahid Dehghani Street, Qarani Street, Tehran 19395-5999 Energy sector firm involved in the construction of the uranium enrichment site at Qom/Fordow. Subject to UK, Italian and Spanish export denials. 1.12.2011 86. Karanir (a.k.a. Moaser, a.k.a. Tajhiz Sanat) 1139/1 Unit 104 Gol Building, Gol Alley, North Side of Sae, Vali Asr Avenue. PO Box 19395-6439, Tehran. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 87. Khala Afarin Pars Unit 5, 2nd Floor, No75, Mehran Afrand St, Sattarkhan St, Tehran. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 88. MACPAR Makina San Ve Tic Istasyon MH, Sehitler cad, Guldeniz Sit, Number 79/2, Tuzla 34930, Istanbul Company run by Milad Jafari who has supplied goods, mostly metals, to UN designated Shahid Hemmat Industries Group (SHIG) through front companies. 1.12.2011 89. MATSA (Mohandesi Toseh Sokht Atomi Company) 90, Fathi Shaghaghi Street, Tehran, Iran. Iranian company contracted to UN-designated Kalaye Electric Company to provide design and engineering services across the nuclear fuel cycle. Most recently has been procuring equipment for the Natanz uranium enrichment site. 1.12.2011 90. Mobin Sanjesh (alias fitco) Entry 3, No 11, 12th Street, Miremad Alley, Abbas Abad, Tehran. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 91. Multimat lc ve Dis Ticaret Pazarlama Limited Sirketi Company run by Milad Jafari who has supplied goods, mostly metals, to UN designated Shahid Hemmat Industries Group (SHIG) through front companies. 1.12.2011 92. Research Centre for Explosion and Impact (a.k.a. METFAZ) 44, 180th Street West, Tehran, 16539-75751 Subordinate to the EU-designated Malek Ashtar University, it oversees activity linked to the Possible Military Dimensions of Iran's nuclear programme upon which Iran is not cooperating with the IAEA. 1.12.2011 93. Saman Nasb Zayendeh Rood; Saman Nasbzainde Rood Unit 7, 3rd Floor Mehdi Building, Kahorz Blvd, Esfahan, Iran. Construction contractor that has installed piping and associated support equipment at the uranium enrichment site at Natanz. It has dealt specifically with centrifuge piping. 1.12.2011 94. Saman Tose'e Asia (SATA) Engineering firm involved in supporting a range of large scale industrial projects including Iran's uranium enrichment programme, including undeclared work at the uranium enrichment site at Qom/Fordow. 1.12.2011 95. Samen Industries 2nd km of Khalaj Road End of Seyyedi St., P.O.Box 91735-549, 91735 Mashhad, Iran, Tel.: +98 511 3853008, +98 511 3870225 Shell name for Khorasan Mettalurgy Industries (designated under UNSCR 1803 (2008), subsidiary of Ammunition Industries Group (AMIG)) 1.12.2011 96. Soreh (Nuclear Fuel Reactor Company) 61 Shahid Abthani Street  Karegar e Shomali, Tehran.; Persian Gulf Boulevard, KM 20 SW, Ispahan Affiliate of the UN-sanctioned Atomic Energy Organization of Iran (AEOI). 1.12.2011 97. STEP Standart Teknik Parca San ve TIC A.S. 79/2 Tuzla, 34940, Istanbul, Turkey Company run by Milad Jafari, who has supplied goods, mostly metals, to UN designated Shahid Hemmat Industrial Group (SHIG) through front companies. 1.12.2011 98. SURENA (a.k.a. Sakhd Va Rah-An-Da-Zi) Company for Construction and Commissioning of Nuclear Power Plants. Controlled by the UN designated Novin Energy Company. 1.12.2011 99. TABA (Iran Cutting Tools Manufacturing company - Taba Towlid Abzar Boreshi Iran) 12 Ferdowsi, Avenue Sakhaee, avenue 30 Tir (sud), nr 66  Tehran Owned or controlled by EU-sanctioned TESA, Involved in manufacturing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 100. Test Tafsir No 11, Tawhid 6 Street, Moj Street, Darya Blvd, Shahrak Gharb, Tehran, Iran. Company produces and has supplied UF6 specific containers to the uranium enrichment sites at Natanz and Qom/Fordow. 1.12.2011 101. Tosse Silooha (a.k.a. Tosseh Jahad E Silo) Involved in the Iranian nuclear programme at the Natanz, Qom and Arak facilities. 1.12.2011 102. Yarsanat (a.k.a. Yar Sanat, a.k.a. Yarestan Vacuumi) No. 101, West Zardosht Street, 3rd Floor, 14157 Tehran; No. 139 Hoveyzeh Street, 15337, Tehran. Procurement company for UN-designated Kalaye Electric Company. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. It has attempted the procurement of vacuum products and pressure transducers. 1.12.2011 103. Oil Turbo Compressor Company (OTC) No. 12 Saee Alley Vali E Asr Street, Tehran, Iran Affiliated to EU-designated Sakhte Turbopomp va Kompressor (SATAK) (a.k.a. Turbo Compressor Manufacturer, TCMFG). 1.12.2011 104. Central Bank of Iran (a.k.a. Central Bank of the Islamic Republic of Iran) Postal Address: Mirdamad Blvd., NO.144, Tehran, Islamic Republic of IranP.O. Box: 15875 / 7177 Switchboard: +98 21 299 51Cable Address: MARKAZBANK Telex: 216 219-22MZBK IR SWIFT Address: BMJIIRTH Web Site: http://www.cbi.ir E-mail: G.SecDept@cbi.ir Involvement in activities to circumvent sanctions 23.1.2012 105. Bank Tejarat Postal Address: Taleghani Br. 130, Taleghani Ave.P.O.Box: 11365 - 5416, Tehran Tel.: 88826690 Tlx.: 226641 TJTA IR. Fax: 88893641 Website: http://www.tejaratbank.ir Bank Tejarat is a State owned bank. It has directly facilitated Iran's nuclear efforts. For example, in 2011, Bank Tejarat facilitated the movement of tens of millions of dollars in an effort to assist the UN designated Atomic Energy Organisation of Iran's ongoing effort to acquire yellowcake uranium. The AEOI is the main Iranian organisation for research and development of nuclear technology, and manages fissile material production programs. Bank Tejarat also has a history of assisting designated Iranian banks in circumventing international sanctions, for example acting in business involving UN designated Shahid Hemmat Industrial Group cover companies. Through its financial services to EU designated Bank Mellat and Export Development Bank of Iran (EDBI) in the past few years, Bank Tejarat has also supported the activities of subsidiaries and subordinates of the Iran Revolutionary Guard Corps, UN designated Defense Industries Organisation and UN designated MODAFL. 23.1.2012 106. Tidewater (a.k.a. Tidewater Middle East Co.) Postal address: No. 80, Tidewater Building, Vozara Street, Next to Saie Park, Tehran, Iran Owned or controlled by IRGC 23.1.2012 107. Turbine Engineering Manufacturing (TEM) (a.k.a T.E.M. Co.) Postal address: Shishesh Mina Street, Karaj Special Road, Tehran, Iran Used as a front company by designated Iran Aircraft Industries (IACI) for covert procurement activities. 23.1.2012 108. Sad Export Import Company (a.k.a. SAD Import & Export Company) Postal address: Haftom Tir Square, South Mofte Avenue, Tour Line No; 3/1, Tehran, Iran P.O. Box 1584864813 Tehran, Iran Used as a front company by designated Defence Industries Organization (DIO). Involved in arms transfers to Syria. The company's involvement was also noted in illicit arms transfer aboard M/V Monchegorsk. 23.1.2012 109. Rosmachin Postal address: Haftom Tir Square, South Mofte Avenue, Tour Line No; 3/1, Tehran, Iran P.O. Box 1584864813 Tehran, Iran Front company of Sad Export Import Company. Involved in illicit arms transfer aboard M/V Monchgorsk. 23.1.2012 II. Islamic Revolutionary Guard Corps (IRGC) A. Persons Name Identifying information Reasons Date of listing 1. IRGC Brigadier-General Javad DARVISH-VAND MODAFL Deputy for Inspection. Responsible for all MODAFL facilities and installations 23.6.2008 2. Rear Admiral Ali FADAVI Commander of IRGC Navy 26.7.2010 3. Parviz FATAH born 1961 Khatam al Anbiya's number two 26.7.2010 4. IRGC Brigadier-General Seyyed Mahdi FARAHI Managing Director of the Defence Industries Organisation (DIO) which is designated under UNSCR 1737 (2006) 23.6.2008 5. IRGC Brigadier-General Ali HOSEYNITASH Head of the General Department of the Supreme National Security Council and involved in formulating policy on the nuclear issue 23.6.2008 6. IRGC Mohammad Ali JAFARI Commander of the IRGC 23.6.2008 7. IRGC Brigadier-General Mostafa Mohammad NAJJAR Minister for the Interior and former Minister of MODAFL, responsible for all military programmes, including ballistic missiles programmes. 23.6.2008 8. BrigGen Mohammad Reza NAQDI Born in 1953, Nadjaf (Iraq) Commander of Basij Resistance Force 26.7.2010 9. BrigGen Mohammad PAKPUR Commander of IRGC Ground Forces 26.7.2010 10. Rostam QASEMI (a.k.a. Rostam GHASEMI) Born in 1961 Commander of Khatam al-Anbiya 26.7.2010 11. BrigGen Hossein SALAMI Deputy Commander of the IRGC 26.7.2010 12. IRGC Brigadier-General Ali SHAMSHIRI MODAFL Deputy for Counter-Intelligence, responsible for security of MODAFL personnel and Installations 23.6.2008 13. IRGC Brigadier-General Ahmad VAHIDI Minister of the MODAFL and former Deputy Head of MODAFL 23.6.2008 14. Azim AGHAJANI (also spelled ADHAJANI) Member of IRGC involved in furnishing ammunition from Iran via Nigeria to a third country 1.12.2011 15. Abolghassem Mozaffari SHAMS Head of Khatam Al-Anbia Construction Headquarters 1.12.2011 16. Ali Akbar TABATABAEI (alias Sayed Akbar TAHMAESEBI) Member of IRGC involved in furnishing ammunition from Iran via Nigeria to a third country 1.12.2011 17. Ali Ashraf NOURI IRGC Deputy Commander, IRGC Political Bureau Chief 23.1.2012 18. Hojatoleslam Ali SAIDI (a.k.a. Hojjat- al-Eslam Ali Saidi or Saeedi Representative of the Supreme Leader to the IRGC 23.1.2012 19. Amir Ali Haji ZADEH (a.k.a. Amir Ali Hajizadeh) IRGC Air Force Commander, Brigadier General 23.1.2012 B. Entities Name Identifying information Reasons Date of listing 1. Islamic Revolutionary Guard Corps (IRGC) Tehran, Iran Responsible for Iran's nuclear programme. Has operational control for Iran's ballistic missile programme. Has undertaken procurement attempts to support Iran's ballistic missiles and nuclear programmes 26.7.2010 2. IRGC Air Force Operates Iran's inventory of short and medium range ballistic missiles. The head of the IRGC air force was designated by UNSCR 1737 (2006) 23.6.2008 3. IRGC-Air Force Al-Ghadir Missile Command The IRGC-Air Force Al-Ghadir Missile Command is a specific element within the IRGC Air Force that has been working with SBIG (designated under UNSCR 1737) with the FATEH 110, short range ballistic missile as well as the Ashura medium range ballistic missile. This command appears to be the entity that actually has the operational control of the missiles. 26.7.2010 4. Naserin Vahid Naserin Vahid produces weapons parts on behalf of the IRGC. An IRGC front company. 26.7.2010 5. IRGC Qods Force Tehran, Iran Iran's Islamic Revolutionary Guard Corps (IRGC) Qods Force is responsible for operations outside Iran and is Tehran's principal foreign policy tool for special operations and support to terrorists and Islamic militants abroad. Hizballah used Qods Force-supplied rockets, anti-ship cruise missiles (ASCMs), man-portable air defense systems (MANPADS), and unmanned aerial vehicles (UAVs) in the 2006 conflict with Israel and benefited from Qods Force training on these systems, according to press reporting. According to a variety of reports, the Qods Force continues to re-supply and train Hizballah on advanced weaponry, anti-aircraft missiles, and long-range rockets. The Qods Force continues to provide limited lethal support, training, and funding to Taliban fighters in southern and western Afghanistan including small arms, ammunition, mortars, and short-range battlefield rockets. Commander has been sanctioned under UNSCR 26.7.2010 6. Sepanir Oil and Gas Energy Engineering Company (a.k.a. Sepah Nir) A subsidiary of Khatam al-Anbya Construction Headquarters which was designated under UNSCR 1929. Sepanir Oil and Gas Engineering Company is participating in Iran's South Pars offshore Phase 15-16 gas field development project. 26.7.2010 7. Bonyad Taavon Sepah (a.k.a. IRGC Cooperative Foundation; Bonyad-e Ta'avon-Sepah; Sepah Cooperative Foundation) Niayes Highway, Seoul Street, Tehran, Iran Bonyad Taavon Sepah, also known as the IRGC Cooperative Foundation, was formed by the Commanders of the IRGC to structure the IRGC's investments. It is controlled by the IRGC. Bonyad Taavon Sepah's Board of Trustees is composed of nine members, of whom eight are IRGC members. These officers include the IRGC's Commander in Chief, who is the Chairman of the Board of Trustees, the Supreme Leader's representative to the IRGC, the Basij commander, the IRGC Ground Forces commander, the IRGC Air Force commander, the IRGC Navy commander, thehead of the IRGC Information Security Organization, a senior IRGC officer from the Armed Forces General Staff, and a senior IRGC officer from MODAFL. 23.05.2011 8. Ansar Bank (a.k.a. Ansar Finance and Credit Fund; Ansar Financial and Credit Institute; Ansae Institute; Ansar al-Mojahedin No-Interest Loan Institute; Ansar Saving and Interest Free-Loans Fund) No. 539, North Pasdaran Avenue, Tehran; Ansar Building, North Khaje Nasir Street, Tehran, Iran Bonyad Taavon Sepah created Ansar Bank to provide financial and credit services to IRGC personnel. Initially, Ansar Bank operated as a credit union and transitioned in to a fully fledged bank in mid 2009, upon receiving a licence from Iran's Central bank. Ansar Bank, formerly known as Ansar al Mojahedin, has been linked to the IRGC for over 20 years. IRGC members received their salaries through Ansar bank. In addition, Ansar bank provided special benefits to IRGC personnel, including reduced rates for home furnishings and free, or reduced-cost, health care. 23.05.2011 9. Mehr Bank (a.k.a Mehr Finance and Credit Institute; Mehr Interest-Free Bank) 204 Taleghani Ave., Tehran, Iran Mehr Bank is controlled by Bonyas Taavon Sepah and the IRGC. Mehr Bank provides financial services to the IRGC. According to an open source interview with the head of Bonyad Taavon Sepah, Parviz Fattah (b. 1961), Bonyad Taavon Sepah created Mehr Bank to serve the Basij (paramilitary arm of the IRGC). 23.05.2011 10. Yas Air Mehrabad Airport, Tehran New name for UN and EU sanctioned IRGC Pars Aviation Service Company. In 2011 a Yas Air Cargo Airlines aircraft, travelling from Iran to Syria, inspected in Turkey, was inspected and found to contain conventional arms. 1.12.2011 11. Behnam Sahriyari Trading Company Postal address: Ziba Buidling, 10th Floor, Northern Sohrevardi Street, Tehran, Iran Sent two containers of various types of firearms from Iran to Syria in May 2007 in violation of op. 5 of UNSCR 1747(2007) 23.1.2012 III. Islamic Republic of Iran Shipping Lines (IRISL) A. Person Name Identifying information Reasons Date of listing 1. Mohammad Hossein Dajmar D.O.B: 19 February 1956. Passport: K13644968 (Iran), expires May 2013. Chairman and Managing Director of IRISL. He is also Chairman of Soroush Sarzamin Asatir Ship Management Co. (SSA), Safiran Payam Darya Shipping Co. (SAPID), and Hafiz Darya Shipping Co. (HDS), known IRISL affiliates. 23.05.2011 2. Ghasem Nabipour (a.k.a. M T Khabbazi Nabipour) Born on 16 January 1956, Iranian. Managing Director and shareholder of Rahbaran Omid Darya Shipmanagement Company, the new name for the Soroush Sarzamin Asatir Ship Management Company (a.k.a. Soroush Saramin Asatir Ship Management Company) (SSA SMC) designated on the European Union lists, in charge of IRISL's technical ship management. NABIPOUR is shipping manager for IRISL. 1.12.2011 3. Naser Bateni Born on 16 December 1962, Iranian. Former Legal Director of IRISL, Managing Director of EU-sanctioned Hanseatic Trade and Trust Shipping Company (HTTS). Managing Director of front company NHL Basic Limited. 1.12.2011 4. Mansour Eslami Born on 31 January 1965, Iranian. Managing Director of EU-sanctioned IRISL Malta Limited, alias Royal Med Shipping Company. 1.12.2011 5. Mahamad Talai Born on 4 June 1953, Iranian, German. Executive Director of IRISL Europe, Executive Director of EU-sanctioned HTTS and EU-sanctioned Darya Capital Administration Gmbh. Director of several front companies owned or controlled by IRISL or its affiliates. 1.12.2011 6. Mohammad Moghaddami FARD Date of Birth: 19 July 1956, Passport: N10623175 (Iran) issued 27 March 2007; expires 26 March 2012. Regional Director of IRISL in the United Arab Emirates, Managing Director of Pacific Shipping, sanctioned by the European Union, of Great Ocean Shipping Company, alias Oasis Freight Agency, sanctioned by the European Union. Set up Crystal Shipping FZE in 2010 as part of efforts to circumvent EU designation of IRISL. 1.12.2011 7. Captain Alireza GHEZELAYAGH Chief Executive officer of EU-designated Lead Maritime which acts on behalf of HDSL in Singapore. Additionally CEO of EU-designated Asia Marine Network, which is IRISL's regional office in Singapore. 1.12.2011 8. Gholam Hossein Golparvar Born on 23 January 1957, Iranian. Fomer commercial manager of IRISL, deputy Managing Director and shareholder of the Rahbaran Omid Darya Shipmanagement Company, Executive Director and shareholder of the Sapid Shipping Company, a subsidiary of EU-sanctioned IRISL, deputy Managing Director and shareholder of HDSL, member of the board of directors of the EU-sanctioned Irano-Hind Shipping Company. 1.12.2011 9. Hassan Jalil Zadeh Born on 6 January 1959, Iranian. Managing Director and shareholder of EU-sanctioned Hafiz Darya Shipping Lines (HDSL). Registered shareholder of several IRISL front companies. 1.12.2011 10. Mohammad Hadi Pajand Born on 25 May 1950, Iranian. Former Financial Director of IRISL, former Deputy Managing Director of EU-sanctioned Irinvestship limited, Managing Director of Fairway Shipping which took over Irinvestship limited. Director of IRISL front companies, including EU-sanctioned Lancellin Shipping Company and Acena Shipping Company. 1.12.2011 11. Ahmad Sarkandi Born on 30 September 1953, Iranian. Financial Director of IRISL since 2011. Formerly executive director of several EU-sanctioned IRISL subsidiaries who set up several front companies in which he is still registered as Managing Director and shareholder. 1.12.2011 12. Seyed Alaeddin Sadat Rasool Born on 23 July 1965, Iranian. Assistant Legal Director of IRISL group, Legal Director of Rahbaran Omid Darya Shipmanagement Company. 1.12.2011 13. Ahmad TAFAZOLY DOB: 27 May 1956, POB: Bojnord, Iran, Passport: R10748186 (Iran) issued 22 January 2007; expires 22 January 2012 Managing Director of EU-sanctioned IRISL China Shipping Company, alias Santelines (a.k.a. Santexlines), alias Rice Shipping, alias E-sail Shipping. 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 1. Islamic Republic of Iran Shipping Lines (IRISL) (including all branches) and subsidiaries: No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., PO Box 19395-1311. Tehran. Iran; No. 37,. Corner of 7th Narenjestan, Sayad Shirazi Square, After Noboyand Square, Pasdaran Ave., Tehran, Iran IRISL IMO Nrs: 9051624; 9465849; 7632826; 7632814; 9465760; 8107581; 9226944; 7620550; 9465863; 9226956; 7375363; 9465758; 9270696; 9193214; 8107579; 9193197; 8108559; 8105284; 9465746; 9346524; 9465851; 8112990 IRISL has been involved in the shipment of military-related cargo, including proscribed cargo from Iran. Three such incidents involved clear violations that were reported to the UN Security Council Iran Sanctions Committee. IRISL's connection to proliferation was such that the UNSC called on states to conduct inspections of IRISL vessels, provided there are reasonable grounds to believe that the vessel is transporting proscribed goods, in UNSCRs 1803 and 1929. 26.7.2010 a) Bushehr Shipping Company Limited (Tehran) 143/1 Tower Road Sliema, Slm 1604, Malta; c/o Hafiz Darya Shipping Company, Ehteshamiyeh Square 60, Neyestani 7, Pasdaran, Tehran, Iran IMO Nr. 9270658 Owned or controlled by IRISL 26.7.2010 b) Hafize Darya Shipping Lines (HDSL) (a.k.a HDS Lines) No 35 Ehteshamieh SQ. Neyestan 7, Pasdaran, Tehran, Iran P.O. Box: 1944833546 Alt. Loc.: No. 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Alternative Address: Third Floor of IRISL's Aseman Tower Acts on behalf of IRISL performing container operations using vessels owned by IRISL. 26.7.2010 c) Hanseatic Trade Trust & Shipping (HTTS) GmbH Postal address: Schottweg 7, 22087 Hamburg, Germany; Opp 7th Alley, Zarafshan St, Eivanak St, Qods Township; HTTS GmbH Controlled by and/or acting on behalf of IRISL. HTTS is registered under the same address as IRISL Europe GmbH in Hamburg, and its principal Dr. Naser Baseni was previously employed with IRISL. 26.7.2010 d) Irano Misr Shipping Company a.k.a. Nefertiti Shipping No 41, 3rd Floor, Corner of 6th Alley, Sunaei Street, Karim Khan Zand Ave, Tehran; 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran; 18 Mehrshad Street, Sadaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran Acts on behalf of IRISL, along the Suez Canal and in Alexandria and Port Said. 51 %-owned by IRISL. 26.7.2010 e) Irinvestship Ltd Global House, 61 Petty France, London SW1H 9EU, United Kingdom; Business Registration Document # 4110179 (United Kingdom) Owned by IRISL. Provides financial, legal, and insurance services for IRISL as well as marketing, chartering, and crew management. 26.7.2010 f) IRISL (Malta) Ltd Flat 1, 181 Tower Road, Sliema SLM 1605, Malta Acts on behalf of IRISL in Malta. A joint venture with German and Maltese shareholding. IRISL has been using the Malta route since 2004 and uses Freeport as a trans-shipment hub between the Persian Gulf and Europe. 26.7.2010 g) IRISL Club No 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran Owned by IRISL. 26.7.2010 h) IRISL Europe GmbH (Hamburg) Schottweg 5, 22087 Hamburg, Germany V.A.T. Number DE217283818 (Germany) IRISL's agent in Germany. 26.7.2010 i) IRISL Marine Services and Engineering Company a.k.a. Qeshm Ramouz Gostar Sarbandar Gas Station PO Box 199, Bandar Imam Khomeini, Iran; Karim Khan Zand Ave, Iran Shahr Shomai, No 221, Tehran, Iran; No 221, Northern Iranshahr Street, Karim Khan Ave, Tehran, Iran. Qesm Ramouz Gostar: No. 86, Khalij-E-Fars Complex, Imam Gholi Khan Blvd, Qeshm Island, Iran or 86 2nd Floor Khajie Fars, Commercial Complex, Emam Gholi Khan Avenue, Qeshm, Iran Owned by IRISL. Provides fuel, bunkers, water, paint, lubricating oil and chemicals required by IRISL's vessels. The company also provides maintenance supervision of ships as well as facilities and services for the crew members. IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-names in Europe and the Middle East to facilitate routine fund transfers. IRISL has facilitated repeated violations of provisions of UNSCR 1747. 26.7.2010 j) IRISL Multimodal Transport Company No 25, Shahid Arabi Line, Sanaei St, Karim Khan Zand Zand St Tehran. Iran Owned by IRISL. Responsible for the transporting of cargo by rail. It is a wholly controlled subsidiary of IRISL. 26.7.2010 k) IRITAL Shipping SRL Commercial Registry Number: GE 426505 (Italy); Italian Fiscal Code: 03329300101 (Italy); V.A.T. Number: 12869140157 (Italy) Ponte Francesco Morosini 59, 16126 Genova (GE), Italy; Point of contact for ECL and PCL services. Used by the DIO subsidiary Marine Industries Group (MIG; now known as Marine Industries Organization, MIO) which is responsible for the design and construction of various marine structures and both military and non- military vessels. DIO was designated under UNSCR 1737. 26.7.2010 l) ISI Maritime Limited (Malta) 147/1 St. Lucia Street, Valetta, Vlt 1185, Malta; c/o IranoHind Shipping Co. Ltd., Mehrshad Street, PO Box 15875, Tehran, Iran Owned or controlled by IRISL 26.7.2010 m) Khazer Shipping Lines (Bandar Anzali) No. 1; End of Shahid Mostafa Khomeini St., Tohid Square, P.O. Box 43145, Bandar Anzali 1711-324, Iran; M. Khomeini St., Ghazian, Bandar Anzali, Gilan, Iran 100 % owned subsidiary of IRISL. Total fleet of six vessels. Operates in the Caspian Sea. Has facilitated shipments involving UN- and US-designated entities, such as Bank Mellli, by shipping cargo of proliferation concern from countries like Russia and Kazakhstan to Iran. 26.7.2010 n) Leading Maritime Pte Ltd (a.k.a Leadmarine, a.k.a. Asia Marine Network Pte Ltd a.k.a. IRISL Asia Pte Ltd; a.k.a. Leadmaritime) 200 Middle Road #14-01 Prime Centre Singapore 188980 (alt. 199090) Leadmarine, acts on behalf of HDSL in Singapore. Previously known as Asia Marine Network Pte Ltd and IRISL Asia Pte Ltd, and acted on behalf of IRISL in Singapore. 26.7.2010 o) Marble Shipping Limited (Malta) 143/1 Tower Road, Sliema, Slm 1604, Malta Owned or controlled by IRISL. 26.7.2010 p) Oasis Freight Agency Postal address: Al Meena Street, Opposite Dubai Ports & Customs, 2nd Floor, Sharaf Building, Dubai UAE; Sharaf Building, 1st Floor, Al Mankhool St., Bur Dubai, P.O. Box 5562, Dubai, United Arab Emirates; Sharaf Building, No. 4, 2nd Floor, Al Meena Road, Opposite Customs, Dubai, United Arab Emirates, Kayed Ahli Building, Jamal Abdul Nasser Road (Parallel to Al Wahda St.), P.O. Box 4840, Sharjah, United Arab Emirates Acted on behalf of IRISL in the UAE. Has been replaced by Good Luck Shipping Company which is also designated for acting on behalf of IRISL 26.7.2010 q) Safiran Payam Darya (a.k.a. Safiran Payam Darya Shipping Lines, a.k.a SAPID Shipping Company) No 1 Eighth Narengestan, Artesh Street, Farmanieh, PO Box 19635-1116, Tehran, Iran; Alternative address: 33 Eighth Narenjestan, Artesh Street, PO Box 19635-1116, Tehran, Iran; Alternative Address: Third Floor of IRISL's Aseman Tower Acts on behalf of IRISL performing bulk services 26.7.2010 r) Santexlines (a.k.a. IRISL China Shipping Company Ltd, a.k.a. Yi Hang Shipping Company) Suite 1501, Shanghai Zhongrong Plaza, 1088, Pudong(S) road, Shanghai 200122, Shanghai, China Alternative Address: F23A-D, Times Plaza No. 1, Taizi Road, Shekou, Shenzhen 518067, China Santexlines act on behalf of HDSL. Previously known as IRISL China shipping Company, it acted on behalf of IRISL in China. 26.7.2010 s) Shipping Computer Services Company (SCSCOL) No 37 Asseman Shahid Sayyad Shirazee sq., Pasdaran ave., P.O. Box 1587553 1351, Tehran, Iran; No 13, 1st Floor, Abgan Alley, Aban ave., Karimkhan Zand Blvd, Tehran 15976, Iran. Owned or controlled by, or acts on behalf of, IRISL 26.7.2010 t) SISCO Shipping Company Ltd (a.k.a IRISL Korea Ltd) Has offices in Seoul and Busan, South Korea. Acts on behalf of IRISL in South Korea 26.7.2010 u) Soroush Saramin Asatir (SSA) a.k.a. Soroush Sarzamin Asatir Ship Management Company a.k.a. Rabbaran Omid Darya Ship Management Company alias Sealeaders No 14 (alt. 5) Shabnam Alley, Fajr Street, Shahid Motahhari Avenue, PO Box 196365-1114, Tehran Iran Acts on behalf of IRISL. A Tehran-based ship management company acts as technical manager for many of SAPID's vessels 26.7.2010 v) South Way Shipping Agency Co Ltd a.k.a. Hoopad Darya Shipping Agent No. 101, Shabnam Alley, Ghaem Magham Street, Tehran, Iran Controlled by IRISL and acts for IRISL in Iranian ports overseeing such tasks as loading and unloading. 26.7.2010 w) Valfajr 8th Shipping Line Co. (a.k.a. Valfajr) No 119, Corner Shabnam Ally, Shoaa Square Ghaem-Magam Farahani, Tehran - Iran P.O. Box 15875/4155 Alt. Loc.: Abyar Alley, Corner of Shahid Azodi St. & Karim Khan Zand Ave. Tehran, Iran; Shahid Azodi St. Karim Khan Zand Zand Ave.,Abiar Alley. PO Box 4155, Tehran, Iran A 100 % owned subsidiary of IRISL. It conducts transfers between Iran and the Gulf States such as Kuwait, Qatar, Bahrain, UAE, and Saudi Arabia. Valfajr is a Dubai-based subsidiary of Islamic Republic of Iran Shipping Lines (IRISL) that provides ferry and feeder services, and sometimes couriers freight and passengers across the Persian Gulf. Valfajr in Dubai booked ship crews, booked supply vessel services, prepared ships for arrival and departure and for loading and unloading in port. Valfajr has port calls in the Persian Gulf and India. As of mid-June 2009, Valfajr shared the same building with IRISL in Port Rashid in Dubai, United Arab Emirates (UAE), and also shared the same building with IRISL in Tehran, Iran. 26.7.2010 2. Darya Capital Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94311 (Germany) issued 21 Jul 2005Schottweg 6, 22087 Hamburg, Germany; Business Registration No. HRB96253, issued Jan 30, 2006 Darya Capital Administration is a wholly owned subsidiary of IRISL Europe GmbH. Its Managing Director is Mohammad Talai. 23.05.2011 3. Nari Shipping and Chartering GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102485 (Germany) issued 19 Aug 2005; Telephone: 004940278740 Owned by Ocean Capital Administration and IRISL Europe. Ahmad Sarkandi is also the director of Ocean Capital Administration GmbH and Nari Shipping and Chartering GmbH & Co. KG. 23.05.2011 4. Ocean Capital Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB92501 (Germany) issued 4 Jan 2005; Telephone: 004940278740 A German-based IRISL holding company that, together with IRISL Europe, owns Nari Shipping and Chartering GmbH & Co. KG. Ocean Capital Administration and Nari Shipping and Chartering also share the same address in Germany as IRISL Europe GmbH 23.05.2011 5. First Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94311 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 5.a. First Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102601 (Germany) issued 19 Sep 2005 Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr. 9349576 Owned or controlled by IRISL 23.05.2011 6. Second Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94312 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 6.a. Second Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Business Registration Document # HRA102502 (Germany) issued 24 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 IMO Nr.: 9349588. Owned or controlled by IRISL 23.05.2011 7. Third Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94313 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 7.a. Third Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102520 (Germany) issued 29 Aug 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.:9349590 Owned or controlled by IRISL 23.05.2011 8. Fourth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94314 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 8.a. Fourth Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102600 (Germany) issued 19 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00494070383392; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 9. Fifth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94315 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 9.a. Fifth Ocean GMBH & CO. KG c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102599 (Germany) issued 19 Sep 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00494070383392; Telephone: 00982126100733; Fax: 00982120100734 IMO Nr.: 9349667 Owned or controlled by IRISL 23.05.2011 10. Sixth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94316 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 10.a. Sixth Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Business Registration Document # HRA102501 (Germany) issued 24 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 IMO Nr.: 9349679 Owned or controlled by IRISL 23.05.2011 11. Seventh Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94829 (Germany) issued 19 Sep 2005 Owned or controlled by IRISL 23.05.2011 11.a. Seventh Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102655 (Germany) issued 26 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165786 Owned or controlled by IRISL 23.05.2011 12. Eighth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94633 (Germany) issued 24 Aug 2005 Owned or controlled by IRISL 23.05.2011 12.a. Eighth Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102533 (Germany) issued 1 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165803 Owned or controlled by IRISL 23.05.2011 13. Ninth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94698 (Germany) issued 9 Sep 2005 Owned or controlled by IRISL 23.05.2011 13.a. Ninth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102565 (Germany) issued 15 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165798 Owned or controlled by IRISL 23.05.2011 14. Tenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 14.a. Tenth Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102679 (Germany) issued 27 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165815 Owned or controlled by IRISL 23.05.2011 15. Eleventh Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94632 (Germany) issued 24 Aug 2005 Owned or controlled by IRISL 23.05.2011 15.a. Eleventh Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102544 (Germany) issued 9 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 004940302930; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr. 9209324 Owned or controlled by IRISL 23.05.2011 16. Twelfth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94573 (Germany) issued 18 Aug 2005 Owned or controlled by IRISL 23.05.2011 16.a. Twelfth Ocean GmbH & CO. KG c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102506 (Germany) issued 25 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 Owned or controlled by IRISL 23.05.2011 17. Thirteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 17.a. Thirteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA104149 (Germany) issued 10 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9328900 Owned or controlled by IRISL 23.05.2011 18. Fourteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 18.a. Fourteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA104174 (Germany) issued 12 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 19. Fifteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 19.a. Fifteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA104175 (Germany) issued 12 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9346536 Owned or controlled by IRISL 23.05.2011 20. Sixteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 20.a. Sixteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 Owned or controlled by IRISL 23.05.2011 21. Loweswater Ltd Manning House, 21 Bucks Road, Douglas, Isle of Man, IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by EU-sanctioned Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. The Hong Kong companies are: Insight World Ltd, Kingdom NewLtd, Logistic Smart Ltd, Neuman Ltd and New Desire Ltd. Technical management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 21.a. Insight World Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309634; 9165827 Insight World Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.b. Kingdom New Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309622; 9165839 Kingdom New Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.c. Logistic Smart Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO nr.: 9209336 Logistic Smart Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.d. Neuman Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309646; 9167253 Neuman Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 21.e. New Desire LTD 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8320183; 9167277 New Desire LTD is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22. Mill Dene Ltd Manning House, 21 Bucks Road, Douglas, Isle of Man. IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by EU-sanctioned Safiran Payma Darya Shipping lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. One shareholder is Gholamhossein Golpavar, managing director ofSAPID shipping IRISL's commercial director. The Hong Kong Companies are: Advance Novel, Alpha Effort Ltd, Best Precise Ltd, Concept Giant Ltd and Great Method Ltd. Technical management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 22.a. Advance Novel 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8320195 Advance Novel is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22.b. Alpha Effort Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr. 8309608 Alpha Effort Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22.c. Best Precise Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309593; 9051650 Best Precise Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22.d. Concept Giant Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309658; 9051648 Concept Giant Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 22.e. Great Method Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309610; 9051636 Great Method Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 23. Shallon Ltd Manning House, 21 Bucks Road, Douglas, Isle of Man. IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by EU-sanctioned Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. One shareholder is Mohammed Mehdi Rasekh, an IRISL board member. The Hong Kong companies are Smart Day Holdings Ltd, System Wise Ltd (AKA Sysyem Wise Ltd), Trade Treasure, True Honour Holdings Ltd. Technical management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 23.a. Smart Day Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr. 8309701 Smart Day Holdings Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 23.b. System Wise Ltd (a.k.a Sysyem Wise Ltd) 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong System Wise Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 23.c. Trade Treasure 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8320157 Trade Treasure is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL 23.05.2011 23.d. True Honour Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8320171 True Honour Holdings Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL 23.05.2011 24. Springthorpe Limited Manning House, 21 Bucks Road, Douglas, Isle of Man, IM1 3DA Isle of Man-administered company that controls ship-owning companies in Hong Kong. The ships are operated by Safiran Payam Darya Shipping Lines (SAPID) which took over IRISL's bulk services and routes and uses vessels previously owned by IRISL. One shareholder is Mohammed Hossein Dajmar, the managing director of IRISL. The Hong Kong companies are: New Synergy Ltd, Partner Century Ltd, Sackville Holdings Ltd, Sanford Group and Sino Access Holdings. Technical Management of the vessels is carried out by EU-sanctioned Soroush Saramin Asatir (SSA). 23.05.2011 24.a. New Synergy Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309696; 9167291 New Synergy Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 24.b. Partner Century Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8309684 Partner Century Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 24.c. Sackville Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8320169; 9167265 Sackville Holdings Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 24.d. Sanford Group 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong Sanford Group is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 24.e. Sino Access Holdings 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8309672 Sino Access Holdings is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 25. Kerman Shipping Company Ltd 143/1 Tower Road, Sliema, SLM1604, Malta. C37423, Incorporated in Malta in 2005 IMO Nr.: 9209350 Kerman Shipping Company Ltd is a wholly-owned subsidiary of IRISL. Located at the same address in Malta as Woking Shipping Investments Ltd and the companies it owns. 23.05.2011 26. Woking Shipping Investments Ltd 143/1 Tower Road, Sliema, SLM1604, Malta. C39912 issued 2006 Woking Shipping Investments Ltd is an IRISL subsidiary that owns Shere Shipping Company Limited, Tongham Shipping Co. Ltd., Uppercourt Shipping Company Limited, Vobster Shipping Company which are all located at the same address in Malta. 23.05.2011 26.a. Shere Shipping Company Limited 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr. 9305192 Shere Shipping Company Limited is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 26.b. Tongham Shipping Co. Ltd 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr.: 9305219 Tongham Shipping Co. Ltd is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 26.c. Uppercourt Shipping Company Limited 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr.: 9305207 Uppercourt Shipping Company Limited is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 26.d. Vobster Shipping Company 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr.: 9305221 Vobster Shipping Company is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 27. Lancelin Shipping Company Ltd Fortuna Court, Block B, 284 Archiepiskopou Makariou C' Avenue, 2nd Floor, 3105 Limassol, Cyprus. Business Registration #C133993 (Cyprus), issued 2002 IMO Nr.: 9213387 Lancelin Shipping Company Ltd is wholly-owned by IRISL. Ahmad Sarkandi is the manager of Lancelin Shipping. 23.05.2011 28. Ashtead Shipping Company Ltd Business registration #108116C, Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Ashtead Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 29. Byfleet Shipping Company Ltd Byfleet Shipping Company Ltd - Business Registration #118117C, Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Byfleet Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 30. Cobham Shipping Company Ltd Business Registration #108118C, Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Cobham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 31. Dorking Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #108119C Dorking Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 32. Effingham Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #108120C Effingham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 33. Farnham Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #108146C Farnham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 34. Gomshall Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Business Registration #111998C Gomshall Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 35. Horsham Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Horsham Shipping Company Ltd - Business Registration #111999C IMO Nr.: 9323833 Horsham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011 36. E-Sail a.k.a.E-Sail Shipping Company a.k.a. Rice Shipping Suite 1501, Shanghai Zhong Rong Plaza, 1088 Pudong South Road, Shanghai, China New names for EU-sanctioned Santexlines, alias IRISL China Shipping Company Limited. Acts on behalf of IRISL. Acts on behalf of EU-designated SAPID in China, chartering IRISL vessels to other firms. 1.12.2011 37. IRISL Maritime Training Institute No 115, Ghaem Magham Farahani St. P.O. Box 15896-53313, Tehran, Iran Owned or controlled by IRISL. 1.12.2011 38. Kara Shipping and Chartering Gmbh (KSC) Schottweg 7, 22087 Hamburg, Germany. Front company for EU-sanctioned HTTS. 1.12.2011 39. Khaybar Company 16th Kilometre Old Karaj Road Tehran / Iran - Zip Code: 13861-15383 IRISL subsidiary which provides spare parts for shipping vessels. 1.12.2011 40. Kish Shipping Line Manning Company Sanaei Street Kish Island Iran. IRISL subsidiary in charge of crew recruitment and personnel management. 1.12.2011 41. Boustead Shipping Agencies Sdn Bhd Suite P1.01, Level 1 Menara Trend, Intan Millennium Square, 68, Jalan Batai Laut 4, Taman Intan, 41300 Klang, Selangor, Malaysia Company acting on behalf of IRISL. Boustead Shipping Agencies handles transactions initiated by IRISL by entities owned or controlled by IRISL. 1.12.2011 42. Diamond Shipping Services (DSS) 5 Saint Catharine Sq., El Mansheya El Soghra, Alexandria, Egypt Company acting on behalf of IRISL. Diamond Shipping Services handled and profited from transactions initiated by IRISL or entities owned or controlled by IRISL. 1.12.2011 43. Good Luck Shipping Company P.O. BOX 5562, Dubai Company acting on behalf of IRISL. Good Luck Shipping Company was established to replace the Oasis Freight Company alias Great Ocean Shipping Services, which was sanctioned by the EU and wound up by court order. Good Luck Shipping issued false transport documents for IRISL et entities owned or controlled by IRISL. Acts onbehalf of EU-designated HDSL and Sapid in the United Arab Emirates. Set up in June 2011 as a result of sanctions, to replace Great Ocean Shipping Services and Pacific Shipping. 1.12.2011 44. Ocean Express Agencies Private Limited Ocean Express Agencies - Ground Floor, KDLB Building, 58 West Wharf Road - Karachi - 74000, Sindh, Pakistan Company acting on behalf of IRISL. Ocean Express Agencies Private Limited used IRISL transport documents and documents used by entities owned or controlled by IRISL to circumvent sanctions. 1.12.2011 45. OTS Steinweg Agency Steinweg - OTS, Iskele Meydani, Alb. Faik Sozdener Cad., No:11 D:8 Kat:4 Kadikoy - 34710 Istanbul Company acting on behalf of IRISL. OTS Steinweg Agency handled transactions for IRISL et entities owned or controlled by IRISL, was involved in setting up front companies owned or controlled by IRISL, involved in acquiring vessels on behalf of IRISL or entities owned or controlled by IRISL. 1.12.2011 46. Universal Transportation Limitation Utl 21/30 Thai Wah Tower 1, South Sathorn Road, Bangkok 10120 Thailand Company acting on behalf of IRISL. Universal Transportation Limited (UTL) issued false transport document in the name of a front company owned or controlled by IRISL, handled transactions on behalf of IRISL. 1.12.2011 47. Walship SA CitÃ © Les Sources 400 logts, Promotion, Sikh cage B no3 - 16005 Bir Mourad Rais, Algeria Company acting on behalf of IRISL. Walship SA handled transactions on behalf of IRISL for the benefit of its clients, issued transport documents and invoices in the name of an IRISL front company, sought out potential clients to operate routes in their own name but for the sole benefit of entities owned or controlled by IRISL. 1.12.2011 48. Acena Shipping Company Limited Address: 284 Makarios III avenue, Fortuna Court, 3105 Limassol IMO Nrs.: 9213399; 9193185 Acena Shipping Company Limited is a front company owned or controlled by IRISL. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 49. Alpha Kara Navigation Limited 171, Old Bakery Street, Valetta  Registration number C 39359 Alpha Kara Navigation Limited is a front company owned or controlled by IRISL. Subsidiary of EU-designated Darya Capital Administration GMBH. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 50. Alpha Nari Navigation Limited 143 Tower Road - 1604 Sliema, Malta Registration number C 38079 Alpha Nari Navigation Limited is a front company owned or controlled by IRISL. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 51. Aspasis Marine Corporation Address: 107 Falcon House, Dubai Investment Park, Po Box 361025 Dubai Aspasis Marine Corporation is a front company owned or controlled by IRISL. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 52. Atlantic Intermodal Owned by IRISL agent Pacific Shipping. Rendered financial assistance for impounded IRISL vessels and acquisition of new shipping containers. 1.12.2011 53. Avrasya Container Shipping Lines IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 54. Azores Shipping Company alias Azores Shipping FZE LLC PO Box 5232, Fujairah, UAE; Al Mana Road, Al Sharaf Building, Bur Dubai, Dubai Controlled by Moghddami Fard. Provides services for the IRISL subsidiary, EU-designated Valfajre Shipping Company. Front company owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned or controlled by IRISL. Moghddami Fard is a company director. 1.12.2011 55. Beta Kara Navigation Ltd Address: 171, Old Bakery Street, Valetta Registration number C 39354 Beta Kara Navigation Ltd is a front company owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 56. Bis Maritime Limited NumÃ ©ro IMO: 0099501 Bis Maritime Limited is an IRISL front company located in Barbados. It is the registered owner of a vessel owned or controlled by IRISL or an IRISL affiliate. Gholam Hossein Golparvar is a company director. 1.12.2011 57. Brait Holding SA registered in the Marshall Islands in August 2011 under the number 46270. IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 58. Bright Jyoti Shipping IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 59. Bright Ship FZC Saif zone, Dubai IRISL front company, used to acquire a vessel owned by IRISL or an IRISL affiliate and to transfer funds to IRISL. 1.12.2011 60. Bright-Nord GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 61. CF Sharp Shipping Agencies Pte Ltd 15 New Bridge Road, Rocha House, Singapore 059385 IRISL front company, owned or controlled by IRISL 1.12.2011 62. Chaplet Shipping Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 63. Cosy-East GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 64. Crystal Shipping FZE Dubai, UAE Owned by IRISL agent Pacific Shipping. Set up in 2010 by Moghddami Fard as part of efforts to circumvent EU designation of IRISL. In December 2010 it was used to transfer funds to release impounded IRISL ships and to mask IRISL involvement. 1.12.2011 65. Damalis Marine Corporation IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 66. Delta Kara Navigation Ltd 171, Old Bakery Street, Valetta Registration number C 39357 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 67. Delta Nari Navigation Ltd 143 Tower Road - 1604 Sliema, Malta Registration number C 38077 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 68. Elbrus Ltd Manning House - 21 Bucks Road - Douglas - Isle of Man - IM1 3DA Holding company owned or controlled by IRISL covering a group of IRISL front companies located in the Isle of Man. 1.12.2011 69. Elcho Holding Ltd registered in the Marshall Islands in August 2011 under number 46041. IRISL front company registered in the Marshall Islands, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 70. Elegant Target Development Limited Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320195 Owned or controlled by or acting on behalf of IRISL. IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 71. Epsilon Nari Navigation Ltd 143 Tower Road - 1604 Sliema, Malta Registration number C 38082 IRISL front company owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 72. Eta Nari Navigation Ltd 171, Old Bakery Street, Valetta Registration number C 38067 IRISL front company owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 73. Eternal Expert Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 74. Fairway Shipping 83 Victoria Street, London, SW1H OHW IRISL front company owned or controlled by IRISL or an IRISL affiliate. Haji Pajand is a director of Fairway Shipping 1.12.2011 75. Fasirus Marine Corporation IRISL front company in Barbados. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 76. Galliot Maritime Incorporation IRISL front company in Barbados. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 77. Gamma Kara Navigation Ltd 171, Old Bakery Street, Valetta Registration number C 39355 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 78. Giant King Limited Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309593 Owned or controlled by or acting on behalf of IRISL. IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 79. Golden Charter Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309610 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 80. Golden Summit Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309622 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 81. Golden Wagon Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO Nr.: 8309634 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 82. Grand Trinity Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309658 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 83. Great Equity Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320121 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 84. Great Ocean Shipping Services (GOSS) Suite 404, 4th Floor, Block B-1 PO Box 3671, Ajman FreeTrade Zone, Ajman, UAE This firm was used to set up cover companies for IRISL in the UAE, including Good Luck Shipping. Its managing director is Moghddami Fard. 1.12.2011 85. Great Prospect International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309646 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 86. Great-West GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 87. Happy-SÃ ¼d GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 88. Harvest Supreme Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320183 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 89. Harzaru Shipping IMO number of the vessel: 7027899 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 90. Heliotrope Shipping Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 45613 IMO number of the vessel: 9270646 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 91. Helix Shipping Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 45618 IMO number of the vessel: 9346548 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 92. Hong Tu Logistics Private Limited 149 Rochor Road 01 - 26 Fu Lu Shou Complex, Singapore 188425 IRISL front company. Owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 93. Ifold Shipping Company Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38190 IMO Nr.: 9386500 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 94. Indus Maritime Incorporation 47st Bella Vista and Aquilino de la Guardia, Panama City, Panama IMO Nr.: 9283007 IRISL front company in Panama. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 95. Iota Nari Navigation Limited 143 Tower Road - 1604 Sliema, Malta Registration number C 38076 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 96. ISIM Amin Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 40069 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 97. Isim Atr Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34477 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 98. Isim Olive Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34479 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 99. Isim Sat Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34476 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 100. ISIM Sea Chariot Ltd 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 45153 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 101. ISIM Sea Crescent Ltd 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 45152 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 102. ISIM Sinin Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 41660 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 103. ISIM Taj Mahal Ltd 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 37437 IMO number of the vessel: 9274941 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 104. Isim Tour Company Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34478 IMO number of the vessel: 9364112 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 105. Jackman Shipping Company Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta - No C 38183 IMO number of the vessel; 9387786 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 106. Kalan Kish Shipping Company Ltd IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 107. Kappa Nari Navigation Ltd 143 Tower Road - 1604 Sliema, Malta Registration number C 38066. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 108. Kaveri Maritime Incorporation Panama Registration number 5586832 IMO Nr.: 9284154 IRISL front company in Panama, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 109. Kaveri Shipping Llc IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 110. Key Charter Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong Owned or controlled by or acting on behalf of IRISL 1.12.2011 111. King Prosper Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320169 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 112. Kingswood Shipping Company Limited 171, Old Bakery Street, Valetta IMO Nr.: 9387798 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 113. Lambda Nari Navigation Limited 143 Tower Road - 1604 Sliema, Malta Registration number C 38064 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 114. Lancing Shipping Company limited Address: 143/1 Tower Road, Sliema - No C 38181 IMO number of the vessel: 9387803 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 115. Magna Carta Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 116. Malship Shipping Agency Registration number C 43447. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 117. Master Supreme International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320133 Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 118. Melodious Maritime Incorporation 47st Bella Vista and Aquilino de la Guardia, Panama City, Panama IMO number: 9284142 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 119. Metro Supreme International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309672 Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 120. Midhurst Shipping Company Limited (Malta) Special Purpose Company owned by Hassan Djalilzaden  Registration number C38182 IMO number of the vessel: 9387815 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 121. Modality Ltd No: C 49549 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 122. Modern Elegant Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309701 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 123. Morison Menon Chartered Accountant 204 Tower A2, Gulf Towers, Dubai, PoBox 5562 et 8835 (Sharjah) IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 124. Mount Everest Maritime Incorporation Registration number 5586846 IMO Nr.: 9283019 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 125. Narmada Shipping Aghadir Building, room 306, Dubai, UAE IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 126. Newhaven Shipping Company Limited IMO number of the vessel: 9405930 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 127. NHL Basic Ltd. KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 128. NHL Nordland GmbH KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 129. Oxted Shipping Company Limited Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38783 IMO number of the vessel: 9405942 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 130. Pacific Shipping 206 Sharaf Building, Al Mina Road, Dubai 113740, UAE Acts for IRISL in the Middle East. Its Managing Director is Mohammad Moghaddami Fard. In October 2010 it was involved in setting up cover companies; the names of the new ones to be used on bills of lading in order to circumvent sanctions. It continues to be involved in the scheduling of IRISL ships. 1.12.2011 131. Petworth Shipping Company Limited Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38781 IMO number of the vessel: 9405954 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 132. Prosper Basic GmbH KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 133. Prosper Metro Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320145 Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 134. Reigate Shipping Companylimited Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38782 IMO number of the vessel: 9405978 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 135. Rishi Maritime Incorporation Registration number 5586850 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 136. Seibow Logistics Limited (alias Seibow Limited) 111 Futura Plaza, How Ming Street, Kwun Tong, Hong Kong Registration number: 92630 IRISL front company in Hong Kong, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 137. Shine Star Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 138. Silver Universe International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320157 Owned or controlled by or acting on behalf of IRISL. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 139. Sinose Maritime 200 Middle Road 14-03/04, Prime Centre, Singapore 188980 IRISL's head office in Singapore and acts as the exclusive agent of Asia Marine Network. Acts for HDSL in Singapore. 1.12.2011 140. Sparkle Brilliant Development Limited Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320171 Owned or controlled by or acting on behalf of IRISL. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 141. Statira Maritime Incorporation IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 142. Tamalaris Consolidated Ltd P.O. Box 3321, Drake Chambers, Road Town, Tortola, British Virgin Islands IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 143. TEU Feeder Limited 143/1 Tower Road, Sliema  Registration number C44939 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 144. Theta Nari Navigation 143 Tower Road - 1604 Sliema, Malta Registration number C 38070 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 145. Top Glacier Company Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 146. Top Prestige Trading Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 147. Tulip Shipping Inc IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 148. Western Surge Shipping Company limited (Cyprus) IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 149. Wise Ling Shipping Company Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 150. Zeta Neri Navigation 143 Tower Road - 1604 Sliema, Malta Registration number C 38069 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 151. BIIS Maritime Limited Postal address: 147/1 St. Lucia, Valletta, Malta Owned or controlled by designated Irano Hind 23.1.2012 152. Darya Delalan Sefid Khazar Shipping Company (Iran) (a.k.a. Khazar Sea Shipping Lines or Darya-ye Khazar Shipping Company or Khazar Shipping Co. or KSSL or Daryaye Khazar (Caspian Sea) Co. or Darya-e-khazar shipping Co.) Postal address: M. Khomeini St., Ghazian, Bandar Anzil, Gilan, Iran No. 1, End of Shahid Mostafa Khomeini St., Tohid Square, Bandar Anzali, 1711-324, Iran Owned or controlled by IRISL 23.1.2012 ANNEX X Web sites for information on the competent authorities referred to in Articles 3(2),(4),(5),(6) and (7), 5(2) and (3), 7(1), 10(1), 12(1), 14(1), 18(1), 19(1), 20, 21, 24(1), 25, 26(1) and (3), 27(1), 28, 29(1), 30(1),(3) and (4), 31(1) and (2), 32(1), 36(1), 37(1),(2) and (3), 39, 40(1) and 48(1) and (2), and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/view/5519 CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www1.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments Office EEAS 02/309 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu